[exhibit102creditagreemen001.jpg]
Execution Version CREDIT AGREEMENT dated as of April 22, 2020, among CORNERSTONE
ONDEMAND, INC., as the Borrower, The Lenders Party Hereto, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, Collateral Agent and an Issuing Bank,
___________________________ MORGAN STANLEY SENIOR FUNDING, INC., BOFA
SECURITIES, INC., CREDIT SUISSE LOAN FUNDING LLC, DEUTSCHE BANK SECURITIES INC.,
JEFFERIES FINANCE LLC and BMO CAPITAL MARKETS CORP., as Lead Arrangers and Joint
Bookrunners US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms
..........................................................................................................................
1 SECTION 1.02 Classification of Loans and Borrowings
.................................................................................
58 SECTION 1.03 Terms Generally
.....................................................................................................................
58 SECTION 1.04 Accounting Terms; GAAP; Certain Calculations
................................................................... 58 SECTION
1.05 Effectuation of Transactions
...................................................................................................
59 SECTION 1.06 Currency Translation; Rates
...................................................................................................
59 SECTION 1.07 Limited Condition Transactions.
............................................................................................
60 SECTION 1.08 Cashless Rollovers
..................................................................................................................
61 SECTION 1.09 Letter of Credit Amounts
........................................................................................................
61 SECTION 1.10 Times of Day
..........................................................................................................................
61 SECTION 1.11 Additional Alternative Currencies
..........................................................................................
61 ARTICLE II THE CREDITS SECTION 2.01 Commitments
.........................................................................................................................
61 SECTION 2.02 Loans and Borrowings
............................................................................................................
62 SECTION 2.03 Requests for Borrowings
........................................................................................................
62 SECTION 2.04
[Reserved]...............................................................................................................................
63 SECTION 2.05 Letters of Credit
......................................................................................................................
63 SECTION 2.06 Funding of Borrowings
...........................................................................................................
68 SECTION 2.07 Interest Elections
....................................................................................................................
69 SECTION 2.08 Termination and Reduction of
Commitments.........................................................................
70 SECTION 2.09 Repayment of Loans; Evidence of Debt
.................................................................................
71 SECTION 2.10 Amortization of Term Loans
..................................................................................................
71 SECTION 2.11 Prepayment of Loans
..............................................................................................................
72 SECTION 2.12 Fees
.........................................................................................................................................
79 SECTION 2.13 Interest
....................................................................................................................................
80 SECTION 2.14 Alternate Rate of Interest
........................................................................................................
81 SECTION 2.15 Increased Costs
.......................................................................................................................
82 SECTION 2.16 Break Funding Payments
........................................................................................................
83 SECTION 2.17 Taxes
......................................................................................................................................
83 SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
................................................ 86 SECTION 2.19 Mitigation
Obligations; Replacement of Lenders
................................................................... 88 SECTION
2.20 Incremental Credit Extension
.................................................................................................
88 SECTION 2.21 Refinancing Amendments
......................................................................................................
90 SECTION 2.22 Defaulting Lenders
.................................................................................................................
91 SECTION 2.23 Illegality
..................................................................................................................................
92 SECTION 2.24 Loan Modification Offers
.......................................................................................................
93 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01 Organization; Powers
.............................................................................................................
94 SECTION 3.02 Authorization; Enforceability
.................................................................................................
94 SECTION 3.03 Governmental Approvals; No Conflicts
.................................................................................
94 -i- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen003.jpg]
Page SECTION 3.04 Financial Condition; No Material Adverse Effect
.................................................................. 94 SECTION
3.05 Properties
................................................................................................................................
95 SECTION 3.06 Litigation and Environmental Matters
....................................................................................
95 SECTION 3.07 Compliance with Laws and Agreements
................................................................................
95 SECTION 3.08 Investment Company Status
...................................................................................................
95 SECTION 3.09 Taxes
......................................................................................................................................
95 SECTION 3.10 ERISA; Labor Matters
............................................................................................................
95 SECTION 3.11 Disclosure
...............................................................................................................................
96 SECTION 3.12 Subsidiaries
.............................................................................................................................
96 SECTION 3.13 Intellectual Property; Licenses, Etc.
.......................................................................................
96 SECTION 3.14 Solvency
.................................................................................................................................
96 SECTION 3.15
[Reserved]...............................................................................................................................
96 SECTION 3.16 Federal Reserve Regulations
..................................................................................................
96 SECTION 3.17 Use of Proceeds
......................................................................................................................
96 SECTION 3.18 PATRIOT Act, OFAC and FCPA
..........................................................................................
97 SECTION 3.19
Insurance.................................................................................................................................
97 ARTICLE IV CONDITIONS SECTION 4.01 Effective Date
.........................................................................................................................
97 SECTION 4.02 Each Credit Event
...................................................................................................................
99 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01 Financial Statements and Other
Information
........................................................................ 100
SECTION 5.02 Notices of Material Events
...................................................................................................
102 SECTION 5.03 Information Regarding Collateral
.........................................................................................
102 SECTION 5.04 Existence; Conduct of Business
............................................................................................
102 SECTION 5.05 Payment of Taxes, Etc.
.........................................................................................................
103 SECTION 5.06 Maintenance of Properties
....................................................................................................
103 SECTION 5.07
Insurance...............................................................................................................................
103 SECTION 5.08 Books and Records; Inspection and Audit Rights
................................................................ 103 SECTION
5.09 Compliance with Laws
.........................................................................................................
103 SECTION 5.10 Use of Proceeds and Letters of Credit
..................................................................................
104 SECTION 5.11 Additional Subsidiaries
.........................................................................................................
104 SECTION 5.12 Further Assurances
...............................................................................................................
104 SECTION 5.13 Ratings
..................................................................................................................................
104 SECTION 5.14 Certain Post-Closing Obligations
.........................................................................................
104 SECTION 5.15 Designation of Subsidiaries
..................................................................................................
105 SECTION 5.16 Change in Business
...............................................................................................................
105 SECTION 5.17 Changes in Fiscal Periods
.....................................................................................................
105 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01 Indebtedness; Certain Equity
Securities
...............................................................................
105 SECTION 6.02 Liens
.....................................................................................................................................
109 SECTION 6.03 Fundamental Changes; Holding Companies
......................................................................... 112
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
.............................................. 113 SECTION 6.05 Asset Sales
............................................................................................................................
115 US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen004.jpg]
Page SECTION 6.06 Certain Restrictions on Amendments to Organizational Documents
................................... 117 SECTION 6.07 Negative Pledge; Subsidiary
Distributions
........................................................................... 117
SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness
..................................................... 118 SECTION 6.09
Transactions with Affiliates
..................................................................................................
121 SECTION 6.10 Financial Covenant
...............................................................................................................
122 ARTICLE VII EVENTS OF DEFAULT SECTION 7.01 Events of Default
..................................................................................................................
123 SECTION 7.02 Right to Cure
........................................................................................................................
125 SECTION 7.03 Application of Proceeds
........................................................................................................
126 ARTICLE VIII THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT ARTICLE IX
MISCELLANEOUS SECTION 9.01 Notices
..................................................................................................................................
131 SECTION 9.02 Waivers; Amendments; Net Short Lenders
.......................................................................... 132
SECTION 9.03 Expenses; Indemnity; Damage Waiver
.................................................................................
136 SECTION 9.04 Successors and Assigns
........................................................................................................
137 SECTION 9.05
Survival.................................................................................................................................
141 SECTION 9.06 Counterparts; Integration; Effectiveness
..............................................................................
142 SECTION 9.07 Severability
...........................................................................................................................
142 SECTION 9.08 Right of Setoff
......................................................................................................................
142 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
............................................... 142 SECTION 9.10 WAIVER OF JURY
TRIAL
................................................................................................
143 SECTION 9.11 Headings
...............................................................................................................................
143 SECTION 9.12 Confidentiality
......................................................................................................................
143 SECTION 9.13 USA Patriot Act
....................................................................................................................
144 SECTION 9.14 Judgment Currency
...............................................................................................................
145 SECTION 9.15 Release of Liens and Guarantees
..........................................................................................
145 SECTION 9.16 No Fiduciary Relationship
....................................................................................................
145 SECTION 9.17 Effectiveness of the Merger
..................................................................................................
146 SECTION 9.18 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions ..................... 146 SECTION 9.19 Certain ERISA Matters
.........................................................................................................
146 SECTION 9.20 Electronic Execution of Assignments and Certain Other Documents
.................................. 147 SECTION 9.21 Acknowledgement Regarding
Any Supported QFCs ...........................................................
147 US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen005.jpg]
SCHEDULES: Schedule 2.01(a) Term Commitments Schedule 2.01(b) Revolving
Commitments; Letter of Credit Commitments Schedule 3.12 Subsidiaries Schedule
5.14 Certain Post-Closing Obligations Schedule 6.01 Existing Indebtedness
Schedule 6.02 Existing Liens Schedule 6.04(f) Existing Investments Schedule 6.07
Existing Restrictions Schedule 6.09 Existing Transactions with Affiliates
EXHIBITS: Exhibit A Form of Assignment and Assumption Exhibit B Form of
Compliance Certificate Exhibit C Form of Guarantee Agreement Exhibit D Form of
Collateral Agreement Exhibit E Form of First Lien Intercreditor Agreement
Exhibit F Form of First Lien/Second Lien Intercreditor Agreement Exhibit G Form
of Closing Certificate Exhibit H Form of Intercompany Note Exhibit I Form of
Specified Discount Prepayment Notice Exhibit J Form of Specified Discount
Prepayment Response Exhibit K Form of Discount Range Prepayment Notice Exhibit L
Form of Discount Range Prepayment Offer Exhibit M Form of Solicited Discounted
Prepayment Notice Exhibit N Form of Solicited Discounted Prepayment Offer
Exhibit O Form of Acceptance and Prepayment Notice Exhibit P-1 Form of U.S. Tax
Compliance Certificate (For Non-U.S. Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit P-2 Form of U.S. Tax Compliance Certificate
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes) Exhibit P-3 Form of U.S. Tax Compliance Certificate (For Non-U.S.
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit P-4 Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit Q Form of
Borrowing Request Exhibit R Form of Interest Election Request Exhibit S Form of
Notice of Loan Prepayment -iv- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen006.jpg]
CREDIT AGREEMENT, dated as of April 22 Agreement CORNERSTONE ONDEMAND, INC.,
Borrower time party hereto, and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, Collateral Agent and an Issuing Bank. WHEREAS, the
Borrower has requested (a) the Term Lenders to extend Term Loans, which, on the
Effective Date shall be in the form of $1,004,700,000 aggregate principal amount
of Term Loans, (b) the Revolving Lenders to provide Revolving Loans, subject to
the Revolving Commitment, which, on the Effective Date shall be in an aggregate
principal amount of $150,000,000, to the Borrower at any time during the
Revolving Availability Period, and (c) the Issuing Banks to issue Letters of
Credit at any time during the Revolving Availability Period, in an aggregate
face amount at any time outstanding not in excess of $30,000,000; NOW THEREFORE,
the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01 Defined
Terms. As used in this Agreement, the following terms have the meanings
specified below: ABR comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate. Acceptable Discount Section
2.11(a)(ii)(D). Acceptable Prepayment Amount Section 2.11(a)(ii)(D). Acceptance
and Prepayment Notice rm Lender accepting a Solicited Discounted Prepayment
Offer to make a Discounted Term Loan Prepayment at the Acceptable Discount
specified therein pursuant to Section 2.11(a)(ii)(D) substantially in the form
of Exhibit O. Acceptance Date Section 2.11(a)(ii)(D). Accepting Lenders Section
2.24(a). Accounting Changes n Section 1.04(d). Accrued Expenses Acquired EBITDA
respect to any Pro Forma Entity for any period, the amount for such period of
Consolidated EBITDA of such Pro Forma Entity (determined as if references to the
Borrower and the Restricted references to such Pro Forma Entity and its
Subsidiaries which will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity. Acquired Entity or Business
Acquisition Acquisition Agreement. Acquisition Agreement disclosure letters
thereto), dated as of February 24, 2020, by and among the Borrower, 1241593 B.C.
LTD., Seller as US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen007.jpg]
amended by that certain Amendment Agreement dated as of April 22, 2020 by and
between the Borrower and the Seller. Acquisition Documents Borrower or its
Affiliates and the Seller or its Affiliates, in connection with the Acquisition
and all schedules, exhibits and annexes to each of the foregoing and all side
letters, instruments and agreements affecting the terms of the foregoing or
entered into in connection therewith. Acquisition Transaction Borrower or any
Restricted Subsidiary in a Person if (a) as a result of such Investment, (i)
such Person becomes a Restricted Subsidiary or (ii) such Person, in one
transaction or a series of related transactions, is merged, consolidated, or
amalgamated with or into, or transfers or conveys substantially all of its
assets (or all or substantially all the assets constituting a business unit,
division, product line or line of business) to, or is liquidated into the
Borrower or a Restricted Subsidiary and (b) after giving effect to such
Investment, the Borrower is in compliance with Section 5.16, and, in each case,
any Investment held by such Person. Additional Lender Additional Revolving
Lender or investor that agrees to provide any portion of any (a) Incremental
Revolving Commitment Increase pursuant to an Incremental Facility Amendment in
accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Revolving Lender shall be subject to the approval of the
Administrative Agent and each Issuing Bank (such approval in each case not to be
unreasonably withheld or delayed) and the Borrower. Additional Term Lender any
bank, financial institution or other institutional lender or investor (including
any such bank, financial institution or other lender or investor that is a
Lender at such time) that agrees to provide any portion of any (a) Incremental
Term Loan pursuant to an Incremental Facility Amendment in accordance with
Section 2.20 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that each
Additional Term Lender (other than any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and the Borrower. Adjusted LIBO Rate interest rate per
annum equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate. Administrative Agent the other Loan Documents, and its
successors in such capacity as provided in Article VIII. set forth in Section
9.02, or such other address or account as the Administrative Agent may from time
to time notify to the Borrower and the Lenders. Administrative Questionnaire
Administrative Agent. Affected Class n Section 2.24(a). Affected Financial
Institution Affiliate with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified. For purposes of this Agreement and the other Loan
Documents, Jefferies LLC and its Affiliates shall be deemed to be Affiliates of
Jefferies Finance LLC and its Affiliates. -2- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen008.jpg]
Agent and any of their respective successors and assigns in such capacity, and
Agents Agreement Agreement Currency Section 9.14(b). Alternate Base Rate Funds
Effective Rate plus 1/2 of 1%, (b) the Prime Rate in effect for such day, (c)
the Adjusted LIBO Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1.00% and (d) 1.00%. Alternative Currency Section 1.11; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency. Anti-Corruption Laws ces Act of 1977, as amended (the FCPA the UK
Bribery Act 2010 as amended, and all other applicable similar anti-corruption
laws applicable to the Borrower and its Subsidiaries. Anti-Money Laundering Laws
Section 3.18(b). Applicable Account the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.
Applicable Creditor Section 9.14(b). Applicable Discount Section 2.11(a)(ii)(C).
Applicable Fronting Exposure with respect to any Person that is an Issuing Bank
at any time, the sum of (a) the Dollar Equivalent of the aggregate amount of all
Letters of Credit issued by such Person in its capacity as an Issuing Bank (if
applicable) that remains available for drawing at such time and (b) the Dollar
Equivalent of the aggregate amount of all LC Disbursements made by such Person
in its capacity as an Issuing Bank (if applicable) that have not yet been
reimbursed by or on behalf of the Borrower at such time. Applicable Percentage
Commitment at such time (or, if the Revolving Commitm total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, cimal place) of the total Revolving Revolving Commitment. If
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments Applicable Rate with respect to any
Term Loan, (1) 3.25% per annum, in the case of an ABR Loan, or (2) 4.25% per
annum, in the case of a Eurocurrency Loan and (b) with respect to any Revolving
Loan, on the Effective Date (1) 3.00% per annum, in the case of an ABR Loan, orr
(2) 4.00% per annum, in the case of a Eurocurrency Loan; provided that, from and
after the delivery of the financial statements and related Compliance
Certificate for the first full fiscal quarter of the Borrower completed after
the Effective Date pursuant to Section 5.01, -3- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen009.jpg]
with respect to clause (b) above, the Applicable Rate shall be based on the
First Lien Leverage Ratio set forth in the most recent Compliance Certificate in
accordance with the pricing grid below: First Lien Leverage ABR Revolving Loan
Eurocurrency Revolving Level Ratio Applicable Rate Loan Applicable Rate 1 > 3.00
to 1.00 3.00% 4.00% 2 2.75% 3.75% to 1.00 3 2.50% 3.50% Any increase or decrease
in the Applicable Rate resulting from a change in the First Lien Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 5.01; provided
that, at the option of the Administrative Agent (at the direction of the
Required Lenders and upon notice to the Borrower of such determination), the
highest pricing level shall apply as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date immediately
prior to the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply). Upon the request of the Administrative Agent or the
Required Term Loan Lenders or Required Revolving Lenders, as applicable, on and
after receipt of a notice that an Event of Default has occurred, the highest
pricing level shall apply as of the date of such Event of Default (as reasonably
determined by the Borrower) and shall continue to so apply to but excluding the
date on which such Event of Default shall cease to be continuing (and
thereafter, in each case, the pricing level otherwise determined in accordance
with this definition shall apply). In the event that any financial statements
under Section 5.01 or a Compliance Certificate is shown to be inaccurate at any
time and such inaccuracy, if corrected, would have led to a higher Applicable
Rate for any period Applicable Period promptly (and in no event later than five
(5) Business Days thereafter) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined by reference to the corrected Compliance Certificate, and
(iii) the Borrower shall pay to the Administrative Agent promptly upon written
demand (and in no event later than five (5) Business Days after written demand)
any additional interest owing as a result of such increased Applicable Rate for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with the terms hereof. Notwithstanding
anything to the contrary in this Agreement, any additional interest hereunder
shall not be due and payable until written demand is made for such payment
pursuant to this paragraph and accordingly, any nonpayment of such interest as a
result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and no such amounts shall be deemed overdue (and no
amounts shall accrue default interest pursuant to Section 2.13(c)), at any time
prior to the date that is five (5) Business Days following such written demand.
It is acknowledged and agreed that nothing in this definition will limit the
rights of the Administrative Agent and the Lenders under the Loan Documents,
including Article VII herein. Approved Bank Approved Foreign Bank Approved Fund
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. -4- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen010.jpg]
Asset Sale Prepayment Event n clause (a) of the definition of the Assignment and
Assumption Assignee (with the consent of any Person whose consent is required by
Section 9.04), or as otherwise required to be entered into under the terms of
this Agreement, substantially in the form of Exhibit A or any other form
reasonably approved by the Administrative Agent. Auction Agent employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Term Loan Prepayment pursuant to
Section 2.11(a)(ii); provided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent). Audited Financial
Statements d balance sheet and related consolidated the fiscal year ended
December 31, 2019 and (b) the audited consolidated balance sheet and related
audited Target Companies and their respective consolidated subsidiaries for the
fiscal year ended December 31, 2018. Available Amount eans, on any date of
determination, a cumulative amount equal to (without duplication): (a) the
greater of (i) $100,000,000 and (ii) 35% of Consolidated EBITDA for the Test
Period Starter Basket plus (b) an amount equal to (x) the cumulative amount of
Excess Cash Flow (which amount shall not be less than zero in any fiscal year)
for each fiscal year (commencing with the fiscal year ending December 31, 2021)
minus (y) the portion of such Excess Cash Flow that has been (or is required to
be) applied to the prepayment of Term Loan Borrowings in accordance with Section
2.11(d) (without giving effect to clause (A) or (B) in the first proviso
thereof) (and, in the case of any fiscal year then ended but where the
respective required date of prepayment has not yet occurred pursuant to Section
2.09(d), will not on such date of prepayment be required to be so applied as
reasonably determined by the Borrower), plus (c) returns, profits, distributions
and similar amounts received in cash or Permitted Investments and the Fair
Market Value of any in-kind amounts received by the Borrower or any Restricted
Subsidiary on Investments made using the Available Amount (not to exceed the
amount of such Investments), plus (d) the Fair Market Value of Investments of
the Borrower or any of the Restricted Subsidiaries in any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary or that has
been merged or consolidated with or into the Borrower or any of the Restricted
Subsidiaries (up to the lesser of (i) the Fair Market Value of the Investments
of the Borrower or any of the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such re-designation or merger or consolidation and
(ii) the Fair Market Value of the original Investments by the Borrower or any of
the Restricted Subsidiaries in such Unrestricted Subsidiary), plus (e) the Net
Proceeds of a sale or other Disposition of any Unrestricted Subsidiary
(including the issuance or sale of Equity Interests of an Unrestricted
Subsidiary) received by the Borrower or any Restricted Subsidiary (up to the
lesser of (i) the Fair Market Value of the Investments of the Borrower or any of
the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
re-designation or merger or consolidation and (ii) the Fair Market Value of the
original Investments by the Borrower or any of the Restricted Subsidiaries in
such Unrestricted Subsidiary), plus -5- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen011.jpg]
(f) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by the Borrower or any Restricted
Subsidiary from an Unrestricted Subsidiary on Investments made using the
Available Amount (not to exceed the amount of such Investments), plus (g) the
aggregate amount of any Retained Declined Proceeds since the Effective Date.
Available Cash Investments of the Borrower or any Restricted Subsidiary as of
such date to the extent the use thereof for the application to payment of
Indebtedness is not prohibited by law or any contract binding on the Borrower or
any Restricted Subsidiary. Available Equity Amount (a) the Net Proceeds of new
public or private issuances of Qualified Equity Interests in the Borrower which
are contributed to (or received by) the Borrower after the Effective Date, plus
(b) capital contributions received by the Borrower after the Effective Date in
cash or Permitted Investments (other than in respect of any Disqualified Equity
Interest) and the Fair Market Value of any in- kind contributions after the
Effective Date, plus (c) the net cash proceeds received by the Borrower or any
Restricted Subsidiary from Indebtedness and Disqualified Equity Interest
issuances issued after the Effective Date and which have been exchanged or
converted into Qualified Equity Interests, provided that the Available Equity
Amount shall not include any Cure Amount, any amounts used to incur Indebtedness
pursuant to Section 6.01(a)(xxiv), any amounts used to make Investments pursuant
to Section 6.04(b)(ii), (n) and (q), any amounts used to make Restricted
Payments pursuant to Section 6.08(a)(vi)(c) and (a)(viii)(C), any amounts used
to make Restricted Debt Payments pursuant to Section 6.08(b)(iii) and (iv)(C),
and any amounts funded with the proceeds of issuances of Equity Interests and
added back to Consolidated EBITDA pursuant to clause (a)(ix) thereof. Available
RP Capacity Amount determination pursuant to Sections 6.08(a)(viii)(A), minus
the sum of the amount of the Available RP Capacity Amount utilized by the
Borrower or any Restricted Subsidiary to (a) make Restricted Payments in
reliance on Section 6.08(a)(viii)(A), (b) make Investments pursuant to Section
6.04(n), and (c) make Restricted Debt Payments pursuant to Section
6.08(b)(iv)(A). Bail-In Action -Down and Conversion Powers by the applicable
Resolution Authority in respect of any liability of an Affected Financial
Institution. Bail-In Legislation Directive 2014/59/EU of the European Parliament
and of the Council of the European Union, the implementing law, regulation rule
or requirement for such EEA Member Country from time to time which is described
in the EU Bail-In Legislation Schedule and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution or unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings). Basel III Global
Regulatory Framework for More Resilient Banks and Banking each as published by
the Basel Committee on Banking Supervision in December 2010 (as revised from
time to time), and as implemented by a -6- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen012.jpg]
Benchmark Replacement ate (which may be a SOFR-Based Rate) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to LIBOR for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
Benchmark Replacement Adjustment Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time. Benchmark Replacement Conforming
Changes technical, administrative or operational changes (including changes to
the def matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
Benchmark Replacement Date later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of Benchmark Transition Event
LIBOR: (1) a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR; (2) a public statement or publication of information
by the regulatory supervisor for the administrator of LIBOR, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for LIBOR, a resolution authority with jurisdiction over the administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over the administrator for LIBOR, which states that the administrator of LIBOR
has ceased or will cease to provide LIBOR permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR; or (3) a public statement or
publication of information by the regulatory supervisor for the administrator of
LIBOR announcing that LIBOR is no longer representative. Benchmark Transition
Start Date the applicable Benchmark Replacement Date and (ii) if such Benchmark
Transition Event is a public statement or publication of information of a
prospective event, the 90th day prior to the expected date of such event as of
such public statement or publication of information (or if the expected date of
such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Administrative Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Administrative
Agent (in the case of such notice by the Required Lenders) and the Lenders. -7-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen013.jpg]
Benchmark Unavailability Period Replacement Date have occurred with respect to
LIBOR and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance of Benchmark Beneficial
Ownership Certification Beneficial Ownership Regulation. Beneficial Ownership
Regulation Benefit Plan of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any Board of
Directors directors of such Person or any committee thereof duly authorized to
act on behalf of such board, (b) in the case of any limited liability company,
the board of managers, board of directors, manager or managing member of such
Person or the functional equivalent of the foregoing, (c) in the case of any
partnership, the board of directors, board of managers, manager or managing
member of a general partner of such Person or the functional equivalent of the
foregoing and (d) in any other case, the functional equivalent of the foregoing.
In addition, the term a director or functional equivalent thereof with respect
to the relevant Board of Directors. Board of Governors America. Borrower rth in
the preamble hereto. Borrower Offer of Specified Discount Prepayment prepayment
of Term Loans at a specified discount to par pursuant to Section 2.11(a)(ii)(B).
Borrower Solicitation of Discount Range Prepayment Offers offers for, and the
corresponding acceptance by a Term Lender of, a voluntary prepayment of Term
Loans at a specified range at a discount to par pursuant to Section
2.11(a)(ii)(C). Borrower Solicitation of Discounted Prepayment Offers for, and
the subsequent acceptance, if any, by a Term Lender of, a voluntary prepayment
of Term Loans at a discount to par pursuant to Section 2.11(a)(ii)(D). Borrowing
the same currency and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect. Borrowing Minimum Borrowing Multiple Borrowing
Request Section 2.03 and substantially in the form of Exhibit Q or such other
form as may be reasonably approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. -8- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen014.jpg]
Business Day the state where t provided that is not a London Banking Day.
Capital Expenditures capital expenditures of the Borrower and the Restricted
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP.
Capital Lease Obligation represented thereby at any time shall be the amount of
the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on December
31, 2018 (or, if the Borrower elects by written notice to the Administrative
Agent at any time (but only once after the Effective Date), in accordance with
GAAP as in effect from time to time but subject to the proviso in the definition
of GAAP). Capitalized Leases December 31, 2018, recorded as capitalized leases
(or, if the Borrower has made the election described in the parenthetical in the
definition of Capital Lease Obligation, in accordance with GAAP as in effect
from time to time but subject to the proviso in the definition of GAAP).
Capitalized Software Expenditures in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries. Cash Collateralize to the Collateral Agent, for the
benefit of one or more of the Issuing Banks or Revolving Lenders, as collateral
for LC Exposure or obligations of the Revolving Lenders to fund participations
in respect of LC Exposure, cash or deposit account balances under the sole
dominion and control of the Collateral Agent or, if the Collateral Agent and the
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory Cash Collateral Cash Collateralization meanings correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. Cash Management Obligations of (a) any overdraft and related
liabilities arising from treasury, depository, cash pooling arrangements and
cash management or treasury services or any automated clearing house transfers
of funds, (b) netting services, employee credit or purchase card programs and
similar arrangements, (c) letters of credit and (d) other services related,
ancillary or complementary to the foregoing (including Cash Management
Services). Cash Management Services Casualty Event of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property. CFC the meaning of Section 957 of the Code. Change in
Control means the acquisition of beneficial ownership by any Person or group,
other than the Permitted Holders, of Equity Interests representing 40% or more
of the aggregate votes entitled to vote for the election of directors of the
Borrower having a majority of the aggregate votes on the Board of Directors of
the Borrower and the aggregate number of votes for the election of such
directors of the Equity Interests beneficially owned by such Person or group is
greater than the aggregate number of votes for the election of such directors
represented by the Equity Interests beneficially owned by the Permitted Holders,
unless the Permitted Holders otherwise have the right -9- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen015.jpg]
(pursuant to contract, proxy or otherwise), directly or indirectly, to
designate, nominate or appoint (and do so designate, nominate or appoint)
directors of the Borrower having a majority of the aggregate votes on the Board
of Directors of the Borrower. For purposes of this definition, including other
defined terms used herein in connection with this definition and notwithstanding
anything to the contrary in this definition or any provision of Section 13d-3 of
the Exchange Act, -3 and 13(d)-5 under the Exchange Act as in effect on the date
hereof, (ii) the phrase Person or group is within the meaning of Section 13(d)
or 14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or group or its subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, (iii) if
any group includes one or more Permitted Holders, the issued and outstanding
Equity Interests of the Borrower, directly or indirectly owned by the Permitted
Holders that are part of such group shall not be treated as being beneficially
owned by such group or any other member of such group for purposes of this
definition, (iv) a Person or group shall not be deemed to beneficially own
Equity Interests to be acquired by such Person or group pursuant to a stock or
asset purchase agreement, merger agreement, option agreement, warrant agreement
or similar agreement (or voting or option or similar agreement related thereto)
until the consummation of the acquisition of the Equity Interests in connection
with the transactions contemplated by such agreement and (v) a Person or group
will not be deemed to beneficially own the Equity Interests of another Person as
a result of its ownership of Equity Interes contractual rights) unless it owns
50% or more of the total voting power of the Equity Interests entitled to vote
for the e aggregate votes on the Board of Directors of Notwithstanding anything
to the contrary in the foregoing, for the avoidance of doubt, an underwriter,
initial purchaser, investor or holder of any Permitted Convertible Indebtedness
or Permitted Warrant Transaction, in each case, shall be deemed not to directly
or indirectly own the Equity Interests of Borrower underlying such transactions
unless and until such Equity Interests of Borrower are delivered upon settlement
thereof. Change in Law the adoption of any rule, regulation, treaty or other law
after the date of this Agreement, (b) any change in any rule, regulation, treaty
or other law or in the administration, interpretation or application thereof by
any Governmental Authority after the date of this Agreement or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, (i)
any requests, rules, guidelines or directives under the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 or issued in connection therewith and
(ii) any requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
be to the extent such rules, regulations, or published interpretations or
directives are applied to the Borrower and its Subsidiaries by the
Administrative Agent or any Lender in substantially the same manner as applied
to other similarly situated borrowers under credit facilities containing
comparable yield protection provisions, including, without limitation, for
purposes of Section 2.15. Class comprising such Borrowing, are Revolving Loans,
Other Revolving Loans, Term Loans, Incremental Term Loans or Other Term Loans,
(b) any Commitment, refers to whether such Commitment is a Revolving Commitment,
Other Revolving Commitment, Term Commitment, commitment in respect of
Incremental Term Loans or Other Term Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments. Other Term Commitments, Other Term Loans, Other
Revolving Commitments (and the Other Revolving Loans made pursuant thereto),
commitments in respect of Incremental Term Loans and Incremental Term Loans that
have different terms and conditions shall be construed to be in different
Classes. Code m time to time. Collateral purported to be granted pursuant to the
Security Documents as security for the Secured Obligations. Collateral Agent ng
assigned in the Collateral Agreement. -10- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen016.jpg]
Collateral Agreement Collateral Agent, substantially in the form of Exhibit D.
Collateral and Guarantee Requirement time, the requirement that: (a) the
Administrative Agent shall have received from (i) the Borrower and each Domestic
Subsidiary (other than an Excluded Subsidiary) either (x) a counterpart of the
Guarantee Agreement duly executed and delivered on behalf of such Person or (y)
in the case of any Person that becomes a Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person and (ii) the Borrower and each Subsidiary Loan Party
either (x) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Person or (y) in the case of any Person that becomes a Loan
Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, documents of the type referred
to in Section 4.01(c), and, to the extent reasonably requested by the Collateral
Agent, opinions of the type referred to in Section 4.01(b); (b) all outstanding
Equity Interests of the Restricted Subsidiaries (other than any Equity Interests
constituting Excluded Assets or Equity Interests of any Immaterial Subsidiary
that is not a Loan Party) owned by or on behalf of any Loan Party shall have
been pledged pursuant to the Collateral Agreement (and the Collateral Agent
shall have received certificates or other instruments representing all such
Equity Interests (if any), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank); (c) if any
Indebtedness for borrowed money of the Borrower or any Subsidiary in a principal
amount of $10,000,000 or more is owing by such obligor to any Loan Party, such
Indebtedness shall be evidenced by a promissory note and such promissory note
shall have been pledged pursuant to the Collateral Agreement (and, to the extent
required by the Collateral Agreement, the Collateral Agent shall have received
all such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank); and (d) all certificates, agreements,
documents and instruments, including Uniform Commercial Code financing
statements, required by the Security Documents, Requirements of Law and
reasonably requested by the Collateral Agent to be filed, delivered, registered
or recorded to create the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Se registration or recording. Notwithstanding the foregoing provisions
of this definition or anything in this Agreement or any other Loan Document to
the contrary, (a) the foregoing provisions of this definition shall not require
the creation or perfection of pledges of or security interests in, or the
obtaining of legal opinions or other deliverables with respect to, particular
assets of the Loan Parties, or the provision of Guarantees by any Subsidiary,
if, and for so long as and to the extent that the Administrative Agent and the
Borrower reasonably agree in writing that the cost of creating or perfecting
such pledges or security interests in such assets, or obtaining such legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any material adverse Tax consequences to the
Borrower and its Subsidiaries (including the imposition of withholding or other
material Taxes)), shall be excessive in relation to the benefits to be obtained
by the Lenders therefrom, (b) Liens required to be granted from time to time
pursuant to the Documents as in effect on the Effective Date, (c) in no event
shall control agreements or other control or similar arrangements be required
with respect to deposit accounts, securities accounts, commodities accounts or
other assets specifically requiring perfection by control agreements (other than
certificated securities), (d) no perfection actions (other than the filing of
UCC financing statements) shall be required with respect to Vehicles and other
assets subject to certificates of title, (e) no perfection actions (other than
the filing of UCC financing statements) shall be required with respect to
commercial tort claims with a value less than $10,000,000 and delivery to the
Collateral Agent shall -11- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen017.jpg]
not be required with respect to promissory notes evidencing debt for borrowed
money in a principal amount of less than $10,000,000, (f) no actions in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction shall
be required to be taken to create any security interests in assets located or
titled outside of the United States (including any Equity Interests of Foreign
Subsidiaries and any foreign Intellectual Property) or to perfect or make
enforceable any security interests in any such assets (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction), (g) no actions shall be required to perfect
a security interest in letter of credit rights (other than the filing of UCC
financing statements), (h) no Loan Party shall be required to deliver or obtain
any landlord lien waivers, estoppel certificates or collateral access agreements
or letters and (i) in no event shall the Collateral include any Excluded Assets.
The Collateral Agent may grant extensions of time or waivers for the creation
and perfection of security interests in or the obtaining of legal opinions or
other deliverables with respect to particular assets or the provision of any
Guarantee by any Subsidiary (including extensions beyond the Effective Date or
in connection with assets acquired, or Subsidiaries formed or acquired, after
the Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.
Commitment Revolving Commitment of any Class, Term Commitment of any Class,
commitment in respect of Incremental Term Loans and Other Term Commitment of any
Class or any combination thereof (as the context requires). Commodity Exchange
Act ange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute. Company Materials Section 5.01. Compounded SOFR with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with: (1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that: (2) if, and to the extent that, the
Administrative Agent determines that Compounded SOFR cannot be determined in
accordance with clause (1) above, then the rate, or methodology for this rate,
and conventions for this rate that the Administrative Agent determines are
substantially consistent with at least five currently outstanding U.S.
dollar-denominated syndicated credit facilities at such time (as a result of
amendment or as originally executed) that are publicly available for review;
provided, a, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be Compliance Certificate in the form attached
hereto as Exhibit B required to be delivered pursuant to Section 5.01(d).
Consolidated EBITDA plus: (a) without duplication and to the extent already
deducted (and not added back) in arriving at such Consolidated Net Income, the
sum of the following amounts for such period: (i) total interest expense and, to
the extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations or such derivative instruments, and bank and letter of credit fees
and costs of surety bonds in connection (ii) provision for taxes based on
income, profits, revenue or capital, including federal, foreign, state, local
and provincial income, franchise, excise, value added and similar taxes based
-12- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen018.jpg]
on income, profits, revenue, gross receipts or capital and foreign withholding
taxes paid or accrued during such period (including in respect of repatriated
funds) including penalties and interest related to such taxes or arising from
any tax examinations, (iii) depreciation and amortization (including
amortization of Capitalized Software Expenditures, customer acquisition costs,
contract acquisition costs, internal labor costs and amortization of deferred
financing fees and accelerated and other deferred financing costs, OID or other
capitalized costs), (iv) other non-cash losses, charges or expenses (provided,
in each case, that if any non-cash charges represent an accrual or reserve for
potential cash items in any future period, (A) such Person may elect not to add
back such non-cash charges in the current period and (B) to the extent such
Person elects to add back such non-cash charges in the current period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period), (v) the amount of any non-controlling
interest consisting of income attributable to non-controlling interests of third
parties in any non-wholly-owned subsidiary deducted (and not added back in such
period to Consolidated Net Income) excluding cash distributions in respect
thereof, (vi) (A) the amount of payments made to option, phantom equity or
profits interest holders of the Borrower in connection with, or as a result of,
any distribution being made to shareholders of such person or its direct or
indirect parent companies, which payments are being made to compensate such
option, phantom equity or profits interest holders as though they were
shareholders at the time of, and entitled to share in, such distribution,
including any cash consideration for any repurchase of equity, in each case to
the extent permitted in the Loan Documents and (B) the amount of fees, expenses
and indemnities paid to directors, including of the Borrower, (vii) losses or
discounts on sales of receivables and related assets in connection with any
Permitted Receivables Financing, (viii) cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not included in the
calculation of Consolidated Net Income in any period to the extent non-cash
gains relating to such income were deducted in the calculation of Consolidated
EBITDA pursuant to paragraph (c) below for any previous period and not added
back, (ix) any costs or expenses incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option or phantom
equity plan or any other management or employee benefit plan or agreement, any
severance agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are non-cash or otherwise funded with cash
proceeds contributed to the capital of the Borrower or Net Proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests), (x) any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature, (xi) any restructuring and business optimization
charges and expenses, severance, -up costs and other business optimization and
rationalization expenses (including related to new product introductions, the
consolidation of technology platforms and other strategic or cost saving
initiatives and any costs or -13- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen019.jpg]
expenses related or attributable to the commencement of a New Project and
including any related employee hiring or retention costs or employee redundancy
or termination costs), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions consummated prior to
or after the Effective Date and adjustments to existing reserves), whether or
not classified as restructuring expense on the consolidated financial
statements, signing costs, retention or completion bonuses, other executive
recruiting and retention costs, transition costs, costs related to
closure/consolidation of facilities, branches, data centers and/or offices
(including, without limitation, costs incurred in respect of leased premises,
including related to build out and the relocation of personnel and equipment),
lease breakage costs, internal costs in respect of strategic initiatives and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities and charges resulting
from changes in estimates, valuations and judgements thereof); provided that the
aggregate amount added back pursuant to this clause (xi) shall not exceed, for
any period, 25.0% of Consolidated EBITDA (calculated after giving effect to this
clause (xi)) for such period, (xii) costs associated with, or in anticipation
of, or preparation for, compliance with the requirements of Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith and
other Public Company Costs, (xiii) other add backs and adjustments reflected in
in the Quality of Earnings report provided to the Lead Arrangers on February 15,
2020 (including, for the avoidance of doubt, add backs and adjustments of the
same type in future periods), (xiv) any expenses reimbursed in cash during such
period by non-Affiliate third parties (other than the Borrower or any of its
Subsidiaries), and (xv) in connection with the Transactions or any Permitted
Acquisition or other permitted Investment, purchase accounting adjustments,
including, without limitation, a dollar for dollar adjustment for that portion
of revenue that would have been recorded in the relevant period had the balance
of deferred revenue (unearned income) recorded on the closing balance sheet and
before application of purchase accounting not been adjusted downward to fair
value to be recorded on the opening balance sheet in accordance with GAAP
purchase accounting rules. plus (b) and sy Run Rate Benefits related to the
Transactions, any Specified Transaction or any restructuring, cost saving
initiative or other initiative projected by the Borrower in good faith to be
realized within 24 months of the event giving rise thereto as a result of
actions that have been taken or initiated (including actions initiated prior to
the Effective Date) or are expected to be taken or initiated (in the good faith
determination of the Borrower) before, on or after the Effective Date, including
any Run Rate Benefits expenses and charges in connection with, or incurred by or
on behalf of, any joint venture of the Borrower or any of the Restricted
Subsidiaries (whether accounted for on the financial statements of any such
joint venture or the Borrower, but solely in accordance with clause (C) below),
which Run Rate Benefits shall be added to Consolidated EBITDA until fully
realized and calculated on a Pro Forma Basis as though such Run Rate Benefits
had been realized on the first day of the relevant period, net of the amount of
actual benefits realized from such actions; provided that (A) such Run Rate
Benefits are reasonably identifiable and factually supportable, (B) no Run Rate
Benefits shall be added pursuant to this clause (b) to the extent duplicative of
any expenses or charges relating to such Run Rate Benefits that are included in
clause (a) above (it being taken), (C) the share of any such Run Rate Benefits,
expenses and charges with respect to a joint venture that are to be allocated to
the Borrower or any of the Restricted Subsidiaries shall not exceed the total
amount thereof for any such joint venture multiplied by the percentage of income
of such venture expected to be included in Consolidated EBITDA for the relevant
Test Period, and (D) the aggregate amount added back pursuant to this clause (b)
(excluding any amounts relating to any pro forma adjustments determined on a
-14- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen020.jpg]
basis consistent with Regulation S-X under the Securities Act) shall not exceed,
for any period, 25.0% of Consolidated EBITDA (calculated after giving effect to
this clause (b)) for such period; less (c) without duplication and to the extent
included in arriving at such Consolidated Net Income, the sum of the following
amounts for such period: (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income or Consolidated EBITDA in any prior
period), (ii) the amount of any non-controlling interest consisting of loss
attributable to non- controlling interests of third parties in any
non-wholly-owned subsidiary added (and not deducted in such period from
Consolidated Net Income), in each case, as determined on a consolidated basis
for the Borrower and the Restricted Subsidiaries in accordance with GAAP;
provided that (I) there shall be included in determining Consolidated EBITDA for
any period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) whether such acquisition
occurred before or after the Effective Date to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to
the Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an Acquired Entity or Business is
Converted Restricted Subsidiary (including the portion thereof occurring prior
to such acquisition or conversion) determined on a historical Pro Forma Basis,
and (II) there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such disposed of) (each such Person, property, business or asset so sold,
transferred or otherwise disposed Sold Entity or Business Converted Unrestricted
Subsidiary Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal) as specified in
the Pro Forma Disposal Adjustment certificate delivered to the Administrative
Agent (for further delivery to the Lenders). Consolidated First Lien Debt Debt
(including in respect of the Loans hereunder) that is secured on a senior or
pari passu basis with respect to the Secured Obligations (including, for the
avoidance of doubt, the Secured Obligations) minus (b) Available Cash. -15-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen021.jpg]
Consolidated Fixed Charges , with respect to the Borrower and the Restricted
Subsidiaries, on a consolidated basis, for any period, the sum of (without
duplication): (a) Consolidated Interest Expense for such period, (b) all cash
dividend payments (excluding items eliminated in consolidation) on any series of
preferred Equity Interests of such Persons made during such period, and (c) all
cash dividend payments (excluding items eliminated in consolidation) on any
series of Disqualified Equity Interests of such Persons made during such period.
Consolidated Interest Expense Capitalized Leases), net of cash interest income,
of the Borrower and the Restricted Subsidiaries with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries, including all
commissions, discounts and hedging agreements plus (b) non-cash interest expense
resulting solely from (i) the amortization of original issue discount from the
issuance of Indebtedness of the Borrower and the Restricted Subsidiaries
(excluding Indebtedness borrowed in connection with the Transactions (and any
Permitted Refinancing thereof)) at less than par and (ii) pay in kind interest
expense of the Borrower and the Restricted Subsidiaries, plus (c) the amount of
cash dividends or distributions made by the Borrower and the Restricted
Subsidiaries in respect of JV Preferred Equity Interests and other preferred
Equity Interests issued in accordance with Section 6.01(b), but excluding, for
the avoidance of doubt, (i) amortization of (A) deferred financing costs, debt
issuance costs, commissions, fees and expenses and any other amounts of non-cash
interest other than specifically referred to in clause (b) above (including as a
result of the effects of acquisition method accounting or pushdown accounting)
and (B) any costs or expenses incurred in connection with any amendment or
modification of Indebtedness (whether or not consummated), (ii) non-cash
interest expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
FASB Accounting Standards Codification No. 815-Derivatives and Hedging, (iii)
any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates or currency, (iv) commissions, discounts, yield
and other fees and charges (including any interest expense) incurred in
connection with any Permitted Receivables Financing, (v) all non- ure to timely
comply with registration rights obligations, (vi) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect to the
Transactions or any other Investment, all as calculated on a consolidated basis
in accordance with GAAP, (vii) any payments with respect to make-whole premiums
or other breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued in connection with the Transactions, (viii) penalties and
interest relating to taxes, (ix) accretion or accrual of discounted liabilities
not constituting Indebtedness, (x) any interest expense attributable to a direct
or indirect parent entity resulting from push down accounting and (xi) any
expense resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting. Consolidated Net Debt
minus (b) Available Cash. Consolidated Net Income Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication: (a) extraordinary, non-recurring or unusual gains or losses (less
all fees and expenses relating thereto), charges or expenses (including
extraordinary losses and unusual or non-recurring charges or expenses
attributable to legal and judgment settlements and any accruals or reserves in
respect of any extraordinary, non-recurring or unusual items), (b) the
cumulative effect of a change in accounting principles and changes as a result
of the adoption or modification of accounting policies during such period to the
extent included in Consolidated Net Income, (c) Transaction Costs, -16-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen022.jpg]
(d) the net income for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or, if not paid in cash or
Permitted Investments, but later converted into cash or Permitted Investments,
upon such conversion) by such Person to the Borrower or a Restricted Subsidiary
thereof during such period, (e) any fees and expenses (including any transaction
or retention bonus or similar payment, any earnout, contingent consideration
obligation or purchase price adjustment) incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Effective Date and any such transaction undertaken but not completed and
including any fees or legal expenses related to the on-going administration of
any debt instrument) and any charges or non-recurring merger costs incurred
during such period as a result of any such transaction, in each case whether or
not successful (including, for the avoidance of doubt, the effects of expensing
all transaction-related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460), (f) any income (loss) for such period attributable to the
early extinguishment of Indebtedness, hedging agreements or other derivative
instruments, (g) accruals and reserves that are established or adjusted as a
result of the Transactions in accordance with GAAP (including any adjustment of
estimated payouts on existing earn-outs) or changes as a result of the adoption
or modification of accounting policies during such period, (h) all Non-Cash
Compensation Expenses, (i) any income (loss) attributable to deferred
compensation plans or trusts, (j) any income (loss) from investments recorded
using the equity method of accounting (but including any cash dividends or
distributions actually received by the Borrower or any Restricted Subsidiary in
respect of such investment), (k) any gain (loss) on asset sales, disposals or
abandonments (other than asset sales, disposals or abandonments in the ordinary
course of business) or income (loss) from discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, at the election of the Borrower,
only when and to the extent such operations are actually disposed of), (l) any
non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments in such Test Period; provided
that any cash payments or receipts relating to transactions realized in a given
period shall be taken into account in such period, (m) any non-cash gain (loss)
related to currency remeasurements of Indebtedness, net loss or gain resulting
from hedging agreements for currency exchange risk and revaluations of
intercompany balances and other balance sheet items, (n) any non-cash expenses,
accruals or reserves related to adjustments to historical tax exposures
(provided, in each case, that the cash payment in respect thereof in such future
period shall be subtracted from Consolidated Net Income for the period in which
such cash payment was made), -17- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen023.jpg]
(o) any impairment charge or asset write-off or write-down (including related to
intangible assets (including goodwill), long-lived assets and investments in
debt and equity securities), and (p) solely for the purpose of calculating the
Available Amount, the net income for such period of any Restricted Subsidiary
(other than any Guarantor) shall be excluded to the extent the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its net income is not at the date of determination permitted without any prior
Governmental Approval (which has not been obtained) or, directly or indirectly,
is otherwise restricted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
or Permitted Investments to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein. There shall
be excluded from Consolidated Net Income for any period the effects from
applying acquisition method accounting, including applying acquisition method
accounting to inventory, property and equipment, loans and leases, software and
other intangible assets and deferred revenue (including deferred costs related
thereto and deferred rent) required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of the
Transactions, any acquisition or Investment consummated prior to the Effective
Date and any Permitted Acquisitions or other Investment or the amortization or
write-off of any amounts thereof. In addition, to the extent not already
included in Consolidated Net Income, Consolidated Net Income shall include (i)
the amount of proceeds received (or reasonably expected to be received) or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification, insurance and other reimbursement
provisions in connection with the Transactions, any acquisition or other
Investment or any disposition of any asset permitted hereunder or that occurred
prior to the Effective Date (net of any amount so included in any prior period
to the extent not so received or reimbursed within a two-year period) and (ii)
the amount of any cash tax benefits related to the tax amortization of
intangible assets in such period. Consolidated Secured Debt secured on a senior
or junior basis to, or pari passu basis with, the Secured Obligations
(including, for the avoidance of doubt, the Secured Obligations) minus (b)
Available Cash. Consolidated Total Assets rower and the Restricted Subsidiaries
in accordance with GAAP. Consolidated Total Debt third party Indebtedness for
borrowed money (including purchase money Indebtedness), unreimbursed drawings
under letters of credit, Capital Lease Obligations, third party Indebtedness
obligations evidenced by notes or similar instruments (and excluding, for the
avoidance of doubt, Swap Obligations), in each case of the Borrower and the
Restricted Subsidiaries on such date, on a consolidated basis and determined in
accordance with GAAP (excluding, in any event, the effects of any discounting of
Indebtedness resulting from the application of acquisition method or pushdown
accounting in connection with the Transactions or any Permitted Acquisition or
other Investment). Consolidated Working Capital and Permitted Investments) that
would, in conformity with GAAP, be set date, excluding the current portion of
current and deferred income taxes over (b) the sum of all amounts that would,
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date, including deferred revenue but excluding, without duplication, (i)
the current portion of any Funded Debt, (ii) all Indebtedness consisting of
Loans and obligations under letters of credit to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income taxes; provided that, for purposes of calculating
Excess Cash -18- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen024.jpg]
Flow, increases or decreases in working capital (A) arising from acquisitions,
dispositions or Unrestricted Subsidiary designations by the Borrower and the
Restricted Subsidiaries shall be measured from the date on which such
acquisition, disposition or Unrestricted Subsidiary designation occurred and not
over the period in which Excess Cash Flow is calculated and (B) shall exclude
(I) the impact of non-cash adjustments contemplated in the Excess Cash Flow
current assets or current liabilities as a result of (x) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification, other than as a result of the passage of time, in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting. Contract
Consideration Control indirectly, of the power to direct or cause the direction
of the management or policies, or the dismissal or appointment of the
management, of a Person, whether through the ability Controlling Controlled
Converted Restricted Subsidiary Converted Unrestricted Subsidiary he term
Corresponding Tenor having approximately the same length (disregarding business
day adjustment) as the applicable tenor for the applicable Interest Period with
respect to the then-current Benchmark. Covered Entity Section 9.21(b). Covered
Party Section 9.21(a). Credit Agreement Refinancing Indebtedness tedness issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) by a Loan Party in exchange for, or to extend, renew,
replace or refinance, in whole or part, any Class of existing Term Loans or
Revolving Loans (or unused Refinanced Debt provided that such exchanging,
extending, renewing, replacing or refinancing Indebtedness (a) is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (including any unused Revolving Commitment at such time)
(plus any premium, accrued interest and fees and expenses incurred in connection
with such exchange, extension, renewal, replacement or refinancing), (b) does
not mature earlier than or, except in the case of Revolving Commitments, have a
Weighted Average Life to Maturity shorter than the Refinanced Debt (other than
Customary Bridge Loans), (c) shall not be guaranteed by any entity that is not a
Loan Party, (d) in the case of any secured Indebtedness (i) is not secured by
any assets not securing the Secured Obligations and (ii) is subject to the
relevant Intercreditor Agreement(s) and (e) has terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions, and other than with respect to Customary
Bridge Loans) that are not materially more favorable (when taken as a whole) to
the lenders or investors providing such Indebtedness than the terms and
conditions of this Agreement (when taken as a whole) are to the Lenders (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of such refinancing) (it being understood that, to the
extent that any financial maintenance covenant or any other covenant is added
for the benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant or other covenant is either (i) also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Indebtedness or (ii) only applicable after the Latest Maturity Date at the
time of such refinancing). Cure Amount rm in Section 7.02. -19-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen025.jpg]
Cure Right Section 7.02. Customary Bridge Loans provided that (a) the Weighted
Average Life to Maturity of any loans, notes, securities or other Indebtedness
which are exchanged for or otherwise replace such bridge loans is not shorter
than the Weighted Average Life to Maturity of the Term Loans and (b) the final
maturity date of any loans, notes, securities or other Indebtedness which are
exchanged for or otherwise replace such bridge loans is no earlier than the
Latest Maturity Date at the time such bridge loans are incurred. Customary
Escrow Provisions ry redemption terms in connection with escrow arrangements.
Customary Exceptions excess cash flow sweeps, change-of-control offers or events
of default and/or (b) Customary Escrow Provisions. Default or both would, unless
cured or waived, become an Event of Default. Defaulting Lender in Letters of
Credit within one Business Day of the date on which such funding is required
hereunder, (b) notified the Borrower, the Administrative Agent, any Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement or
provided any written notification to any Person to the effect that it does not
intend to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) failed, within
three Business Days after request by the Administrative Agent (whether acting on
its own behalf or at the reasonable request of the Borrower (it being understood
that the Administrative Agent shall comply with any such reasonable request)) or
by any Issuing Bank to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent, any Issuing Bank or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
or (e)(i) become or is insolvent or has a parent company that has become or is
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding or
any action or proceeding of the type described in Section 7.01(h) or (i), or has
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iii) become the subject of a Bail-In Action; provided that a Lender shall
not be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any capital stock in such Lender or its direct or indirect parent
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Defaulting Lender Fronting Exposure any obligation has been reallocated
to other Lenders or cash collateralized in accordance with the terms hereof.
Designated Assignees Agent in writing prior to the Effective Date. Designated
Non-Cash Consideration -cash consideration received by the Borrower or a
Subsidiary in connection with a Disposition pursuant to Section 6.05(k) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth -20- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen026.jpg]
the basis of such valuation, less the amount of cash or Permitted Investments
received in connection with a subsequent sale of or collection on or other
disposition of such Designated Non-Cash Consideration. A particular item of
Designated Non-Cash Consideration will no longer be considered to be outstanding
when and to the extent it has been paid, redeemed, sold or otherwise disposed of
or returned in exchange for consideration in the form of cash or Permitted
Investments in compliance with Section 6.05. Discount Prepayment Accepting
Lender Section 2.11(a)(ii)(B). Discount Range Section 2.11(a)(ii)(C). Discount
Range Prepayment Amount Section 2.11(a)(ii)(C). Discount Range Prepayment Notice
en notice of a Borrower Solicitation of Discount Range Prepayment Offers made
pursuant to Section 2.11(a)(ii)(C) substantially in the form of Exhibit K.
Discount Range Prepayment Offer the form of Exhibit L of a Discount Range
Prepayment Notice. Discount Range Prepayment Response Date Section
2.11(a)(ii)(C). Discount Range Proration Section 2.11(a)(ii)(C). Discounted
Prepayment Determination Date in Section 2.11(a)(ii)(D). Discounted Prepayment
Effective Date Prepayment or Borrower Solicitation of Discount Range Prepayment
Offer, five Business Days following the receipt by each relevant Term Lender of
notice from the Auction Agent in accordance with Section 2.11(a)(ii)(B), Section
2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable, unless a shorter period
is agreed to between the Borrower and the Auction Agent. Discounted Term Loan
Prepayment Section 2.11(a)(ii)(A). Disposed EBITDA Subsidiary for any period,
the amount for such period of Consolidated EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary (determined as if references to
the Borrower and the Restricted Subsidiaries in the e component financial
definitions used therein) were references to such Sold Entity or Business and
its subsidiaries or to such Converted Unrestricted Subsidiary and its
subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary. Disposition Section 6.05. For the
avoidance of doubt, none of (a) the sale of any Permitted Convertible
Indebtedness by the Borrower, (b) the sale of any Permitted Warrant Transaction
by the Borrower, (c) the purchase of any Permitted Bond Hedge Transaction, nor
(d) the performance by Borrower of its obligations under any Permitted
Convertible Indebtedness, any Permitted Warrant Transaction or any Permitted
Bond Hedge Transaction, shall constitute a Disposition. Disqualified Equity
Interest its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable, either mandatorily or at the option of the
holder thereof), or upon the happening of any event or condition: -21-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen027.jpg]
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise; (b) is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or (c) is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by such Person or any of its Affiliates, in whole or in part,
at the option of the holder thereof; in each case, on or prior to the date that
is 91 days after the Latest Maturity Date at the time of issuance of such Equity
Interests; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable and the termination of the
Commitments and (ii) if an Equity Interest in any Person is issued pursuant to
any plan for the benefit of employees of the Borrower or any of the Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower or any of the Subsidiaries in order to satisfy
applicable statutory or regulatory obligations of such Person or as a result of
Disqualified Lenders Borrower to the Lead Arrangers in writing prior to February
24, 2020, (b) those Persons who are competitors of Borrower and its Subsidiaries
or the Target Companies and their respective Subsidiaries identified by the
Borrower to the Lead Arrangers in writing (including by email) prior to February
24, 2020 (and (i) if after February 24, 2020 and prior to the launch of general
syndication and (ii) if after the Effective Date, to the Administrative Agent)
and (c) in the case of each Persons identified pursuant to clauses (a) and (b)
above, any of their Affiliates that are either (i) identified in writing by the
Borrower from time clause (c), Affiliates that are bona fide debt funds);
provided that no updates to the Disqualified Lender list shall be deemed to
retroactively disqualify any parties that have previously acquired an assignment
or participation in respect of the Loans from continuing to hold or vote such
previously acquired assignments and participations on the terms set forth herein
for Lenders that are not Disqualified Lenders. Any supplement to the list of
Disqualified Lenders pursuant to clause (b) or (c) above shall be sent by the
Borrower to the Administrative Agent in writing (including by email) and such
supplement shall take effect on the Business Day such notice is received by the
Administrative Agent (it being understood that no such supplement to the list of
Disqualified Lenders shall operate to disqualify any Person that is already a
Lender). director Dividing Person Division Dividing Person include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.
Division Successor holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division. dollars $ -22-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen028.jpg]
Dollar Equivalent with respect to any amount denominated in dollars, such amount
and (b) with respect to any amount denominated in any currency other than
dollars, the equivalent amount thereof in dollars as determined by the
Administrative Agent at such time in accordance with Section 1.06 hereof.
Domestic Subsidiary Early Opt-in Election a notification by the Required Lenders
to the Administrative Agent (with a copy to the Borrower) that the Required
Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and (2) (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt- in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent. ECF Percentage
eans, with respect to the prepayment required by Section 2.11(d) with respect to
any fiscal year of the Borrower, if the First Lien Leverage Ratio (prior to
giving effect to the applicable prepayment pursuant to Section 2.11(d), but
after giving effect to any voluntary prepayments made pursuant to Section
2.11(a) or any repurchase pursuant to Section 9.04(g) prior to the date of such
prepayment) as of the end of such fiscal year is (a) greater than 3.00 to 1.00,
50% of Excess Cash Flow for such fiscal year, (b) greater than 2.50 to 1.00 but
less than or equal to 3.00 to 1.00, 25% of Excess Cash Flow for such fiscal year
and (c) equal to or less than 2.50 to 1.00, 0% of Excess Cash Flow for such
fiscal year. EEA Financial Institution Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
EEA Member Country Norway. EEA Resolution Authority administrative authority of
any EEA Member Country (including any delegee) having responsibility for the
resolution of any EEA Financial Institution. Effective Date eans the date on
which the conditions specified in Section 4.01 are satisfied (or waived in
accordance with Section 9.02). Effective Date Refinancing Agreement Indebtedness
and termination and/or release of any security interests and guarantees in
connection therewith. Effective Yield Indebtedness in the reasonable
determination of the Administrative Agent and the Borrower and consistent with
generally accepted financial practices, taking into account the applicable
interest rate margins, any interest rate floors (the effect of which floors
shall be determined in a manner set forth in the proviso below) or similar
devices and all fees, including upfront or similar fees or original issue
discount (amortized over the shorter of (a) the remaining Weighted Average Life
to Maturity of such Indebtedness and (b) the four years following the date of
incurrence thereof) payable generally to lenders or other institutions providing
such Indebtedness, but excluding any arrangement, structuring, ticking,
commitment, underwriting or other similar fees payable in connection therewith
and, if applicable, consent fees for an amendment (in each case regardless of
whether any such fees are paid to or shared in whole or in part with any lender)
and any other fees not paid to all relevant lenders generally; provided that
with respect to any -23- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen029.jpg]
Period of one month) or Alternate Base Rate (without giving effect to any floors
in such definitions), as applicable, on the date that the Effective Yield is
being calculated is less than such floor, the amount of such difference shall be
deemed added to the interest rate margin for such Indebtedness for the purpose
of calculating the Effective Yield, (ii) to the extent that the LIBO Rate (with
an Interest Period of one month) or Alternate Base Rate (without giving effect
to any floors in such definitions), as applicable, on the date that the
Effective Yield is being calculated is greater than such floor, then the floor
shall be disregarded in calculating the Effective Yield, and (iii) if any such
floor applicable to any later incurred Indebtedness is greater than the floor
applicable to any earlier incurred Indebtedness, the difference between such
floors shall be equated to an increase in interest rate margin in making such
determination. Eligible Assignee Person (including, subject to the requirements
of Section 9.04(g) and (h), as applicable, the Borrower or any of its
Affiliates), other than, in each case, (i) a natural person (or a holding
company, investment vehicle or trust for, or owned and operated by or for the
primary benefit of natural Person), (ii) a Defaulting Lender or (iii) a
Disqualified Lender. Eligible Currency ncy other than dollars that is readily
available, freely transferable and convertible into dollars in the international
interbank market available to the applicable Issuing Bank in such market and as
to which a Dollar Equivalent may be readily calculated. If, after the
designation of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the applicable
Issuing Bank, (a) such currency no longer being readily available, freely
transferable and convertible into dollars, (b) a Dollar Equivalent is no longer
being readily calculable with respect to such currency or (c) such currency
being impracticable for Issuing Banks to provide (each of (a), (b) and
Disqualifying Event and such countr no longer exist. Within, five (5) Business
Days after receipt of such notice from the Administrative Agent, the Borrower
shall reimburse LC Disbursements in such currency to which the Disqualifying
Event applies. Environmental Laws ordinances, judgments, orders, decrees and
other applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to pollution or the protection of the
environment, including with respect to the preservation or reclamation of
natural resources, Hazardous Materials, or to the extent relating to exposure to
Hazardous Materials, the protection of human health or safety. Environmental
Liability otherwise (including any liability for damages, costs of medical
monitoring, costs of environmental remediation or Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. Equity Interests liability company,
beneficial interests in a trust or other equity ownership interests in a Person;
provided that Permitted Convertible Indebtedness, or other debt securities that
are or by their terms may be convertible or exchangeable into or for Equity
Interests, or Permitted Warrant Transactions, in each case, shall not constitute
capital stock or Equity Interests prior to settlement of conversion, exchange or
exercise, as applicable. ERISA the rules and regulations promulgated thereunder.
ERISA Affiliate incorporated) that, together with any Loan Party, is treated as
a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code. -24- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen030.jpg]
ERISA Event issued thereunder with respect to a Plan (other than an event for
which the 30 day notice period is waived); (b) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 or
Section 430 of the Code or Sections 302 and 303 of ERISA) applicable to such
Plan, whether or not waived; (c) the filing pursuant to Section 412 of the Code
or Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure by a Loan Party or any of its
ERISA Affiliates to make by its due date a required installment under Section
430(j) of the Code or Section 303(j) of ERISA with respect to any Pension Plan,
or the failure by a Loan Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (d) - n 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by a Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan (including
any liability under Section 4062(e) of ERISA) or Multiemployer Plan; or (h) the
receipt by a Loan Party or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in endangered or critical status, within the meaning of
Section 305 of ERISA or Section 432 of the Code. Ethically Screened Affiliate i)
is managed as to day-to-day matters (but excluding, for the avoidance of doubt,
as to strategic direction and similar matters) independently from such Lender
and any other Affiliate of such Lender that is not an Ethically Screened
Affiliate, (ii) has in place customary information screens between it and such
Lender and any other Affiliate of such Lender that is not an Ethically Screened
Affiliate and (iii) such Lender or any other Affiliate of such Lender that is
not an Ethically Screened Affiliate does other EU Bail-In Legislation Schedule
-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. euro and as referred to in
the legislative measures of the European Council for the introduction of,
changeover to or operation of a single or unified European currency.
Eurocurrency Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate. Event of Default Section
7.01. Excess Cash Flow (a) the sum, without duplication, of: (i) Consolidated
Net Income for such period, (ii) an amount equal to the amount of all non-cash
charges to the extent deducted in arriving at such Consolidated Net Income
(provided, in each case, that if any non-cash charge represents an accrual or
reserve for cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Excess Cash Flow in such future
period), (iii) decreases in Consolidated Working Capital, long-term receivables
and long-term prepaid assets and increases in long-term deferred revenue for
such period, -25- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen031.jpg]
(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, (v) extraordinary, non-recurring or
unusual cash gains to the extent deducted in arriving at Consolidated Net
Income, and (vi) cash proceeds in respect of Swap Agreements during such period
to the extent not included in arriving at such Consolidated Net Income, less:
(b) the sum, without duplication, of: (i) an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income (including
any amounts included in Consolidated Net Income pursuant to but not received
during such period) and cash charges included in clauses (a) through (p) of the
paid on or about the Effective Date to the extent financed with the proceeds of
Indebtedness (other than revolving loans) incurred on the Effective Date), (ii)
(x) the aggregate amount of all principal payments of Indebtedness, including
(A) the principal component of payments in respect of Capitalized Leases and (B)
the amount of any mandatory prepayment of Loans or other Consolidated First Lien
Debt to the extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (1) all other prepayments of Term Loans and other Consolidated First
Lien Debt and (2) all prepayments of revolving loans (including Revolving Loans)
made during such period (other than in respect of any revolving credit facility
(excluding Revolving Loans) to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness (other than revolving loans) of the Borrower or
the Restricted Subsidiaries and (y) the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness, (iii) without duplication of
amounts deducted pursuant to clause (xiii) below in prior fiscal years, the
amount of Capital Expenditures made in cash or accrued during such period, to
the extent that such Capital Expenditures were financed with internally
generated cash flow of the Borrower or the Restricted Subsidiaries, (iv) cash
payments by the Borrower and the Restricted Subsidiaries during such period in
respect of purchase price holdbacks, earn out obligations, or long-term
liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income to the extent financed
with internally generated cash flow of the Borrower or the Restricted
Subsidiaries, (v) without duplication of amounts deducted pursuant to clause
(xiii) below in prior fiscal years, the amount of Investments (other than
Investments in Permitted Investments or intercompany Investments) and
acquisitions not prohibited by this Agreement, to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower or the Restricted Subsidiaries, (vi) the amount of dividends,
distributions and other Restricted Payments paid in cash during such period not
prohibited by this Agreement, to the extent that such dividends and
distributions were financed with internally generated cash flow of the Borrower
or the Restricted Subsidiaries, -26- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen032.jpg]
(vii) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees and cash restructuring charges) to the extent that
such expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income, to the extent that such expenditure was
financed with internally generated cash flow of the Borrower or the Restricted
Subsidiaries (other than Investments in Permitted Investments and intercompany
Investments), (viii) an amount equal to the aggregate net non-cash gain on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (ix) increases in
Consolidated Working Capital and long-term receivables, long-term prepaid assets
and decreases in long-term deferred revenue for such period, (x) the amount of
taxes (including penalties and interest) paid in cash and/or tax reserves set
aside or payable (without duplication) in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period, (xi) extraordinary, non-recurring or unusual cash losses to the
extent not deducted in arriving at Consolidated Net Income, (xii) cash
expenditures in respect of Swap Agreements during such period to the extent not
deducted in arriving at such Consolidated Net Income; (xiii) without duplication
of amounts deducted from Excess Cash Flow in prior periods, (i) the aggregate
consideration required to be paid in cash by the Borrower or any of the
Restricted Subsidiaries pursuant to binding contracts, commitments, letters of
intent or purchase orders (the Contract Consideration ior to or during such
period and (ii) to the extent set forth in a certificate of a Financial Officer
delivered to the Administrative Agent at or before the time the Compliance
Certificate for the period ending simultaneously with such Test Period is
required to be delivered pursuant to Section 5.01(d), the aggregate amount of
cash that is reasonably expected to be paid in respect of planned cash
expenditures by the Borrower or any of Planned Expenditures (iii), relating to
Permitted Acquisitions, other Investments (other than Investments in Permitted
Investments or intercompany Investments), Capital Expenditures (including
Capitalized Software Expenditures or other purchases of Intellectual Property)
to be consummated, made or paid during a subsequent Test Period; provided that,
to the extent the aggregate amount of internally generated cash actually
utilized to finance such Permitted Acquisitions, Investments or Capital
Expenditures during such Test Period is less than the Contract Consideration or
Planned Expenditures, as applicable, the amount of such shortfall shall be added
to the calculation of Excess Cash Flow at the end of such Test Period; and (xiv)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate amount of cash expected to be paid by the Borrower or any of the
Restricted Subsidiaries in respect of accrued and unpaid bonus expenses and
legal settlement reserves as of the Accrued Expenses Period; provided that (A)
to the extent the aggregate amount of internally generated cash actually
utilized to pay such Accrued Expenses during such subsequent Test Period is less
than the Accrued Expenses reducing Excess Cash Flow pursuant to this clause
(xiv) in the prior Test Period, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such subsequent Test Period
and (B) in no event shall Excess Cash Flow in such subsequent Test Period be
reduced by the payment of Accrued Expenses during such subsequent Test Period to
the extent the amount of such Accrued Expenses have reduced Excess Cash flow in
the prior Test Period. Exchange Act -27- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen033.jpg]
Excluded Assets -owned real property, (b) all leasehold interests in real
property, (c) any governmental licenses or state or local franchises, charters
or authorizations, to the extent a security interest in any such license,
franchise, charter or authorization would be prohibited or restricted thereby
(including any legally effective prohibition or restriction, but excluding any
prohibition or restriction that is ineffective under the Uniform Commercial Code
of any applicable jurisdiction), other than proceeds and receivables thereof,
(d) any asset if, to the extent that and for so long as the grant of a Lien
thereon to secure the Secured Obligations is prohibited by any Requirements of
Law (other than to the extent that any such prohibition would be rendered
ineffective pursuant to any other applicable Requirements of Law) or would
require consent or approval of any Governmental Authority but excluding any
prohibition or restriction that is ineffective under the Uniform Commercial Code
of any applicable jurisdiction, in each case, other than proceeds and
receivables thereof, (e) margin stock and, to the extent prohibited by, or
creating an enforceable right of termination in favor of any other party thereto
(other than any Loan Party) under the terms of any applicable Organizatio giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code of any applicable jurisdiction, Equity Interests in any Person other than
the Borrower and wholly-owned Restricted Subsidiaries, other than proceeds and
receivables thereof, (f) assets to the extent a security interest in such assets
would result in material adverse tax consequences to the Borrower or one of its
subsidiaries as reasonably determined by the Borrower in consultation with the
Administrative Agent, (g) any intent-to-use trademark application prior to the
filing of a h) any lease, license or other agreement or any property subject
thereto (including pursuant to a purchase money security interest or similar
arrangement) to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a breach, default or right of termination in favor of any
other party thereto (other than the Borrower or any of the Restricted
Subsidiaries) after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code of any applicable jurisdiction or other similar
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code of any
applicable jurisdiction or other similar applicable law notwithstanding such
prohibition, (i) Voting Equity Interests of (A) any CFC or (B) any FSHCO, in
each case, in excess of 65% of the Voting Equity Interests (and 100% of any
non-voting equity interests) thereof, (j) receivables and related assets (or
interests therein) (A) sold to any Receivables Subsidiary or (B) otherwise
pledged, factored, transferred or sold in connection with any Permitted
Receivables Financing, (k) commercial tort claims with a value of less than
$10,000,000 and letter-of-credit rights with a value of less than $10,000,000
(except to the extent a security interest therein can be perfected by a UCC
filing), (l) Vehicles and other assets subject to certificates of title (except
to the extent a security interest therein can be perfected by a UCC filing), (m)
any aircraft, airframes, aircraft engines or helicopters, or any equipment or
other assets constituting a part thereof (except to the extent a security
interest therein can be perfected by a UCC filing), (n) any and all assets and
personal property owned or held by any Subsidiary that is not a Loan Party
(including any Unrestricted Subsidiary), (o) any Equity Interest in Unrestricted
Subsidiaries and (p) any proceeds from any issuance of Indebtedness permitted to
be incurred under Section 6.01 that are paid into an escrow account for the
benefit of unaffiliated third parties to be released upon satisfaction of
certain conditions or the occurrence of certain events, including cash or
Permitted Investments set aside at the time of the incurrence of such
Indebtedness, to the extent such cash or Permitted Investments prefund the
payment of interest or premium or discount on such indebtedness (or any costs
related to the issuance of such indebtedness) and are held in such escrow
account or similar arrangement to be applied for such purpose. Excluded
Subsidiary defi -owned subsidiary of the Borrower, (b) [reserved], (c) each
Unrestricted Subsidiary, (d) each Immaterial Subsidiary, (e) any Subsidiary that
is prohibited by (i) applicable Requirements of Law or (ii) any contractual
obligation existing on the Effective Date or on the date any such Subsidiary is
acquired (so long in respect of any such contractual prohibition such
prohibition is not incurred in contemplation of such acquisition), in each case
from guaranteeing the Secured Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee unless such consent, approval, license or authorization has been
received (but without any obligation to seek such consent, approval, license or
authorization), or for which the provision of a Guarantee would result in a
material adverse tax consequence to the Borrower or one of its subsidiaries that
would be excessive in relation to the benefits to be obtained by the Lenders
therefrom (as reasonably determined by the Borrower in consultation with the
Administrative Agent), (f) any direct or indirect Foreign Subsidiary, (g) any
direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary of the Borrower that is a CFC, (h) any FSHCO, (i) any other
Subsidiary excused from becoming -28- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen034.jpg]
Receivables Subsidiary and (k) any not-for-profit Subsidiaries, captive
insurance companies or other special purpose subsidiaries designated by the
Borrower from time to time. For the avoidance of doubt, the Borrower shall not
constitute an Excluded Subsidiary. Excluded Swap Obligation extent that, all or
a portion of the Guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the U.S. Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by vi keep well,
support, or other agreement for the benefit of such Guarantor and any and all
Guarantees of such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation or (b) any other Swap the relevant Loan Parties
and counterparty applicable to such Swap Obligations. If a Swap Obligation
arises under a Master Agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition. Excluded Taxes payment to
be made by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document, (a) Taxes imposed on (or measured by) its net income or
profits (however denominated), branch profits Taxes, and franchise Taxes, in
each case (i) imposed by the United States or by a jurisdiction as a result of
such recipient being organized under the laws of or having its principal office
located in or, in the case of any Lender, having its applicable Lending Office
located in, such jurisdiction or (ii) that are Other Connection Taxes, (b) any
Tax Section 2.17(e), (c) in the case of a Lender, any U.S. Federal withholding
Taxes imposed due to a Requirement of Law in effect at the time such Lender (i)
acquires such interest in the Loan or becomes a party hereto, other than
pursuant to an assignment request by the Borrower under Section 2.19 or (ii)
designates a new Lending Office, except, in each case, to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts with respect to such withholding Tax under Section 2.17(a) and (d) any
withholding Taxes imposed pursuant to FATCA. Existing Convertible Notes that
certain Indenture, dated December 8, 2017, by and between the Borrower and U.S.
Bank National Association, a national banking association, as trustee, in an
aggregate principal amount not exceeding $300 million. Existing Credit Agreement
Indebtedness contingent obligations not due and payable, outstanding under (a)
that certain Credit Agreement, dated as of May 1, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time), by
and among the Target Companies party thereto, the guarantors from time to time
party thereto, the lenders from time to time party thereto and Golub Capital
Markets LLC, as Administrative Agent for the lenders, and (b) that certain Loan
and Security Agreement, dated as of January 11, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time), by
and between Borrower and Silicon Valley Bank. Existing Letters of Credit
Schedule 6.01. Fair Market Value value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing time having regard to the nature and
characteristics of such asset. Except as otherwise expressly set forth herein,
such value shall be determined in good faith by the Borrower. Fair Value
Borrower and its Subsidiaries taken as a whole would change hands between a
willing buyer and a willing seller, -29- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen035.jpg]
within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.
FATCA successor version that is substantively comparable and not materially more
onerous to comply with), any current or future Treasury regulations promulgated
thereunder or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above) and any intergovernmental agreements,
treaties or conventions (and related legislation or official guidance)
implementing the foregoing. FCPA ition of Anti-Corruption Laws. Federal Funds
Effective Rate manner as the Federal Reserve Bank of New York shall set forth on
its public website from time to time) and published on the next succeeding
Business Day by the Federal Reserve Bank of New York as the federal funds
effective rate; provided that if the Federal Funds Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. York at http://www.newyorkfed.org, or any successor source. Fee
Letters 2020 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof), by and among the Borrower, the Lead
Arrangers and certain of their Affiliates and (ii) that certain Effective Date
Fee Letter, dated as of April 22, 2020 (as amended, restated, supplemented or
otherwise modified in accordance with the terms thereof), by and among the
Borrower, the Lead Arrangers and certain of their Affiliates. FEMA Financial
Officer roller of the Borrower. Financial Performance Covenant Section 6.10.
First Lien Intercreditor Agreement in the form of Exhibit E. First Lien Leverage
Ratio to (b) Consolidated EBITDA for the Test Period as of such date. First
Lien/Second Lien Intercreditor Agreement Agreement substantially in the form of
Exhibit E. Fixed Amounts Section 1.04(g). Fixed Charge Coverage Ratio
Consolidated EBITDA to (b) Consolidated Fixed Charges, in each case for the Test
Period as of such date. Foreign Prepayment Event Section 2.11(g). Foreign
Subsidiary United States of America, any state thereof or the District of
Columbia. -30- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen036.jpg]
FSHCO Equity Interests and/or Indebtedness in one or more direct or indirect
Foreign Subsidiaries that are CFCs. Fund rson (other than a natural person) that
is engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
Funded Debt the Restricted Subsidiaries for borrowed money that matures more
than one year from the date of its creation or matures within one year from such
date that is renewable or extendable, at the option of the Borrower or the
applicable Restricted Subsidiary, to a date more than one year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including Indebtedness in respect of the Loans. GAAP time to time;
provided, however, that if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date (or, with respect to the
treatment of leases in the definition of Capital Lease Obligation and
Capitalized Leases, any change occurring after the date the Borrower has made
the election described in the parenthetical in the definition of Capital Lease
Obligation) in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness GAAP with respect to Capital Lease Obligations shall be
determined in accordance with the definition of Capital Lease Obligations.
Governmental Approvals of, registrations and filings with, and reports to,
Governmental Authorities. Governmental Authority political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). Granting Lender ing assigned to
such term in Section 9.04(e). Guarantee guarantor e guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness of any other Person
(the primary obligor or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
-31- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen037.jpg]
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The Guarantee Agreement Agent, substantially
in the form of Exhibit C. Guarantors Hazardous Materials pollutants, including
petroleum or petroleum by-products or distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated as
hazardous or toxic, or any other term of similar import, pursuant to any
Environmental Law. Identified Participating Lenders Section 2.11(a)(ii)(C).
Identified Qualifying Lenders Section 2.11(a)(ii)(D). IFRS by the International
Accounting Standards Board. Immaterial Subsidiary Immediate Family Members
grandchild or more remote descendant, parent, stepparent, grandparent, spouse,
former spouse, qualified domestic partner, sibling, mother-in-law,
father-in-law, son-in-law and daughter-in-law (including adoptive relationships)
and any trust, partnership or other bona fide estate-planning vehicle the only
beneficiaries of which are any of the foregoing individuals or any private
foundation or fund that is controlled by any of the foregoing individuals or any
donor- advised fund of which any such individual is the donor. Impacted Loans
Section 2.14(a)(ii). Incremental Cap er of (i) $200,000,000 and (ii) 75% of
Consolidated EBITDA for the Test Period then last ended plus (b) the aggregate
principal amount of all voluntary prepayments of the Loans pursuant to Section
2.11(a) (other than in respect of Revolving Loans unless there is an equivalent
permanent reduction in Revolving Commitments), or purchases of Term Loans
pursuant to Section 9.04(g) made prior to such date (other than, in each case,
any such prepayments with the proceeds of long- term Indebtedness); provided
that, for the avoidance of doubt, in the case of any purchase or prepayment made
pursuant to Section 9.04(g), the amount included in the calculation of the
Incremental Cap pursuant to this clause (b) shall be the actual cash amount of
such purchase or prepayment, plus (c) the maximum aggregate principal amount
that can be incurred without causing the First Lien Leverage Ratio, after giving
effect to the incurrence or establishment, as applicable, of any Incremental
Facilities or Incremental Equivalent Debt (which shall assume that all such
Indebtedness is Consolidated First Lien Debt and the full amounts of any
Incremental Revolving Commitment Increase established at such time are fully
drawn) and the use of proceeds thereof, on a Pro Forma Basis (but without giving
effect to any substantially simultaneous incurrence of any Incremental Facility
or Incremental Equivalent Debt made pursuant to the foregoing clauses (a) and
(b) or under the Revolving Credit Facility in connection therewith), to exceed
4.25 to 1.00 for the most recent Test Period then ended . Incremental Equivalent
Debt rsuant to Section 6.01(a)(xxiii). Incremental Facilities Section 2.20(a).
Incremental Facility Amendment Section 2.20(f). Incremental Revolving Commitment
Increase Section 2.20(a). -32- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen038.jpg]
Incremental Term Loan Section 2.20(a). Incurrence-Based Amounts Section 1.04(g).
Indebtedness money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts or
similar obligations payable in the ordinary course of business, deferred
purchase price of services in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and if not paid within 60 days after being
due and payable), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such provided prepaid revenue, (ii)
purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the seller, (iii)
any obligations attributable to the exercise of appraisal rights and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto (other than with respect to the Transactions), (iv)
[reserved], (v) accrued expenses and royalties and (vi) asset retirement
obligations and other pension related obligations (including pensions and
retiree medical care) that are not overdue by more than 60 days. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Indebtedness provide
that such Person is not liable therefor. The amount of Indebtedness of any
Person for purposes of clause (e) above shall (unless such Indebtedness has been
assumed by such Person) be deemed to be equal to the lesser of (A) the aggregate
unpaid amount of such Indebtedness and (B) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith. For all purposes
hereof, the Indebtedness of the Borrower and the Restricted Subsidiaries shall
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business. Notwithstanding anything to the
contrary in the foregoing, any Permitted Bond Hedge Transaction and any
Permitted Warrant Indebtedness of the Borrower. Indemnified Taxes yment made by
or on account of any obligation of any Loan Party under any Loan Document.
Indemnitee Section 9.03(b). Information Section 9.12(a). Intellectual Property
the Collateral Agreement. Intercreditor Agreements Intercreditor Agreement.
Interest Election Request Section 2.07 and substantially in the form of Exhibit
R or such other form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower. Interest Payment Date June,
September and December and (b) with respect to any Eurocurrency Loan, the last
day of the Interest Period -33- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen039.jpg]
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest tervals Interest Period such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter as selected by the Borrower in its
Borrowing Request (or, if agreed to by each Lender participating therein, twelve
months or such other period less than one month thereafter as the Borrower may
elect), provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. Investment whether by means
of (a) the purchase or other acquisition of Equity Interests or Indebtedness or
other securities of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
(excluding, in the case of the Borrower and the Restricted Subsidiaries, (i)
intercompany advances arising from their cash management, tax, and accounting
operations and (ii) intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any rollover or extensions of terms) and
made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (i) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment and without duplication of amounts increasing the Available
Amount or the Available Equity Amount), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Financial Officer, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property as of
the time of the transfer, minus any payments actually received by such investor
representing a return of capital of, or dividends or other distributions in
respect of, such Investment (to the extent such payments do not exceed, in the
aggregate, the original amount of such Investment and without duplication of
amounts increasing the Available Amount or the Available Equity Amount), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (A) the cost of all additions thereto and minus (B)
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in this clause (B) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write- offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer. Notwithstanding -34- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen040.jpg]
anything to the contrary in the foregoing, the purchase of any Permitted Bond
Hedge Transaction by the Borrower or any of its Subsidiaries and the performance
of its obligations thereunder shall not be an Investment. Investor ISP98 Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance). Issuing Bank Schedule 2.01(b) Credit Commitment and (b) each other
Person that shall have become an Issuing Bank hereunder as provided in Section
2.05(k) (other than any Person that shall have ceased to be an Issuing Bank as
provided in Section 2.05(l)), each in its capacity as an issuer of Letters of
Credit hereunder. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit (including, for the avoidance of doubt, Existing Letters
of Credit) to be issued by to Letters of Credit issued by such Affiliate and for
all purposes of the Loan Documents. Each Issuing Bank may cause Letters of
Credit to be issued by unaffiliated financial institutions and such Letters of
Credit shall be treated as issued by such Issuing Bank for all purposes under
the Loan Documents. In the event that there is more than one Issuing Bank at any
time, references herein and in the other Loan Documents to the Issuing Bank
shall be deemed to refer to the Issuing Bank in respect of the applicable Letter
of Credit or to all Issuing Banks, as the context requires. Joint Bookrunners
means Morgan Stanley Senior Funding, Inc., BofA Securities, Inc., Credit Suisse
Loan Funding LLC, Deutsche Bank Securities Inc., Jefferies Finance LLC and BMO
Capital Markets Corp. Judgment Currency Section 9.14(b). Junior Financing
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary)
that is either (a) secured on a junior basis to the Secured Obligations or (b)
subordinated in right of payment to the Loan Document Obligations. JV Preferred
Equity Interests Section 6.01(b). Latest Maturity Date to any Loan or Commitment
hereunder at such time, including the latest maturity or expiration date of any
Other Term Loan, any Other Term Commitment, any Other Revolving Loan or any
Other Revolving Commitment, in each case as extended in accordance with this
Agreement from time to time. LC Disbursement LC Exposure of Credit that remains
available for drawing at such time (including, without limitation, any and all
Letters of Credit for which documents have been presented that have not been
honored or dishonored) and (b) the Dollar Equivalent of the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 or Rule be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time. LCT Election ided in Section 1.07. -35- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen041.jpg]
LCT Test Date Section 1.07. Lead Arrangers BofA Securities, Inc., Credit Suisse
Loan Funding LLC, Deutsche Bank Securities Inc., Jefferies Finance LLC and BMO
Capital Markets Corp. Lenders evolving Lenders and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto Issuing Bank. Lending Office such Borrower and the Administrative Agent,
which office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate. Unless the context otherwise requires,
each reference to a Lender shall include its applicable Lending Office. Letter
of Credit Agreem pursuant to Section 9.05. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit; provided, however,
that any commercial letter of credit issued hereunder shall provide solely for
cash payment upon presentation of a sight draft; provided, further, that no
Issuing Bank shall be required to issue a commercial, trade or documentary
letter of credit without its prior consent. Letter of Credit Commitment provided
that, as to any Issuing Bank, suc on Schedule 2.01(b) Bank after the Effective
Date, the amount notified in writing to the Administrative Agent by the Borrower
and such Issuing Bank; provided, further, that the Letter of Credit Commitment
of any Issuing Bank may be increased or decreased if agreed in writing between
the Borrower and such Issuing Bank (each acting in its sole discretion) and
notified to the Administrative Agent. Letter of Credit Expiration Date Date then
in effect for the Revolving Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day). Liabilities or unliquidated, absolute,
fixed or contingent) of the Borrower and its Subsidiaries taken as a whole, as
of the Effective Date after giving effect to the consummation of the
Transactions. LIBO Rate (a) for any Interest Period with respect to a
Eurocurrency Borrowing, the rate per annum equal LIBOR parable or successor rate
established pursuant to Section 2.14, as published on the applicable Bloomberg
screen page (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and (b) for any interest calculation with respect to an ABR Borrowing on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for dollar deposits
with a term of one month commencing that day; -36- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen042.jpg]
provided that to the extent a comparable or successor rate is established
pursuant to Section 2.14, such established rate shall be applied to the
applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent in consultation with the Borrower. Notwithstanding
the foregoing, and solely with respect to a Eurocurrency Borrowing, the Adjusted
LIBO Rate will be deemed to be 0% per annum if the Adjusted LIBO Rate calculated
pursuant to the foregoing provisions would otherwise be less than 0% per annum.
LIBOR LIBOR Screen Rate designates to determine LIBOR (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time). Lien encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset; provided that in no event shall
an operating lease be deemed to constitute a Lien. Limited Condition Transaction
any Acquisition Transaction or any other acquisition or Investment permitted by
this Agreement, (b) any repayment, repurchase or refinancing of Indebtedness
with respect to which an irrevocable notice of repayment (or similar irrevocable
notice) is required to be delivered and (c) any dividends or distributions on,
or redemptions of, equity interests not prohibited by this Agreement declared or
requiring irrevocable notice in advance thereof. Loan Document Obligations of
and interest at the applicable rate or rates provided in this Agreement
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans including all obligations in respect
of the L/C Exposure, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to reimburse LC Disbursements and
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including interest and monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding). Loan Documents the Guarantee Agreement, the Collateral Agreement,
the Intercreditor Agreements, the other Security Documents, except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.09(e), and
any other document . Loan Modification Agreement the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.24. Loan
Modification Offer Section 2.24(a). -37- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen043.jpg]
Loan Parties an Parties and any other Guarantor. Loans London Banking Day banks
in the London interbank market. Management Investors of the Borrower and/or any
of their respective subsidiaries who are (directly or indirectly through one or
more investment vehicles) Investors on the Effective Date. Master Agreement
Material Acquisition Subsidiary for consideration (including any assumed
Indebtedness) in an aggregate amount equal to or greater than the lesser of (a)
$68,750,000 and (b) 25% of Consolidated EBITDA for the most recently ended Test
Period at such time. Material Adverse Effect nce or condition that has had, or
could reasonably be expected to have, a materially adverse effect on (a) the
business or financial condition of the Borrower and the Restricted Subsidiaries,
taken as a whole, (b) the ability of the Borrower and the Guarantors, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents. Material Disposition estricted Subsidiary for consideration
(including any assumed Indebtedness) in an aggregate amount equal to or greater
than the lesser of (a) $68,750,000 and (b) 25% of Consolidated EBITDA for the
most recently ended Test Period at such time. Material Indebtedness than the
Loan Document Obligations), Capital Lease Obligations, unreimbursed drawings
under letters of credit, third party Indebtedness obligations evidenced by notes
or similar instruments or obligations in respect of one or more Swap Agreements,
of any one or more of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding the greater of (a) $68,750,000 and (b) 25%
of Consolidated EBITDA for the most recently ended Test Period at such time;
provided that in no event shall any Permitted Receivables Financing be
considered Material the obligations in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Restricted Subsidiary would be required to pay if such
Swap Agreement were terminated at such time. Material Subsidiary -owned
Restricted Subsidiary that, as of the last day of the fiscal quarter of the
Borrower most recently ended for which financial statements are available, had
revenues or total assets for such quarter in excess of 5.0% of the consolidated
revenues or total assets, as applicable, of the Borrower for such quarter or
that is designated by the Borrower as a Material Subsidiary and (b) any group
comprising wholly-owned Restricted Subsidiaries that each would not have been a
Material Subsidiary under clause (a) but that, taken together, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements are available, had revenues or total assets for such
quarter in excess of 10.0% of the consolidated revenues or total assets, as
applicable, of the Borrower for such quarter. MFN Protection Section 2.20(b).
means Morgan Stanley Senior Funding, Inc. and its successors. Multiemployer Plan
plan as defined in Section 4001(a)(3) of ERISA. -38- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen044.jpg]
Net Proceeds or Permitted Investments, including (i) any cash or Permitted
Investments received in respect of any non-cash proceeds, including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment or earn-out (but excluding
any interest payments), but only as and when received, (ii) in the case of a
casualty, insurance proceeds that are actually received and (iii) in the case of
a condemnation or similar event, condemnation awards and similar payments that
are actually received, minus (b) the sum of (i) all fees and out-of-pocket
expenses paid by the Borrower and the Restricted Subsidiaries in connection with
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees), (ii) in the case of a
Disposition of an asset (including pursuant to a Sale Leaseback or Casualty
Event or similar proceeding), (A) any funded escrow established pursuant to the
documents evidencing any Disposition to secure any indemnification obligations
or adjustments to the purchase price associated with any such sale or
disposition; provided that the amount of any subsequent reduction of such escrow
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds occurring on the date of such reduction solely to
the extent that the Borrower and/or any Restricted Subsidiaries receives cash in
an amount equal to the amount of such reduction, (B) the amount of all payments
that are permitted hereunder and are made by the Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than the
Loans, any Indebtedness that is secured by a Lien on the Collateral ranking
equal in priority (but without regard to the control of remedies) or junior in
priority to the Lien on the Collateral securing the Secured Obligations and any
Indebtedness that is subordinated in right of payment to the Secured
Obligations) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, (C) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (C)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower and the Restricted Subsidiaries as a result thereof and (D) the amount
of any liabilities directly associated with such asset and retained by the
Borrower or the Restricted Subsidiaries and (iii) the amount of all Taxes paid
(or reasonably estimated to be payable), including any withholding taxes and
other taxes estimated to be payable in connection with the repatriation of such
Net Proceeds from a Foreign Subsidiary (or through a chain of Foreign
Subsidiaries and Domestic Subsidiaries), and the amount of any reserves
established by the Borrower and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case, in respect of such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction. Net Short Lender New Project expansion,
relocation, remodeling or substantial modernization of an existing facility,
branch, data center or office owned by the Borrower or the Subsidiaries which in
fact commences operations and (b) each creation (in one or a series of related
transactions) of a business unit to the extent such business unit commences
operations or each expansion (in one or a series of related transactions) of
business into a new market. Non-Accepting Lender Section 2.24(c). Non-Cash
Compensation Expense -cash expenses and costs that result from the issuance of
stock-based awards, partnership interest-based awards and similar incentive
based compensation awards or arrangements. Non-Consenting Lender Section
9.02(c). Not Otherwise Applied Equity Amount, as applicable, that was not
previously applied pursuant to Section 6.01(a)(xxiv), Section 6.04(n) and (q),
Section 6.08(a)(vi)(c), (a)(viii) or Section 6.08(b)(iii) or (b)(iv). Notice of
Loan Prepayment shall be substantially in the form of Exhibit S or such other
form as may be reasonably approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer. -39- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen045.jpg]
OFAC Section 3.18(c). Offered Amount Section 2.11(a)(ii)(D). Offered Discount
Section 2.11(a)(ii)(D). OID Section 2.20(b). Organizational Documents
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. Other
Applicable Indebtedness Section 2.11(h). Other Connection Taxes former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document). Other Loans Modification Agreement. Other Revolving
Commitments extended Revolving Commitments that result from a Refinancing
Amendment or a Loan Modification Agreement. Other Revolving Loans the Revolving
Loans made pursuant to any Other Revolving Commitment or a Loan Modification
Agreement. Other Taxes or similar Taxes arising from any payment made under any
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19). Other Term Loans or Loan Modification Agreement.
Other Term Commitments from a Refinancing Amendment or Loan Modification
Agreement. Participant Section 9.04(c)(i). Participant Register Section
9.04(c)(iii). Participating Lender Section 2.11(a)(ii)(C). PBGC successor entity
performing similar functions. -40- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen046.jpg]
Permitted Acquisition provided that (a) with respect to each such Acquisition
Transaction, all actions required to be taken with respect to any such newly
created or acquired Subsidiary (including each subsidiary thereof) or assets in
order to satisfy the requirements set forth in clauses (a), (b), (c) and or
arrangements for the taking of such actions within the timeframes required by
Section 5.11 shall have been made (unless such newly created or acquired
Subsidiary is designated as an Unrestricted Subsidiary pursuant to Section 5.15
or is otherwise an Excluded Subsidiary) and (b) after giving effect to any such
purchase or other acquisition, no Event of Default under clause (a), (b), (h) or
(i) of Section 7.01 shall have occurred and be continuing. Permitted Amendment
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.24, applicable to all, or any portion of, the Loans and/or Commitments
of any Class of the Accepting Lenders and, providing for (a) an extension of a
maturity date and/or (b) Loans and/or Commitments of the Accepting Lenders
and/or (c) a change in the fees payable to, or the inclusion of new fees to be
payable to, the Accepting Lenders and/or (d) a change to any call protection
with respect to the Loans and/or commitments of the Accepting Lenders , and/or
(e) additional covenants or other provisions applicable only to periods after
the Latest Maturity Date at the time of such Loan Modification Offer (it being
understood that to the extent that any financial maintenance covenant or any
other covenant is added for the benefit of any such Loans and/or Commitments, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant or other covenant is either (i) also added
for the benefit of any corresponding Loans remaining outstanding after the
issuance or incurrence of such Loans and/or Commitments or (ii) only applicable
after the Latest Maturity Date at the time of such Loan Modification Offer).
Permitted Bond Hedge Transaction ent event, reclassification or other change of
the common stock of the Borrower) purchased by the Borrower in connection with
the issuance of any Permitted Convertible Indebtedness and settled in common
stock of the Borrower (or such other securities or property), cash or a
combination thereof (such amount of cash determined by reference to the price r
securities or property), and cash in lieu of fractional shares of common stock
of the Borrower; provided that the other terms, conditions and covenants of each
such transaction shall be such as are customary for transactions of such type
(as determined by the board of directors of the Borrower, or a committee
thereof, in good faith). Permitted Convertible Indebtedness of issuance thereof
contains customary conversion and offer to repurchase rights for transactions of
such type (as determined by the board of directors of the Borrower, or a
committee thereof, in good faith) and (b) is convertible into shares of common
stock of the Borrower (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower), cash or a
combination thereof (such amount of cash determined of fractional shares of
common stock of the Borrower. Permitted Encumbrances (a) Liens for taxes,
assessments or other governmental charges that are not overdue for a period of
more than 60 days or that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; (b) re
business that secure amounts not overdue for a period of more than 60 days or,
if more than 60 days overdue, are unfiled and no other action has been taken to
enforce such Liens or that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, in
each case so long as such Liens do not individually or in the aggregate have a
Material Adverse Effect; -41- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen047.jpg]
(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary or otherwise supporting the payment of items set forth
in the foregoing clause (i); (d) Liens incurred or deposits made to secure the
performance of bids, trade contracts, governmental contracts and leases,
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, bankers acceptance facilities and other obligations of a like nature
(including those to secure health, safety and environmental obligations) and
obligations in respect of letters of credit, bank guarantees or similar
instruments that have been posted to support the same, incurred in the ordinary
course of business or consistent with past practices; (e) easements,
encumbrances, rights-of-way, reservations, restrictions, restrictive covenants,
servitudes, sewers, electric lines, drains, telegraph and telephone and cable
television lines, gas and oil pipelines and other similar purposes building
codes, encroachments, protrusions, zoning restrictions, and other similar
encumbrances and minor title defects or other irregularities in title and survey
exceptions affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole; (f) Liens securing, or
otherwise arising from, judgments not constituting an Event of Default under
Section 7.01(j); (g) Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments,
provided that such Lien secures only the obligations of the Borrower or such
subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01; (h) rights of set- law or by of the terms of
documents of banks or other financial institutions in relation to the
maintenance of administration of deposit accounts, securities accounts, cash
management arrangements or in connection with the issuance of letters of credit,
bank guarantees or other similar instruments; and (i) Liens arising from
precautionary Uniform Commercial Code financing statements or any similar
filings made or Liens in respect of operating leases entered into by the
Borrower or any of its subsidiaries. Permitted First Priority Refinancing Debt
any Loan Party in the form of one or more series of senior secured notes or
loans; provided that (a) such Indebtedness is secured by a Lien on the
Collateral ranking equal in priority (but without regard to control of remedies)
with the Lien on the Collateral securing the Secured Obligations and is not
secured by any property or assets of the Borrower or any Subsidiary other than
the Collateral, (b) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Loans (including portions of Classes of Loans or
Other Loans), (c) such Indebtedness (other than Customary Bridge Loans) does not
have mandatory redemption features (other than Customary Exceptions) that could
result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt and (d) a Senior Representative acting on behalf of the holders
of such Indebtedness shall have become party to a First Lien Intercreditor
Agreement and a First Lien/Second Lien Intercreditor Agreement. Permitted First
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor. Permitted Holder (b) any group of which the Persons described
in clause (a) are members and any other member of such group; provided that the
Persons described in clause (a), without giving effect to the existence of such
group or any other group, collectively own, directly or indirectly, Voting
Equity Interests in such Person representing a majority of the aggregate -42-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen048.jpg]
votes entitled to vote for the election of directors of such Person having a
majority of the aggregate votes on the Board of Directors of such Person owned
by such group. Permitted Investments wer or any Restricted Subsidiary: (a)
dollars, euro, pounds, Australian dollars, Swiss Francs, Canadian dollars, Yuan
or such other currencies held by it from time to time in the ordinary course of
business; (b) readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States or (ii) any member nation of the European Union rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or b
provided that the full faith and credit of the United States or such member
nation of the European Union is pledged in support thereof; (c) time de
commercial bank that (i) is a Lender or (ii) has combined capital and surplus of
at least (x) $250,000,000 in the case of U.S. banks and (y) $100,000,000 (or the
Dollar Equivalent as of the date of determination) in the case of non-U.S. banks
(any such bank meeting the requirements of clause (i) or (ii) above being an
Approved Bank acquisition thereof; (d) commercial paper and variable or fixed
rate notes issued by an Approved Bank (or by the parent company thereof) or any
variable or fixed rate note issued by, or guaranteed by, a corporation rated A-2
(or the equivalent thereof) or better by S&P or P- each case with average
maturities of not more than 24 months from the date of acquisition thereof; (e)
repurchase agreements entered into by any Person with an Approved Bank, a bank
or trust company (including any of the Lenders) or recognized securities dealer,
in each case, having capital and surplus in excess of (i) $250,000,000 in the
case of U.S. banks and (ii) $100,000,000 (or the Dollar Equivalent as of the
date of determination) in the case of non-U.S. banks, in each case, for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union rated A-2 (or the equivalent thereof) or better by S&P and P-
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a Fair Market Value of at least 100% of the amount of the
repurchase obligations; (f) marketable short-term money market and similar
highly liquid funds either (i) having assets in excess of (x) $250,000,000 in
the case of U.S. banks or other U.S. financial institutions and (y) $100,000,000
(or the Dollar Equivalent as of the date of determination) in the case of
non-U.S. banks or other non-U.S. financial institutions or (ii) having a rating
of at least A-2 or P- s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service); (g) securities with average
maturities of 24 months or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or taxing authority of any such state, commonwealth or
territory having an investment grade (h) investments with average maturities of
24 months or less from the date of acquisition in mutual funds rated A (or the
equivalent thereof) or better by S&P or A2 (or the equivalent thereof) or better
-43- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen049.jpg]
(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction; (j) investments, classified in
accordance with GAAP as current assets, in money market investment programs that
are registered under the Investment Company Act of 1940 or that are administered
by financial institutions having capital of at least $250,000,000, and, in
either case, the portfolios of which are limited such that substantially all of
such investments are of the character, quality and maturity described in clauses
(a) through (i) of this definition; (k) with respect to any Foreign Subsidiary:
(i) obligations of the national government of the country in which such Foreign
Subsidiary is organized or maintains its chief executive office and principal
place of business, in each case maturing within one year after the date of
investment therein, (ii) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary is organized or doing
business and whose short- - - Approved Foreign Bank in each case with maturities
of not more than 24 months from the date of acquisition and (iii) the equivalent
of demand deposit accounts which are maintained with an Approved Foreign Bank;
and (l) investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (k) above. Permitted Receivables
Financing (including any factoring program) that are non-recourse to the
Borrower and the Restricted Subsidiaries (except for (a) recourse to any Foreign
Subsidiaries that own the assets underlying such financing (or have sold such
assets in connection with such financing), (b) any customary limited recourse
or, to the extent applicable only to Foreign Subsidiaries, recourse that is
customary in the relevant local market, (c) any performance undertaking or to
the extent applicable only to Foreign Subsidiaries, any Guarantee that is
customary in the relevant local market and (d) any unsecured parent Guarantee by
the Borrower or any Restricted Subsidiary that is a parent company of the
relevant Restricted Subsidiary that is party thereto and, in each case,
reasonable extensions thereof); provided that, with respect to Permitted
Receivables Financings incurred in the form of a factoring program, the
outstanding amount of such Permitted Receivables Financing for the purposes of
this definition shall be deemed to be equal to the Permitted Receivables Net
Investment for the last Test Period. Permitted Receivables Net Investment
Permitted Receivables Financing in the form of a factoring program in connection
with their purchase of accounts receivable and customary related assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such accounts receivable and related assets or otherwise in
accordance with the terms of such Permitted Receivables Financing (but excluding
any such collections used to make payments of commissions, discounts, yield and
other fees and charges incurred in connection with any Permitted Receivables
Financing in the form of a factoring program which are payable to any Person
other than the Borrower or a Restricted Subsidiary). Permitted Refinancing
renewal or extension of all or any portion of Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing revolving commitments unutilized thereunder to the extent
that the portion of any existing and unutilized revolving commitment being
refinanced was permitted to be drawn under Section 6.01 and Section 6.02 of this
Agreement immediately prior to such refinancing (other than by reference to a
Permitted Refinancing) and such drawing shall be deemed to have been made, (b)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to clauses (v), (vii), and (xxvii) of Section 6.01(a),
Indebtedness resulting from such modification, refinancing, -44-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen050.jpg]
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended (other than Customary Bridge
Loans), (c) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Loan Document Obligations,
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, and (d) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to clauses (v), (vii)
and (xxvii) of Section 6.01(a), (i) the terms and conditions (excluding as to
subordination, interest rate (including whether such interest is payable in cash
or in kind), rate floors, fees, discounts and premiums) of Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension,
taken as a whole, are not materially more favorable to the investors providing
such Indebtedness than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended (except for covenants or
other provisions applicable to periods after the Latest Maturity Date at the
time such Indebtedness is incurred) (it being understood that, to the extent
that any financial maintenance covenant or any other covenant is added for the
benefit of any such Permitted Refinancing, the terms shall not be considered
materially more favorable if such financial maintenance covenant or other
covenant is either (A) also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Permitted
Refinancing or (B) only applicable after the Latest Maturity Date at the time of
such refinancing); provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to such
modification, refinancing, refunding, renewal or extension, together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (ii) the primary obligor in respect of, and/or the
Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended. For the avoidance of
doubt, it is understood that a Permitted Refinancing may constitute a portion of
an issuance of Indebtedness in excess of the amount of such Permitted
Refinancing; provided that such excess amount is otherwise permitted to be
incurred under Section 6.01. For the avoidance of doubt, it is understood and
agreed that a Permitted Refinancing includes successive Permitted Refinancings
of the same Indebtedness. Permitted Second Priority Refinancing Debt any Loan
Party in the form of one or more series of junior lien secured notes or junior
lien secured loans; provided that (i) such Indebtedness is secured by a Lien on
the Collateral ranking junior in priority to the Lien on the Collateral securing
the Secured Obligations and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Loans
(including portions of Classes of Loans or Other Loans), (iii) such Indebtedness
(other than Customary Bridge Loans) does not have mandatory redemption features
(other than Customary Exceptions) that could result in redemptions of such
Indebtedness prior to the maturity of the Refinanced Debt and (iv) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to a First Lien/Second Lien Intercreditor Agreement. Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor. Permitted Transferees respect to any Person that is
a natural person (and any Permitted -spouse, children, step-children and their
respective lineal descendants and (b) without duplication with any of the
foregoing, was an Affiliate of such Person upon the death of such Person and
who, upon such death, directly or indirectly owned Equity Interests in the
Borrower. Permitted Unsecured Refinancing Debt Loan Party in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Loans (including portions of Classes of Loans or Other Loans), (ii) such
Indebtedness (other than Customary Bridge Loans) does not have mandatory
redemption features (other than Customary Exceptions) that could result in
redemptions of such Indebtedness prior to the maturity -45- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen051.jpg]
of the Refinanced Debt and (iii) such Indebtedness is not secured by any Lien on
any property or assets of the Borrower or any Restricted Subsidiary. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor. Permitted Warrant Transaction equivalent derivative
transaction) relating a merger event, reclassification or other change of the
common stock of the Borrower) sold by the Borrower substantially concurrently
with any purchase by the Borrower of a Permitted Bond Hedge Transaction and
settled in common stock of the Borrower (or such other securities or property),
cash or a combination thereof (such amount of roperty), and cash in lieu of
fractional shares of common stock of the Borrower; provided that the terms,
conditions and covenants of each such transaction shall be such as are customary
for transactions of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith). Person son, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. Plan Multiemployer Plan)
that is subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to Planned Expenditures Platform Section 5.01. Post-Transaction
Period on which such Specified Transaction is consummated and ending on the last
day of the eighth full consecutive fiscal quarter of the Borrower immediately
following the date on which such Specified Transaction is consummated.
Prepayment Event (a) any sale, transfer or other Disposition pursuant to Section
6.05(k) of any property or asset of the Borrower or any of the Restricted
Subsidiaries (other than Dispositions resulting in aggregate Net Proceeds not
exceeding $15,000,000 in the case of any single transaction or series of related
transactions) (each such ev Asset Sale Prepayment Event (b) the incurrence by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness, other
than Indebtedness permitted under Section 6.01 (other than Permitted Unsecured
Refinancing Debt, Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt and Other Term Loans resulting from a Refinancing
Amendment) or permitted by the Required Lenders pursuant to Section 9.02.
Present Fair Saleable Value an independent willing buyer if the assets of the
Borrower and its Subsidiaries taken as a whole are sold with -length transaction
under present conditions for the sale of comparable business enterprises insofar
as such conditions can be reasonably evaluated. primary obligor Prime Rate te
shall be effective from and including the date such change is publicly announced
as being effective. -46- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen052.jpg]
Pro Forma Adjustment accordance with clause (b) of the definition of that term.
Pro Forma Basis Pro Forma Compliance Pro Forma Effect with any test, financial
ratio or covenant hereunder required by the terms of this Agreement to be made
on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made and (b) all Specified Transactions and the
following transactions in connection therewith that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such test, financial ratio or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of the Restricted
Subsidiaries, shall be excluded, and (B) in the case of a Permitted Acquisition
or Investment described Indebtedness incurred or assumed by the Borrower or any
of the Restricted Subsidiaries in connection therewith (but without giving
effect to any simultaneous incurrence of any Indebtedness pursuant to any fixed
dollar basket or Consolidated EBITDA grower basket or under any Revolving Credit
Facility) and with respect to any determinations of interest, (x) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, (y) interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer, in his or her
capacity as such and not in his or her personal capacity, of the Borrower to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP, and (z) interest on any Indebtedness under a revolving credit
facility or a Permitted Receivables Financing computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period, and (iv) Available Cash shall be calculated on the
date of the consummation of the Specified Transaction after giving pro forma
effect to such Specified Transaction (other than, for the avoidance of doubt,
the cash proceeds of any Indebtedness the incurrence of which is a Specified
Transaction or that is incurred to finance such Specified Transaction); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
clause (a) above, the foregoing pro forma adjustments may be applied to any such
test, financial ratio or covenant solely to the extent that such adjustments are
consistent with the definition of (including cost savings, operating expense
reductions and synergies) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and any of
the Restricted Subsidiaries and (z) reasonably identifiable and factually
supportable or (ii) otherwise consistent with the Pro Forma Disposal Adjustment
-quarter period that includes all or a portion of a fiscal quarter included in
any Post-Transaction Period with respect to any Sold Entity or Business, the pro
forma increase or decrease in Consolidated EBITDA projected by the Borrower in
good faith as a result of contractual arrangements between the Borrower or any
Restricted Subsidiary entered into with such Sold Entity or Business at the time
of its disposal or within the Post-Transaction Period and which represent an
increase or decrease in Consolidated EBITDA which is incremental to the Disposed
EBITDA of such Sold Entity or Business for the most recent four-quarter period
prior to its disposal. Pro Forma Entity eans any Acquired Entity or Business or
any Converted Restricted Subsidiary. Proposed Change Section 9.02(c). PTE
exemption may be amended from time to time. Public Company Costs ng to
compliance with the provisions of the Exchange Act (and any similar Requirement
of Law under any other applicable jurisdiction), as applicable to companies with
equity or debt securities held by the public, the rules of national securities
exchange companies with listed equity or debt -47- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen053.jpg]
and other executive costs, legal and other professional fees, listing fees and
other costs associated with being a public company. Public Lender Section 5.01.
Purchasing Borrower Party QFC Credit Support Section 9.21. Qualified Equity
Interests means Equity Interests in the Borrower other than Disqualified Equity
Interests. Qualifying Lender Section 2.11(a)(ii)(D). Rating Agency Receivables
Subsidiary Receivables Financing and any other subsidiary (other than any Loan
Party) involved in a Permitted Receivables Financing which is not permitted by
the terms of such Permitted Receivables Financing to guarantee the Loan Document
Obligations or provide Collateral. Refinanced Debt Refinancing Amendment (b) the
Administrative Agent and (c) each Additional Lender and Lender that agrees to
provide all or any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.21. Register
Section 9.04(b)(iv). Registered Equivalent Notes private placement transaction
under the Securities Act of 1933, substantially identical notes (having
substantially the same Guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC. Regulated Bank n
the deposits of which are insured by the Federal Deposit Insurance Corporation,
(ii) a corporation organized under section 25A of the U.S. Federal Reserve Act
of 1913, (iii) a branch, agency or commercial lending company of a foreign bank
operating pursuant to approval by and under the supervision of the Board of
Governors under 12 C.F.R. part 211, (iv) a non- U.S. branch of a foreign bank
managed and controlled by a U.S. branch referred to in clause (iii), or (v) any
other U.S. or non-U.S. depository institution or any branch, agency or similar
office thereof supervised by a bank regulatory authority in any jurisdiction.
Related Parties directors, officers, employees, trustees, agents, controlling
persons, advisors and other representatives of such Person Release sit,
disposal, discharge, dispersal, leaching or migration into the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata) and including the environment within any building or other structure.
Relevant Governmental Body York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto. Removal Effective Date Article VIII. -48-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen054.jpg]
Repricing Transaction r than any Indebtedness incurred in connection with any
transaction that would, if consummated, constitute a Change in Control, a
Material Acquisition or a Material Disposition, in the form of a
dollar-denominated term B loan that is broadly marketed or syndicated to banks
and other institutional investors (i) having an Effective Yield for the
respective Type of such Indebtedness that is less than the Effective Yield for
the Term Loans of the respective equivalent Type, and (ii) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Term Loans or (b) any
effective reduction in the Effective Yield for the Term Loans (e.g., by way of
amendment, waiver, consent or otherwise), except for a reduction in connection
with any transaction that would, if consummated, constitute a Change in Control,
a Material Acquisition or a Material Disposition. Any determination by the
Administrative Agent with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Term Loans.
Required Additional Debt Terms Customary Bridge Loans, such Indebtedness does
not mature earlier than the Latest Maturity Date, (b) such Indebtedness (other
than Customary Bridge Loans) does not have mandatory redemption features (other
than Customary Exceptions) that could result in redemptions of such Indebtedness
prior to the Latest Maturity Date (it Indebtedness that is secured (i) is not
secured by any assets not securing the Secured Obligations, (ii) is subject to
the relevant Intercreditor Agreement(s) and (iii) is subject to security
agreements relating to such Indebtedness that are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent and the Borrower) and (e) the terms and conditions of such
Indebtedness (excluding pricing, interest rate margins, rate floors, discounts,
fees, premiums and prepayment or redemption provisions) are not materially more
favorable (when taken as a whole) to the lenders or investors providing such
Indebtedness than the terms and conditions of this Agreement (when taken as a
whole) are to the Lenders (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date at such time) (it being
understood that, to the extent that any financial maintenance covenant or any
other covenant is added for the benefit of any Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant or other covenant is either (i) also added for the benefit
of any corresponding Loans remaining outstanding after the issuance or
incurrence of any such Indebtedness in connection therewith or (ii) only
applicable after the Latest Maturity Date at such time); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such resulting Indebtedness or drafts of the documentation relating thereto,
stating that Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees). Required Class Lenders Section 9.02(b).
Required Lenders Commitments representing more than 50.0% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that (a) the Revolving Exposures, Term Loans and unused Commitments of
the Borrower or any Affiliate thereof and (b) whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans and Revolving Exposures of,
and the unused Revolving Commitments of, each Defaulting Lender, shall, in each
case of clauses (a) and (b), be excluded for purposes of making a determination
of Required Lenders. Required Revolving Lenders unused Revolving Commitments
representing more than 50.0% of the aggregate Revolving Exposures and unused
Revolving Commitments at such time; provided that (a) the Revolving Exposures
and unused Revolving Commitments of the Borrower or any Affiliate thereof and
(b) whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender, shall, in each case of clauses (a) and (b), be excluded for purposes of
making a determination of Required Revolving Lenders. -49- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen055.jpg]
Required Term Loan Lenders of the aggregate outstanding Term Loans at such time;
provided that (a) the Term Loans of the Borrower or any Affiliate thereof and
(b) whenever there are one or more Defaulting Lenders, the total outstanding
Term Loans of each Defaulting Lender, shall, in each case of clauses (a) and
(b), be excluded purposes of making a determination of Required Term Loan
Lenders. Requirements of Law with respect to any Person, any statutes, laws,
treaties, rules, regulations, official administrative pronouncements, orders,
decrees, writs, injunctions or determinations of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. Resignation Effective Date Article VIII. Resolution Authority a UK
Resolution Authority. Responsible Officer officer, chief financial officer,
president, vice president, treasurer or assistant treasurer, secretary or
assistant secretary or other similar officer, manager or a director of a Loan
Party and with respect to certain limited liability companies, partnerships or
other Loan Parties that do not have officers, any director, manager, sole
member, managing member, general partner or other authorized signatory thereof
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. Restricted Debt Payment Section 6.08(b). Restricted Payment
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any other Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any other Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests. Restricted Subsidiary y Subsidiary other than an Unrestricted
Subsidiary. Retained Declined Proceeds Section 2.11(e). Revolving Acceleration
Section 7.01. Revolving Availability Period earlier of the Revolving Maturity
Date and the date of termination of the Revolving Commitments. Revolving
Commitment ender, the commitment, if any, of such Lender to make Revolving Loans
and to acquire participations in Letters of Credit hereunder, expressed as an
amount such commitment may be (a) reduced from time to time pursuant to Section
2.08 and (b) reduced or increased from time to time pursuant to (i) assignments
by or to such Lender pursuant to an Assignment and Assumption or (ii) a
Refinancing forth on Schedule 2.01(b), or in the Assignment and Assumption, Loan
Modification Agreement or Refinancing Amendment pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be. The -50-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen056.jpg]
Revolving Credit Facility Revolving Loans and Letters of Credit. Revolving
Exposure Equivalent of th such time. Revolving Lender terminated or expired, a
Lender with Revolving Exposure. Revolving Loan Section 2.01. Revolving Maturity
Date April 22, 2025 (or, with respect to any Revolving Lender that has extended
its Revolving Commitment pursuant to a Permitted Amendment, the extended
maturity date, set forth in any such Loan Modification Agreement). Run Rate
Benefits S&P Sale Leaseback any other Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of. Sanctions without limitation, sanctions enforced by OFAC), the United
Nations Security Council, the European Union or Her SEC of its principal
functions. Secured Cash Management Obligations t and performance of all
obligations of the Borrower and the Restricted Subsidiaries in respect of any
overdraft, reimbursement and related liabilities arising from treasury,
depository, cash pooling arrangements and cash management services, corporate
credit and purchasing cards and related programs, letters of credit or any
automated clearing house transfers of funds Cash Management Services or
contingent and howsoever and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) that are (a) owed to the Administrative Agent or any of its
Affiliates, (b) owed on the Effective Date to a Person that is a Lender or an
Affiliate of a Lender as of the Effective Date, (c) owed to a Person that is an
Agent, a Lender or an Affiliate of an Agent or Lender at the time such
obligations are incurred or (d) any other Person identified by the Borrower to
the Administrative Agent providing Cash Management Services in the form of
letters of credit to the Borrower or any Restricted Subsidiary; it being
understood that each such provider of such Cash Management Services to the
Borrower or any Subsidiary shall be deemed (i) to appoint the Administrative
Agent and the Collateral Agent as its agents under the applicable Loan Documents
and (ii) to agree to be bound by the provisions of Article VIII, Section 9.03,
Section 9.09 and any applicable Intercreditor Agreement as if it were a Lender;
provided that the Dollar Equivalent of the aggregate face amount of letters of
credit issued and outstanding constituting Cash Management Services shall not at
any time exceed $5,000,000. Secured Leverage Ratio any date, the ratio of (a)
Consolidated Secured Debt as of such date to (b) Consolidated EBITDA for the
Test Period as of such date. -51- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen057.jpg]
Secured Obligations Obligations and (c) the Secured Swap Obligations (excluding
with respect to any Loan Party, Excluded Swap Obligations of such Loan Party).
Secured Parties each Lender and Issuing Bank, (b) the Administrative Agent and
the Collateral Agent, (c) each Joint Bookrunner, (d) each Person to whom any
Secured Cash Management Obligations are owed, (e) each counterparty to any Swap
Agreement the obligations under which constitute Secured Swap Obligations and
(f) the permitted successors and assigns of each of the foregoing. Secured Swap
Obligations each Swap Agreement that (a) is with a counterparty that is the
Administrative Agent or any of its Affiliates, (b) is in effect on the Effective
Date with a counterparty that is a Lender, an Agent or an Affiliate of a Lender
or an Agent as of the Effective Date, or (c) is entered into after the Effective
Date with any counterparty that is a Lender, an Agent or an Affiliate of a
Lender or an Agent at the time such Swap Agreement is entered into. Security
Documents agreement executed and delivered pursuant to the Collateral and
Guarantee Requirement, Section 4.01(f), Section 5.11, Section 5.12 or Section
5.14 to secure any of the Secured Obligations. Seller Senior Representative
Permitted Second Priority Refinancing Debt or other Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities. Significant Subsidiary taken together, as of the last day of
the fiscal quarter of the Borrower most recently ended for which financial
statements are available, had revenues or total assets for such quarter in
excess of 10.0% of the consolidated revenues or total assets, as applicable, of
the Borrower for such quarter; provided that, solely for purposes of Sections
7.01(h) and (i), each Restricted Subsidiary forming part of such group is
subject to an Event of Default under one or more of such Sections. Similar
Business Restricted Subsidiaries on the Effective Date or any business that is
similar, reasonably related, synergistic, incidental, or ancillary thereto. SOFR
Federal Reserve Bank of New York, as the administrator of the benchmark (or a
successor administrator) on the SOFR-Based Rate Sold Entity or Business ed
Solicited Discount Proration Section 2.11(a)(ii)(D). Solicited Discounted
Prepayment Amount Section 2.11(a)(ii)(D). Solicited Discounted Prepayment Notice
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit M. -52- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen058.jpg]
Solicited Discounted Prepayment Offer in the form of Exhibit N Prepayment
Notice. Solicited Discounted Prepayment Response Date Section 2.11(a)(ii)(D).
Solvent its Subsidiaries on a consolidated basis taken as a whole exceeds their
Liabilities, (b) the Present Fair Saleable Value of the assets of the Borrower
and its Subsidiaries on a consolidated basis taken as a whole exceeds their
Liabilities, (c) the Borrower and its Subsidiaries on a consolidated basis taken
as a whole after consummation of the Transactions is a going concern and has
sufficient capital to reasonably ensure that it will continue to be a going
concern for the period from the date hereof through the Latest Maturity Date
taking into account the nature of, and the needs and anticipated needs for
capital of, the particular business or businesses conducted or to be conducted
by the Borrower and its Subsidiaries on a consolidated basis as reflected in the
projected financial statements and in light of the anticipated credit capacity
and (d) for the period from the date hereof through the Latest Maturity Date,
the Borrower and its Subsidiaries on a consolidated basis taken as a whole will
have sufficient assets and cash flow to pay their Liabilities as those
liabilities mature or (in the case of contingent Liabilities) otherwise become
payable, in light of business conducted or anticipated to be conducted by the
Borrower and its Subsidiaries as reflected in the projected financial statements
and in light of the anticipated credit capacity. Special Purpose Entity
documents contain restrictions on its purpose and activities and impose
requirements intended to preserve its separateness from the Borrower and/or one
or more Subsidiaries of the Borrower. Specified Acquisition Agreement
Representations with respect to, the Seller, the Target Companies and their
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrower has the right (taking into
account applicable cure provisions) to terminate its obligations under the
Acquisition Agreement or to decline to consummate the Acquisition (in each case,
in accordance with the terms of the Acquisition Agreement) as a result of a
breach of such representations and warranties in the Acquisition Agreement.
Specified Discount Section 2.11(a)(ii)(B). Specified Discount Prepayment Amount
Section 2.11(a)(ii)(B). Specified Discount Prepayment Notice Specified Discount
Prepayment made pursuant to Section 2.11(a)(ii)(B) substantially in the form of
Exhibit I. Specified Discount Prepayment Response substantially in the form of
Exhibit J, to a Specified Discount Prepayment Notice. Specified Discount
Prepayment Response Date Section 2.11(a)(ii)(B). Specified Discount Proration
has the meaning assigned to such term in Section 2.11(a)(ii)(B). Specified
Incremental Term Loans of (i) $137,500,000 and (ii) 50% of Consolidated EBITDA
for the Test Period then last ended minus (b) the aggregate principal amount of
Incremental Term Loans and/or Incremental Equivalent Debt designated by the
Borrower in its sole discretion as Specified Incremental Term Loans that is
outstanding at such time. Specified Representations set forth in Section 3.01(a)
and (b), Section 3.02, Section 3.03(b)(i), Section 3.08, Section 3.14, Section
3.16, Section 3.18(a), Section 3.18(b) and Section 3.02(c) of the Collateral
Agreement. -53- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen059.jpg]
Specified Transaction repayment of Indebtedness, Restricted Payment, subsidiary
designation, New Project or other event that by the terms with a test or
covenant hereunder or requires such test or Spot Rate applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or Issuing Bank may obtain such
spot rate from another financial institution designated by the Administrative
Agent or Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and
provided, further, that an Issuing Bank may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in currency other than dollars. SPV Section
9.04(e). Standstill Period signed to such term in Section 7.01(d). Starter
Basket Statutory Reserve Rate numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors, and if any Lender is
required to comply with the requirements of The Bank of England and/or the
Prudential Regulation Authority (or any authority that replaces any of the
functions thereof) or the requirements of the European Central Bank.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage. Submitted Amount Section 2.11(a)(ii)(C).
Submitted Discount in Section 2.11(a)(ii)(C). subsidiary parent company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Subsidiary Subsidiary Loan Party Agreement and
(b) any other Domestic Subsidiary of the Borrower that may be designated by the
Borrower (by way of delivering to the Collateral Agent a supplement to the
Collateral Agreement and a supplement to the Guarantee Agreement, in each case,
duly executed by such Subsidiary) in its sole discretion from time to time to be
a guarantor -54- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen060.jpg]
in respect of the Secured Obligations, whereupon such Subsidiary shall be
obligated to comply with the other requirements of Section 5.11 as if it were
newly acquired and not an Excluded Subsidiary, in each case unless it ceases to
be a Subsidiary Loan Party in accordance with this Agreement. Successor Borrower
Section 6.03(d). Supported QFC Section 9.21. Swap 1a(47) of the Commodity
Exchange Act. Swap Agreement forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such Master
Agreement gations or liabilities under any Master Agreement. Notwithstanding
anything to the contrary in the foregoing, neither any Permitted Bond Hedge nor
any Permitted Warrant Transaction shall be a Swap Agreement. Swap Obligation
son, any obligation to pay or perform under any Swap. Notwithstanding anything
to the contrary in the foregoing, obligations to pay or perform under any
Permitted Bond Hedge Transaction or Permitted Warrant Transaction shall not be a
Swap Obligation. Target Companies of Ontario, Canada, Libra Finco (Cayman) Ltd.,
an exempted company incorporated under the laws of the Cayman Islands, 2574147
Ontario Inc., a corporation existing under the laws of Ontario, Canada, Libra
Finco GP Ltd., an exempted company incorporated under the laws of the Cayman
Islands, and Libra Acquireco Limited (no. 11394532), a company incorporated and
registered under the laws of the England and Wales whose registered office is at
475 The Boulevard Capability Green, Luton, LU1 3LU. Taxes assessments or
withholdings (including backup withholdings) imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto. Term Commitment make a Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Term Lender hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to assignments by or to Commitment is set forth on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such Term
Lender shall have assumed its Term Commitment, as the case may be. As of the
date hereof, the total Term Commitment is $1,004,700,000. Term Facility he Term
Loans and any Incremental Term Loans or any refinancing thereof. Term Lenders
Schedule 2.01(a) and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, an Incremental Facility Amendment in
respect of any Term Loans, Loan Modification Agreement or a Refinancing
Amendment in respect of any Term Loans, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. -55-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen061.jpg]
Term Loan de pursuant to clause (a) of Section 2.01. Term Maturity Date April
22, 2027. Term SOFR -looking term rate based on SOFR that has been selected or
recommended by the Relevant Governmental Body. Termination Date Document
Obligations (other than in respect of contingent indemnification and contingent
expense reimbursement claims not then due) have been paid in full and (c) all
Letters of Credit (other than those that have been 100% Cash Collateralized)
have been cancelled or have expired (without any drawing having been made
thereunder that has not been rejected or honored) and all amounts drawn or paid
thereunder have been reimbursed in full. Test Period , the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been (or were required to have
been) delivered pursuant to Section 5.01(a) or 5.01(b); provided that, prior to
the first date after the Effective Date on which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable, the Test Period
in effect shall be the period of four consecutive fiscal quarters of the
Borrower ended December 31, 2019. Total Leverage Ratio Consolidated EBITDA for
the Test Period as of such date. Transactions the Term Loans on the Effective
Date and the consummation of the other transactions contemplated by this
Agreement, (d) the consummation of any other transactions in connection with the
foregoing (including in connection with the Acquisition Documents), (e) the
supplemental indenture to be entered into in respect of the Existing Convertible
Notes pursuant to the Third Amendment to Investment Agreement dated as of
February 24, 2020 by and among inter alios the Borrower and Silver Lake Alpine,
L.P. (f/k/a Silver Lake Credit Partners, L.P.), a Delaware limited partnership
and (f) the payment of the fees and expenses incurred in connection with any of
the foregoing (including the Transaction Costs). Transaction Costs Target
Companies or any of their subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby. Type or on the Loans comprising such Borrowing, is determined by
reference to the Adjusted LIBO Rate or the Alternate Base Rate. UCC Uniform
Commercial Code in the State of New York; provided, however, that, at any time,
if by reason of mandatory provisions of law, any or governed by the Uniform
Commercial Code as in effect in a U.S. jurisdiction other than the State of New
York, the an the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions. UCP and Practice for Documentary Credits, International Chamber of
ICC UK Financial Institution he PRA Rulebook (as amended from time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. -56- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen062.jpg]
UK Resolution Authority responsibility for the resolution of any UK Financial
Institution. Unadjusted Benchmark Replacement Replacement Adjustment. Unaudited
Financial Statements the unaudited consolidated balance sheets of the Target
Companies and their respective consolidated subsidiaries as of the fiscal year
ended December 31, 2019 and the related consolidated statements of profits and
losses. Unrestricted Subsidiary rrower as an Unrestricted Subsidiary pursuant to
Section 5.15 subsequent to the Effective Date and (b) any Subsidiary of any such
Unrestricted Subsidiary. USA Patriot Act to Intercept and Obstruct Terrorism Act
of 2001, as amended from time to time. U.S. Special Resolution Regimes term in
Section 9.21. U.S. Tax Compliance Certificate Section 2.17(e)(2)(D). Vehicles
vehicles covered by a certificate of title law of any state and all tires and
other appurtenances to any of the foregoing. Voting Equity Interests to the
Board of Directors of the issuer thereof. Shares of preferred stock that have
the right to elect one or more directors to the Board of Directors of the issuer
thereof only upon the occurrence of a breach or default by such issuer
thereunder shall not be considered Voting Equity Interests as long as the
directors that may be elected to the Board of Directors of the issuer upon the
occurrence of such a breach or default represent a minority of the aggregate
voting power of all directors of Board of Directors of the issuer. The
percentage of Voting Equity Interests of any issuer thereof beneficially owned
by a Person shall be determined by reference to the percentage of the aggregate
voting power of all Voting Equity Interests of such issuer that are represented
by the Voting Equity Interests beneficially owned by such Person. Weighted
Average Life to Maturity years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness. wholly-owned subsidiary qualifying shares and (b) nominal shares
issued to foreign nationals or other Persons to the extent required by
applicable Requirements of Law) are, as of such date, owned, controlled or held
by such Person or one or more wholly- owned subsidiaries of such Person or by
such Person and one or more wholly-owned subsidiaries of such Person. Withdrawal
Liability from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. Write-Down and Conversion Powers - down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule, and (b)
with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, -57- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen063.jpg]
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. SECTION 1.02 Classification of Loans and
Borrowings. For purposes of this Agreement, Loans and SECTION 1.03 Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding (including this Agreement and the other
Loan Documents), instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, fer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement inclusive. SECTION 1.04 Accounting
Terms; GAAP; Certain Calculations. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time. (b) Notwithstanding
anything to the contrary herein, for purposes of determining compliance with any
test or utilization of any basket contained in this Agreement, Consolidated
EBITDA, Consolidated Total Assets, the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Fixed Charge Coverage Ratio
shall be calculated on a Pro Forma Basis to give effect to all Specified
Transactions (including the Transactions) that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made, and to the
extent the proceeds of any new Indebtedness are to be used to repay other
Indebtedness pursuant to escrow or similar arrangements no later than 60 days
following the incurrence of such new Indebtedness, the Borrower shall be
permitted to give Pro Forma Effect to such repayment of Indebtedness. (c) or
similar language, such consolidation shall not include any Subsidiaries of the
Borrower other than the Restricted Subsidiaries. (d) In the event that the
Borrower elects to prepare its financial statements in accordance with IFRS and
such election results in a change in the method of calculation of financial
covenants, standards or terms (collectively, Accounting Changes nt, the Borrower
and the Administrative Agent agree to enter into good faith negotiations in
order to amend such provisions of this Agreement (including the levels
applicable herein to any computation of the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Fixed Charge Coverage Ratio)
so as to reflect equitably the Accounting Changes with the desired result that
the criteria for ange as if such change had not been made. Until such time as
such an amendment shall have been executed and delivered by the Borrower, the
-58- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen064.jpg]
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed in accordance with GAAP (as determined in good faith by a Responsible
Officer of the Borrower) (it being agreed that the reconciliation between GAAP
and IFRS used in such determination shall be made available to Lenders) as if
such change had not occurred. (e) For purposes of determining the permissibility
of any action, change, transaction or event that requires a calculation of any
financial ratio or test (including, without limitation, Section 6.10, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage
Ratio test and/or any Fixed Charge Coverage Ratio test, the amount of
Consolidated EBITDA and/or Consolidated Total Assets), such financial ratio or
test shall be calculated at the time such action is taken (subject to Section
1.07), such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be. (f)
Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, Section 6.10, any First Lien
Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio
test and/or any Fixed Charge Coverage Ratio test) Fixed Amounts entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation,
Section 6.10, any First Lien Leverage Ratio test, any Secured Leverage Ratio
test, any Total Leverage Ratio test and/or any Fixed Charge Coverage Ratio test)
(any such amounts, the Incurrence-Based Amounts calculation of the financial
ratio or test applicable to the Incurrence-Based Amounts. (g) For the avoidance
of doubt, in connection with the incurrence of any Indebtedness under Section
2.20, the definitions of Required Lenders, Required Revolving Lenders and
Required Term Loan Lenders shall be calculated on a Pro Forma Basis in
accordance with this Section 1.04, Section 2.20 provided that any waiver,
amendment or modification obtained on such basis (i) will not become operative
until substantially contemporaneously with the incurrence of such Indebtedness,
(ii) is not required in order to avoid a covenant Default and (iii) does not
affect the rights or duties under this Agreement of Lenders holding Loans or
Commitments of any then outstanding Class but not the Lenders in respect of such
Indebtedness to be incurred. SECTION 1.05 Effectuation of Transactions. All
references herein to the Borrower and its subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of the
Borrower and the other Loan Parties contained in this Agreement and the other
Loan Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires. SECTION 1.06 Currency Translation; Rates. (a)
Notwithstanding anything herein to the contrary, for purposes of any
determination under Article V, Article VI (other than Section 6.10) or Article
VII or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than dollars shall
be translated into dollars at the Spot Rate (rounded to the nearest currency
unit, with 0.5 or more of a currency unit being rounded upward); provided,
however, that for purposes of determining compliance with Article VI with
respect to the amount of any Indebtedness, Investment, Disposition or Restricted
Payment in a currency other than dollars, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred or
Disposition or Restricted Payment made; provided, further, that, for the
avoidance of doubt, the foregoing provisions of this Section 1.06 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred or Disposition or Restricted
Payment made at any time under such Sections. For purposes of any determination
of Consolidated Total Debt or Consolidated EBITDA, amounts in currencies other
than dollars shall be translated into dollars at the currency exchange rates
used in preparing the most recently delivered financial statements pursuant to
Section 5.01(a) or (b). Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify with -59- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen065.jpg]
of any country and any relevant market conventions or practices relating to such
change in currency. (b) The Administrative Agent does not warrant nor accept any
responsibility nor shall the Agent have any liability with respect to (i) any
Benchmark Replacement Conforming Changes, (ii) the administration, submission or
any matter relating to the rates in the definition of Eurodollar Rate or with
respect to any rate that is an alternative, comparable or successor rate thereto
or (iii) the effect of any of the foregoing. SECTION 1.07 Limited Condition
Transactions. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, for purposes of: (a) determining compliance with any
provision of this Agreement (other than Section 6.10) which requires the
calculation of the Fixed Charge Coverage Ratio, the Total Leverage Ratio, the
Secured Leverage Ratio or the First Lien Leverage Ratio; (b) determining the
accuracy of representations and warranties and/or whether a Default or Event of
Default (or any subset of Defaults or Events of Default) shall have occurred and
be continuing or would result from an action (other than any condition precedent
to any borrowing under the Revolving Credit Facility); or (c) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated EBITDA or Consolidated Total Assets or
by reference to the Available Amount or the Available Equity Amount) (including
the incurrence of any Incremental Facility); in each case, in connection with a
Limited LCT Election LCT Election to be made on or prior to (a) in the case of
any Limited Condition Transaction described in clause (a) the date of execution
of, at the option of the Borrower, the definitive agreement related to such
Limited Condition Transaction, or (b) with respect to any Limited Condition
Transaction described in clause irrevocable notice with respect thereto
(provided that, in each case, the Borrower may subsequently elect to rescind
such LCT Election), and the date of determination of whether any such Limited
Condition Transaction (including any Specified Transaction or other action in
connection therewith) is permitted hereunder shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into or
the date of delivery of irrevocable LCT Test Date , and if, after giving Pro
Forma Effect to the Limited Condition Transaction, the Specified Transactions
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness or Liens and the use of proceeds thereof) as if
they had occurred at the beginning of the most recent Test Period ending prior
to the LCT Test Date, the Borrower could have taken such action on the relevant
LCT Test Date in compliance with such ratio or basket, such ratio or basket
shall be deemed to have been complied with. For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios or baskets for which
compliance was determined or tested as of the LCT Test Date (including with
respect to the incurrence of Indebtedness) are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations; however, if any ratios improve or
baskets increase as a result of such fluctuations, such improved ratios or
increased baskets may be utilized. If the Borrower has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of the incurrence ratios subject to the LCT Election on or following
the relevant LCT Test Date and prior to the earlier of (i) the date on which
such Limited Condition Transaction is consummated or (ii) the date that the
definitive agreement or notice, as applicable, for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a pro
forma basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness or Liens and
the use of proceeds thereof) have been consummated. -60- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen066.jpg]
SECTION 1.08 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Other Revolving Loans, Incremental Term Loans,
Other Term Loans or loans incurred under a new credit facility, in each case, to
the extent such extension, replacement, approved by the Borrower, the
Administrative Agent and such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such SECTION 1.09 Letter of Credit Amounts. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any other document, agreement and instrument entered into
by applicable Issuing Bank and the Borrower (or any Subsidiary) or in favor of
such Issuing Bank and relating to such Letter of Credit, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. SECTION 1.10 Times of Day. Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable). SECTION 1.11 Additional
Alternative Currencies. The Borrower may from time to time request that Letters
of Credit be issued in a currency other than dollars; provided that such
requested currency is an Eligible Currency. Such request shall be subject to the
approval of the Administrative Agent and the applicable Issuing Banks. Any such
request shall be made to the Administrative Agent not later than 11:00 a.m.,
twenty (20) Business Days prior to the date of the issuance, extension or
increase of any Letter of Credit to be issued in such currency (or such other
time or date as may be reasonably agreed by the Administrative Agent and the
applicable Issuing Banks). The Administrative Agent shall promptly notify the
applicable Issuing Banks thereof. The applicable Issuing Bank shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
issuance of Letters of Credit, as the case may be, in such requested currency.
Any failure by an Issuing Bank to respond to such request within the time period
specified in the preceding clause (b) shall be deemed to be a refusal by such
Issuing Bank to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the applicable Issuing Bank consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and (A) the Administrative Agent and the
applicable Issuing Bank may amend the definition of LIBO Rate for any currency
for which there is no published LIBO Rate with respect thereto to the extent
necessary to add the applicable LIBO Rate for such currency and (B) to the
extent the definition of LIBO Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.11, the Administrative Agent shall
promptly so notify the Borrower. ARTICLE II THE CREDITS SECTION 2.01
Commitments. Subject to the terms and conditions set forth herein, (a) each Term
Lender agrees to make a Term Loan to the Borrower on the Effective Date
denominated in dollars in a principal amount not exceeding its Term Commitment
and (b) each Revolving Lender agrees to make Revolving Loans to the Borrower
denominated in dollars from time to time during the Revolving Availability
Period in an aggregate Commitment. The Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. -61- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen067.jpg]
SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and, other than as expressly provided
herein with respect (b) Subject to Section 2.14, each Revolving Loan Borrowing
and Term Loan Borrowing denominated in dollars shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings unless the Borrower shall have given the notice required for a
Eurocurrency Borrowing under Section 2.03 and provided an indemnity (which may
be in an indemnity letter or a Borrowing Request) extending the benefits of
Section 2.16 to lenders in respect of such Borrowings. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. (c) At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Borrowing that results from a continuation
of an outstanding Eurocurrency Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of three
Eurocurrency Borrowings that are Term Loans outstanding and seven Eurocurrency
Borrowings that are Revolving Loans outstanding (or, in any case, such greater
number of Eurocurrency Borrowings as the Administrative Agent may reasonably
agree). SECTION 2.03 Requests for Borrowings. To request a Revolving Loan
Borrowing or Term Loan Borrowing, the Borrower shall notify the Administrative
Agent of such request, which notice may be given by (A) telephone or (B) a
Borrowing Request; provided that any telephone notice must be confirmed promptly
by delivery to the Administrative Agent of a Borrowing Request. Each such notice
must be received by the Administrative Agent (a) in the case of a Eurocurrency
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing (or, in the case of any Eurocurrency
Borrowing to be made on the Effective Date, such shorter period of time as may
be agreed to by the Administrative Agent) or (b) in the case of an ABR
Borrowing, (x) not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing in the case of a Borrowing that is less than $30,000,000 and
(y) not later than 2:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing in the case of a Borrowing that is equal to or
greater than $30,000,000; provided that any such notice of an ABR Revolving Loan
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given no later than 2:00 p.m., New York City time, on the
date of the proposed Borrowing. Each such Borrowing Request shall be irrevocable
and shall be delivered by hand delivery, facsimile or other electronic
transmission (or, if requested by telephone, promptly confirmed in writing by
hand delivery, facsimile or other electronic transmission) to the Administrative
Agent and shall be signed by the Borrower. Each such Borrowing Request shall
specify the following information: (i) whether the requested Borrowing is to be
a Term Loan Borrowing, a Revolving Loan Borrowing or a Borrowing of any other
Class (specifying the Class thereof); (ii) the aggregate amount of such
Borrowing; (iii) the date of such Borrowing, which shall be a Business Day; (iv)
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall b -62- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen068.jpg]
(vi) which shall comply with the requirements of Section 2.06 or, in the case of
any ABR Revolving Loan Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that made such LC Disbursement, and (vii) except on the Effective Date, that, as
of the date of such Borrowing, the conditions set forth in Section 4.02(a) and
Section 4.02(b) are satisfied. If no election as to the Type of Borrowing is
specified as to any Borrowing, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of Borrowing. SECTION
2.04 [Reserved]. SECTION 2.05 Letters of Credit. (a) General. Subject to the
terms and conditions set forth herein (including Section 2.22), each Issuing
Bank that is so requested by the Borrower agrees, in reliance upon the agreement
of the Revolving Lenders set forth in this Section 2.05, to issue Letters of
Credit denominated in dollars or any Alter own account (or for the account of
any Restricted Subsidiary so long as the Borrower and such other Restricted
Subsidiary are co-applicants and jointly and severally liable in respect of such
Letter of Credit), in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank, which shall reflect the standard policies and
procedures of such Issuing Bank, at any time and from time to time during the
period from the Effective Date until the Letter of Credit Expiration Date;
provided, that Jefferies Finance LLC or any of its Affiliates shall not be
required to issue Letters of Credit denominated in any currency other than
dollars. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Subject to the terms and
conditions hereof, the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired (without any drawing having been made
thereunder that has not been rejected or honored) or that have been drawn upon
and reimbursed. (b) Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days before the requested date of issuance, amendment, renewal or extension or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section 2.05), the currency and amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit or bank guarantee application A Letter of
Credit shall be issued, amended, renewed or extended by an Issuing Bank only if
(and upon issuance, amendment, renewal or extension of any Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the aggregate Revolving
Exposures shall not exceed the aggregate Revolving Commitments, (ii) the
aggregate LC Exposure shall not exceed the aggregate Letter of Credit
Commitments and (iii) the LC Exposure of such Issuing Bank shall not exceed the
Letter of Credit Commitments of such Issuing Bank. No Issuing Bank shall be
under any obligation to issue (or amend) any Letter of Credit if (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall enjoin or
restrain such Issuing Bank from issuing (or amending) the Letter of Credit, or
any law applicable to such Issuing Bank any directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank -63- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen069.jpg]
shall prohibit the issuance (or amendment) of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (ii) except
as otherwise agreed by such Issuing Bank, the Letter of Credit is in an initial
stated amount less than $100,000 or (iii) any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to Lender Fronting Exposure arising from either the Letter of
Credit then proposed to be issued (or amended) or such Letter of Credit and all
other LC Exposure as to which such Issuing Bank has Defaulting Lender Fronting
Exposure. Notwithstanding the foregoing, no Issuing Bank shall be required to
issue a commercial, trade or documentary Letter of Credit unless agreed by such
Issuing Bank. (c) Notice. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent any written notice thereof
required under paragraph (m) of this Section and each Issuing Bank hereby agrees
to give such notice. (d) Expiration Date. Unless cash collateralized or
backstopped pursuant to arrangements reasonably acceptable to the applicable
Issuing Bank, each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date that is one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the Letter of Credit
Expiration Date; provided that if such expiry date is not a Business Day, such
Letter of Credit shall expire at or prior to close of business on the next
succeeding Business Day; provided, however, that any Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be extended automatically for additional consecutive periods of one year
or less (but not beyond the Letter of Credit Expiration Date) unless the
applicable Issuing Bank notifies the beneficiary thereof within the time period
specified in such Letter of Credit or, if no such time period is specified, at
least 30 days prior to the then-applicable expiration date, that such Letter of
Credit will not be renewed. (e) Participations. (i) By the issuance of a Letter
of Credit or an amendment to a Letter of Credit increasing the amount thereof,
and without any further action on the part of the Issuing Bank that is the
issuer thereof or the Lenders, such Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby irrevocably and unconditionally
acquires from such Issuing Bank without recourse or warranty (regardless of
whether the conditions set forth in Section 4.02 shall have been satisfied), a
participation in su available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent,
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section 2.05, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. (ii) At
any time after an Issuing Bank has made a payment under any Letter of Credit and
has Disbursement in respect of such payment in accordance with Section
2.05(e)(i), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related unreimbursed amount of the applicable
LC Disbursement or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative -64- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen070.jpg]
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent. (iii) If any payment
received by the Administrative Agent for the account of the applicable Issuing
Bank pursuant to Section 2.05(e)(i) is required to be returned under any of the
circumstances described in Section 9.08 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Revolving Lender shall
pay to the Administrative Agent for the account of the applicable Issuing Bank
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Secured Obligations and the
termination of this Agreement. (f) Reimbursement. If an Issuing Bank shall make
any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Issuing Bank through the
Administrative Agent, with notice of such payment given to the Issuing Bank, an
amount equal to such LC Disbursement not later than 4:00 p.m., New York City
time, on the Business Day immediately following the day that the Borrower
receives notice of such LC Disbursement; provided that, if such LC Disbursement
is not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Loan Borrowing, in each case in an
equivalent amount, and, to the extent so financed, the Borrowing. In the case of
a Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the Issuing Bank through the Administrative Agent in such Alternative
Currency, unless (A) the Issuing Bank (at its option) shall have specified in
such notice that it will require reimbursement in dollars, or (B) in the absence
of any such requirement for reimbursement in dollars, the Borrower shall have
notified the Issuing Bank promptly following receipt of the notice of the LC
Disbursement that the Borrower will reimburse the Issuing Bank in dollars. In
the case of any such reimbursement in dollars of a LC Disbursement under a
Letter of Credit denominated in an Alternative Currency, the Issuing Bank shall
notify the Borrower of the Dollar Equivalent of the amount of the LC
Disbursement promptly following the determination thereof. In the event that (A)
a LC Disbursement denominated in an Alternative Currency is to be reimbursed in
dollars pursuant to the second sentence in this Section 2.05(f) and (B) the
dollar amount paid by the Borrower, whether on or after the date of the LC
Disbursement, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the LC Disbursement, the Borrower agrees, as a separate and
independent obligation, to indemnify the Issuing Bank for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the LC Disbursement. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in ntage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent in dollars its Applicable Percentage of the
payment then due from the Borrower, and in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from or on behalf of the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. (g) Obligations Absolute. The Bo paragraph (f)
of this Section 2.05 and the obligations of the Revolving Lenders as provided in
paragraph (e) of this Section 2.05 is absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement or any of
the other Loan Documents, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank -65-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen071.jpg]
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, (iv) the occurrence of
any Default or Event of Default, (v) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower may have at any time against
any beneficiary, the Issuing Bank or any not the protection of the Borrower or
any waiver by an Issuing Bank which does not in fact materially prejudice the
Borrower, (vii) any payment made by an Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable, or (viii) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.05 hereunder. None of the Administrative Agent, the Lenders, the
Issuing Banks or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential, exemplary or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct. (h) Disbursement Procedures.
The applicable Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. Such Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by hand delivery, facsimile or
electronic communication) (if arrangements for doing so have been approved by
the applicable Issuing Bank) of such demand for payment and whether such Issuing
Bank has made an LC Disbursement thereunder; provided that any failure to give
or delay in giving such notice shall not relieve the Borrower of its obligation
to reimburse such Issuing Bank and the Revolving Lenders with respect to any
such LC Disbursement in accordance with paragraph (f) of this Section. (i)
Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to (x) in the case of an LC Disbursement
denominated in dollars, ABR Revolving Loans and (y) in the case of an LC
Disbursement that is not denominated in dollars, Eurocurrency Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section 2.05, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section 2.05 to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment and shall
be payable within two Business Days of demand or, if no demand has been made,
within two Business Days of the date on which the Borrower reimburses the
applicable LC Disbursement in full. If any Revolving Lender shall not have made
its Applicable Percentage of such LC Disbursement available to the
Administrative Agent as provided in clause (f) above, such Revolving Lender
shall agree to pay interest on such amount, for each day from and including the
date such amount is required to be paid at a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation. -66- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen072.jpg]
(j) Cash Collateralization. If any Event of Default under clause (a), (b), (h)
or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50.0% of the aggregate LC
Exposure of all Revolving Lenders) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Revolving Lenders, an amount of cash in
dollars equal to the Dollar Equivalent of the portions of the LC Exposure
attributable to Letters of Credit, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01. The Borrower also shall deposit Cash Collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. At any
time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to Section
2.22(a)(iv)), then promptly upon the request of the Administrative Agent or any
Issuing Bank, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover such Defaulting Lender Fronting
Exposure (after giving effect to any Cash Collateral provided by the Defaulting
Lender). The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing more than 50.0% of the aggregate LC
Exposure of all the Revolving Lenders), be applied to satisfy other obligations
of the Borrower under this Agreement in accordance with the terms of the Loan
Documents. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default or the existence
of a Defaulting Lender, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived or after the termination of Defaulting Lender
status, as applicable. If the Borrower is required to provide an amount of Cash
Collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Event of Default shall have occurred and
be continuing. (k) Designation of Additional Issuing Banks. The Borrower may, at
any time and from time to time, designate as additional Issuing Banks one or
more Revolving Lenders that agree to serve in such capacity as provided below.
The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
executed by the Borrower, the Administrative Agent and such designated Revolving
Lender and, from and after the effective date of such agreement, (i) such
Revolving Lender shall have all the rights and obligations of an such Revolving
Lender in its capacity as an issuer of Letters of Credit hereunder. (l)
Termination / Resignation of an Issuing Bank. (i) hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier
acknowledging receipt of such notice and (y) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(a). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights -67- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen073.jpg]
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such termination, but shall not issue any additional Letters of
Credit. (ii) Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank the Borrower and the Lenders. In the event of any such
resignation as an Issuing Bank, the Borrower shall be entitled to appoint from
among the Lenders a successor Issuing Bank hereunder. Notwithstanding the
effectiveness of any such resignation, any former Issuing Bank shall remain a
party hereto and shall continue to have all the rights of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit. Upon the
appointment of a successor Issuing Bank, (x) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank as the case may be, and (y) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding on behalf such resigning Issuing Bank at the time of such succession
or make other arrangements satisfactory to the applicable Issuing Bank to
effectively assume the obligations of such Issuing Bank with respect to such
Letters of Credit. (m) Issuing Bank Reports to the Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be reasonably requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (ii)
within five Business Days following the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amounts
thereof shall have changed), (iii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iv) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank. (n)
Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit. and remedies against
the Borrower shall be impaired by, any action or inaction of such Issuing Bank
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
law or any order of a jurisdiction where such Issuing Bank or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice. (o) Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted the businesses of such Restricted Subsidiaries. SECTION
2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds in dollars by 2:00 p.m., New York City time, to the Applicable
Account of the Administrative Agent most-recently designated by it for such
purpose by notice to the Lenders. The Administrative -68- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen074.jpg]
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.05(f) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. (b) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption and in its sole discretion, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent an amount equal to
such share on demand of the Administrative Agent. If such Lender does not pay
such corresponding amount forthwith upon demand of the Administrative Agent
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, the rate reasonably determined by the Administrative
Agent to be its cost of funding such amount, or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing in accordance with
Section 2.13. If such Lender pays such amount to the Administrative (c)
Obligations of the Lenders hereunder to make Term Loans and Revolving Loans, to
fund participations in Letters of Credit and to make payments pursuant to
Section 9.03(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section
9.03(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and, other than as expressly
provided herein with respect to a Defaulting Lender, no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.03(c). SECTION 2.07
Interest Elections. (a) Each Revolving Loan Borrowing and Term Loan Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. (b) To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone
(or, at the option of Borrower, in writing) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such request may be given by (1) telephone or (2) an
Interest Election Request. (c) Each such request shall be irrevocable and each
telephonic request shall be confirmed promptly by hand delivery, facsimile or
other electronic transmission to the Administrative Agent of a written Interest
Election Request signed by a Responsible Officer of the Borrower. (d) Each
telephonic request and written Interest Election Request shall specify the
following information in compliance with Section 2.03: -69- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen075.jpg]
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Interest Election Request, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be an ABR Borrowing or
a Eurocurrency Borrowing; and (iv) if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition If any such Interest Election Request requests a Eurocurrency
Borrowing but does not specify an Interest Period, then (e) Promptly following
receipt of an Interest Election Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class portion of
each resulting Borrowing. (f) If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, the Borrower shall be
deemed to have selected an Interest Period of one SECTION 2.08 Termination and
Reduction of Commitments. (a) Unless previously terminated, the Term Commitments
shall terminate at 11:59 p.m., New York City time, on the Effective Date. The
Revolving Commitments shall terminate at 11:59 p.m., New York City time, on the
Revolving Maturity Date. (b) The Borrower may at any time terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.11, the aggregate Revolving Exposures would exceed the aggregate Revolving
Commitments. The Borrower may terminate the Commitments of any Defaulting Lender
on a non-pro rata basis upon notice to the Administrative Agent. (c) The
Borrower shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least one Business
Day prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date
of termination) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class. -70- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen076.jpg]
SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date and (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10. (b) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. (c) The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each (d) The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control.
(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower. SECTION 2.10 Amortization of Term Loans. (a) Subject
to adjustment pursuant to paragraph (c) of this Section 2.10, the Borrower shall
repay Term Loan Borrowings on the last Business Day of each March, June,
September and December (commencing on December 31, 2020) in the principal amount
of Term Loans equal to (i) the aggregate outstanding principal amount of Term
Loans immediately after closing on the Effective Date multiplied by (ii) 0.25%.
(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date. (c) Any prepayment of a Term Loan Borrowing of any
Class (i) pursuant to Section 2.11(a)(i) shall be applied to reduce the
subsequent scheduled and outstanding repayments of the Term Loan Borrowings of
such Class to be made pursuant to this Section as directed by the Borrower (and
absent such direction in direct order of maturity) and (ii) pursuant to Section
2.11(c) or Section 2.11(d) shall be applied to reduce the subsequent scheduled
and outstanding repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section, or, except as otherwise provided in any Refinancing
Amendment or Loan Modification Offer, pursuant to the corresponding section of
such Refinancing Amendment or Loan Modification Offer, as applicable, in direct
order of maturity. (d) Prior to any repayment of any Term Loan Borrowings of any
Class hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent in
writing or by telephone (confirmed by hand delivery, facsimile or other
electronic transmission) of such election not later than 2:00 p.m., New York
City time, (x) in the case of Eurocurrency Loans, three Business Days before the
scheduled date of such repayment and (y) in the case of ABR Loans, one Business
Day before the scheduled date of such repayment. In the absence of a designation
by the Borrower as described in the preceding sentence, the Administrative Agent
shall make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16. Each repayment
of a Borrowing shall be applied ratably to the -71- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen077.jpg]
Loans included in the repaid Borrowing. Repayments of Term Loan Borrowings shall
be accompanied by accrued interest on the amount repaid. SECTION 2.11 Prepayment
of Loans. (a) (i) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(subject to the immediately succeeding proviso); provided that in the event
that, on or prior to the date that is twelve months after the Effective Date,
the Borrower (i) makes any prepayment of Term Loans in connection with any
Repricing Transaction the primary purpose of which is to decrease the Effective
Yield on such Term Loans (as determined by the Borrower in good faith) or (ii)
effects any amendment of this Agreement resulting in a Repricing Transaction the
primary purpose of which is to decrease the Effective Yield on the Term Loans
(as determined by the Borrower in good faith), the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(x) in the case of clause (i), a prepayment premium of 1.00% of the principal
amount of the Term Loans being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), an amount equal to 1.00% of the
aggregate amount of the applicable Term Loans outstanding immediately prior to
such amendment that are subject to an effective pricing reduction pursuant to
such Repricing Transaction (including the aggregate principal amount of the
applicable Term Loans held by any Non-Consenting Lender that are required to be
assigned in connection with such Repricing Transaction). (ii) Notwithstanding
anything in any Loan Document to the contrary, so long as no Default or Event of
Default has occurred and is continuing, the Borrower may prepay the outstanding
Term Loans on the following basis: (A) The Borrower shall have the right to make
a voluntary prepayment of Term Loans at a Discounted Term Loan Prepayment of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, in
each case made in accordance with this Section 2.11(a)(ii); provided that (x)
the Borrower shall not make any Borrowing of Revolving Loans to fund any
Discounted Term Loan Prepayment and (y) the Borrower shall not initiate any
action under this Section 2.11(a)(ii) in order to make a Discounted Term Loan
Prepayment with respect to any Class unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Term Loan
Prepayment with respect to such Class as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Borrower was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan and/or Other Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the (B) (1) Subject to
the proviso to subsection (A) above, the Borrower may from time to time offer to
make a Discounted Term Loan Prepayment by providing the Auction Agent with three
(3) Business provided that (I) any such offer shall be made available, at the
sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Term Loans on an individual tranche basis, (II) any such
offer shall specify the Specified Discount Prepayment Amount respect to each
applicable Class, the Class or Classes of Term Loans subject to such offer and
the specific Specified Discount that different Specified Discounts and/or
Specified Discount Prepayment Amounts may be offered with respect to different
Classes of Term Loans and, in such an event, each such offer will be treated as
a separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the Specified Discount Prepayment Response
Date -72- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen078.jpg]
(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount Discount Prepayment Accepting
Lender and the Classes of such Term acceptance of a Discounted Term Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Term Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment. (3) If there is at least one Discount Prepayment Accepting Lender,
the Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and Classes payment Response given pursuant to
subsection (2); provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro-rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable Specified Discount Proration shall promptly, and in any case within
three (3) Business Days following the Specified Discount such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount, Class and
Type of Loans of such Term Lender to be prepaid at the Specified Discount on
such date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below). (C) (1) Subject to the proviso to subsection
(A) above, the Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with three (3) Busines notice in the form
of a Discount Range Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to each Term Lender
and/or each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate Discount Range
Prepayment Amount Classes of Term Loans subject to such offer and the maximum
and minimum percentage discounts to par Discount Range Term Loans willing to be
prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding relevant
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the Discount Range
Prepayment Response Date specify a disco Submitted Discount is willing to allow
prepayment of any or all of its then outstanding Term Loans of the applicable
Class or -73- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen079.jpg]
Classes and the maximum aggregate principal amount and Clas Submitted Amount
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Term Loan Prepayment of any of its Term Loans at
any discount to their par value within the Discount Range. (2) The Auction Agent
shall review all Discount Range Prepayment Offers received on or before the
applicable Discount Range Prepayment Response Date and shall determine (in
consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
subsection (C). The Borrower agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by Auction Agent by
the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Applicable Discount
Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Term Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following subsection (3)) at the Applicable Discount (each such Term
Lender, a Participating Lender (3) If there is at least one Participating
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount Applicable Discount;
provided that if the Submitted Amount by all Participating Lenders offered at a
discount to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Identified Participating Lenders -rata
among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Auction Agent (in
consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (t Discount Range Proration case within five (5) Business Days
following the Discount Range Prepayment Response Date, notify the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and Classes of such Term
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below). (D) (1) Subject to the proviso to subsection
(A) above, the Borrower may from time to time notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum -74- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen080.jpg]
Solicited Discounted Prepayment Amount or Classes of Term Loans the Borrower is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different Classes
of Term Loans and, in such an event, each such offer will be treated as a
separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York City time on the third Business Day Solicited
Discounted Prepayment Response Date cable, (y) Offered Discount at which such
Term Lender is willing to allow prepayment of its then outstanding Term Loan and
the maximum aggregate principal amount a Offered Amount Lender is willing to
have prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount. (2) The Auction Agent shall promptly
provide the Borrower with a copy of all Solicited Discounted Prepayment Offers
received on or before the Solicited Discounted Prepayment Response Date. The
Borrower shall review all such Solicited Discounted Prepayment Offers and select
the largest of the Offered Discounts specified by the relevant responding Term
Lenders in the Solicited Discounted Prepayment Offers Acceptable Discount
Discount, then as soon as practicable after the determination of the Acceptable
Discount, but in no event later than by the third Business Day after the date of
receipt by the Borrower from the Auction Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this Acceptance
Date t an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers. (3) Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after rec Discounted
Prepayment Determination Date Borrower and subject to rounding requirements of
the Auction Agent made in its sole reasonable discreti Acceptable Prepayment
Amount this Section 2.11(a)(ii)(D)). If the Borrower elects to accept any
Acceptable Discount, then the Borrower agree to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Term Lender, a
Qualifying Lender subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Identified Qualifying Lenders
nce with the -75- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen081.jpg]
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration ( Solicited Discount Proration to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (I) the Borrower of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the Classes
of such Term Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below). (E) In connection with any Discounted Term
Loan Prepayment, the Borrower and the Term Lenders acknowledge and agree that
the Auction Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from the Borrower in
connection therewith. (F) If any Term Loan is prepaid in accordance with
paragraphs (B) through (D) above, the Borrower shall prepay such Term Loans on
the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Auction Agent, for the account of the Discount Prepayment
Accepting Lenders, Parti immediately available funds not later than 11:00 a.m.,
New York City time, on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant Class of Term Loans on a pro rata basis across such installments. The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.11(a)(ii) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate principal amount of the Classes and installments of the relevant
Term Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the Classes of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. (G)
To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower. (H)
Notwithstanding anything in any Loan Document to the contrary, for purposes of
this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the actual receipt during normal business
hours of such notice or communication; provided that any notice or communication
actually received outside of normal business hours shall be deemed to have been
given as of the opening of business on the next Business Day. (I) The Borrower
and each of the Term Lenders acknowledges and agrees that the Auction Agent may
perform any and all of its duties under this Section 2.11(a)(ii) by itself or
through any Affiliate of the Auction Agent and expressly consents to any such
delegation of duties by the Auction Agent to such Affiliate and the performance
of such delegated duties by such Affiliate. The exculpatory provisions pursuant
to this Agreement shall apply to each Affiliate of the Auction Agent and its
respective activities in connection with any Discounted Term Loan Prepayment
provided for in this Section 2.11(a)(ii) as well as activities of the Auction
Agent. -76- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen082.jpg]
(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to this
subclause (J), any failure by the Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise). Notwithstanding
anything to contrary, the provisions of this Section 2.11(a)(ii) shall permit
any transaction permitted by such section to be conducted on a Class by Class
basis and on a non-pro rata basis across Classes (but not within a single
Class), in each case, as selected by the Borrower. (b) In the event and on each
occasion that the aggregate Revolving Exposures exceed the aggregate Revolving
Commitments, the Borrower shall prepay Revolving Loan Borrowings (or, if no such
Borrowings are outstanding, deposit Cash Collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount
necessary to eliminate such excess. (c) In the event and on each occasion that
any Net Proceeds are received by or on behalf of the Borrower or any of its
Restricted Subsidiaries in respect of any Prepayment Event, the Borrower shall,
within ten Business Days after such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (b) of the definition of owings in an
aggregate amount equal to 100% of the amount of such Net Proceeds; provided
that, in the case of any event described in clause commit to invest) the Net
Proceeds from such event (or a portion thereof) within 450 days after receipt of
such Net Proceeds in the business of the Borrower and its Subsidiaries
(including any acquisitions or other Investment permitted under Section 6.04),
then no prepayment shall be required pursuant to this paragraph in respect of
such Net Proceeds in respect of such event (or the applicable portion of such
Net Proceeds, if applicable) except to the extent of any such Net Proceeds
therefrom that have not been so invested (or committed to be invested) by the
end of such 450 day period (or if committed to be so invested within such 450
day period, have not been so invested within 630 days after receipt thereof), at
which time a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so invested (or committed to be invested); provided,
further, that the Borrower may use a portion of such Net Proceeds to prepay or
repurchase any other Indebtedness that is secured by a Lien on the Collateral
that ranks equal in priority (but without regard to the control of remedies)
with the Lien on the Collateral securing the Secured Obligations to the extent
such other Indebtedness and the Liens securing the same are permitted hereunder
and the documentation governing such other Indebtedness requires such a
prepayment or repurchase thereof with the proceeds of such Prepayment Event, in
each case in an amount not to exceed the product of (x) the amount of such Net
Proceeds and (y) a fraction, the numerator of which is the outstanding principal
amount of such other Indebtedness and the denominator of which is the aggregate
outstanding principal amount of Term Loans and such other Indebtedness. (d)
Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2021, the Borrower shall prepay Term Loan
Borrowings in an aggregate amount equal to the ECF Percentage of Excess Cash
Flow for such fiscal year; provided be reduced by the sum of the aggregate
amount of prepayments of (x) Term Loans (and, to the extent the Revolving
Commitments are reduced in a corresponding amount pursuant to Section 2.08,
Revolving Loans) made pursuant to Section 2.11(a) during such fiscal year or
after such fiscal year and prior to the time such prepayment is due as provided
below (provided that such reduction as a result of prepayments pursuant to
Section 2.11(a)(ii) shall be limited to the actual amount of such cash
prepayment)) and (y) other Consolidated First Lien Debt (provided that in the
case of the prepayment of any revolving commitments, there is a corresponding
reduction in commitments), excluding, in each case, all such prepayments funded
with the proceeds of other long-term Indebtedness or the issuance of Equity
Interests and (B) no prepayment shall be required under this Section 2.11(d)
unless the amount thereof (after giving effect to the foregoing clause (A))
would equal or exceed $15,000,000. Each prepayment pursuant to this paragraph
shall be made on or before the date that is ten Business Days after the date on
which financial statements are required to be delivered pursuant to Section 5.01
with respect to the fiscal year for which Excess Cash Flow is being calculated.
(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant -77-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen083.jpg]
to paragraph (f) of this Section (including in the event of any mandatory
prepayment of Term Loan Borrowings made at a time when Term Loan Borrowings of
more than one Class remain outstanding); provided that any Term Lender (and, to
the extent provided in the Refinancing Amendment or Loan Modification Offer for
any Borrowing of Other Term Loans, any Lender that holds Other Term Loans of
such Borrowing) may elect, by notice to the Administrative Agent by telephone
(confirmed by hand delivery, facsimile or other electronic transmission) at
least one Business Day prior to the prepayment date, to decline all or any
portion of any prepayment of its Term Loans or Other Term Loans of any such
Borrowing pursuant to this Section (other than an optional prepayment pursuant
to paragraph (a)(i) of this Section or a mandatory prepayment as a result of the
Prepayment Event set forth in clause (b) of the definition thereof, which may
not be declined), in which case the aggregate amount of the prepayment that
would have been applied to prepay Term Loans or Other Term Loans of any such
Borrowing but was so declined shall be retained by the Borrower and the
Restricted Subsidia Retained Declined Proceeds of Term Loan Borrowings shall be
allocated among the Classes of Term Loan Borrowings as directed by the Borrower.
In the absence of a designation by the Borrower as described in the preceding
provisions of this paragraph of the Type of Borrowing of any Class, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under Section
2.16. (f) The Borrower shall notify the Administrative Agent of any prepayment
hereunder by telephone or delivering a Notice of Loan Prepayment; provided that,
unless otherwise agreed by the Administrative Agent, such notice must be
received (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment;
provided, further, that each telephonic notice shall be confirmed promptly by
hand delivery, facsimile or other electronic transmission to the Administrative
Agent of a written Notice of Loan Prepayment signed by a Responsible Officer of
the Borrower. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of optional
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
to this Section 2.11, such prepayment shall not be applied to any Term Loan or
Revolving Loan of a Defaulting Lender and shall be allocated ratably among the
relevant non-Defaulting Lenders. (g) Notwithstanding any other provisions of
Section 2.11(c) or (d), (A) to the extent that any of or all the Net Proceeds of
any Prepayment Event set forth in clause (a) of the definition thereof by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.11(c)
Foreign Prepayment Event rise to a prepayment pursuant to Section 2.11(d) are
prohibited or delayed by any Requirement of Law from being repatriated to the
Borrower, the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans at the times provided in
Section 2.11(c) or (d), as the case may be, and such amounts may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
Requirement of Law will not permit repatriation to the Borrower (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
actions reasonably required by the applicable Requirement of Law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable Requirement of Law, such
repatriation will be promptly effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than three
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof to the extent not taken into account by
the definition of Net Proceeds or Excess Cash Flow, as applicable) to the
repayment of the Term Loans pursuant to Section 2.11(c) or (d), as applicable,
and (B) to the extent that and for so long as the Borrower has determined in
good faith that repatriation of any of or all the Net Proceeds of any Foreign
Prepayment Event or Excess Cash Flow would have a material adverse tax
consequence (taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation) with respect to such Net Proceeds
or Excess Cash Flow, the Net Proceeds or Excess Cash Flow -78-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen084.jpg]
so affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.11(c) or (d), as the case may be, and such amounts may be
retained by the applicable Foreign Subsidiary; provided that when the Borrower
determines in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Prepayment Event or Excess Cash Flow would no longer have a material
adverse tax consequence (taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation) with respect to such Net
Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow shall be
promptly (and in any event not later than three Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof to the extent not taken into account by the definition of Net
Proceeds or Excess Cash Flow, as applicable) to the repayment of the Term Loans
pursuant to Section 2.11(c) or (d), as applicable. (h) Notwithstanding anything
herein to the contrary, if, at the time that any prepayment would be required
under Section 2.11(c) (solely with respect to an Asset Sale Prepayment Event) or
(d), the Borrower or any Restricted Subsidiary is required to repay or
repurchase any other Indebtedness (or offer to repay or repurchase such
Indebtedness) that is secured by a Lien on the Collateral ranking equal in
priority (but without regard to the control of remedies) to the Lien on the
Collateral securing the Secured Obligation pursuant to the terms of the
documentation governing such Indebtedness with the proceeds of such Asset Sale
Prepayment Event or such Excess Cash Flow (such Other Applicable Indebtedness n
the relevant Person may apply the proceeds of such Asset Sale Prepayment Event
or such Excess Cash Flow on a pro rata (or less than pro rata) basis to the
prepayment, repurchase or repayment of the Other Applicable Indebtedness
(determined on the basis of the aggregate outstanding principal amount of the
Other Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with original issue discount) at such time); it being
understood that (1) the portion of the proceeds of such Asset Sale Prepayment
Event or such Excess Cash Flow allocated to the Other Applicable Indebtedness
shall not exceed the amount of the proceeds of such Asset Sale Prepayment Event
or such Excess Cash Flow required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof (and the remaining amount, if any, of
the proceeds of such Asset Sale Prepayment Event or such Excess Cash Flow shall
be allocated in accordance with the terms hereof), and the amount of the
prepayment, repurchase or repayment of the Other Applicable Indebtedness that
would have otherwise been required pursuant to this Section 2.11 shall be
reduced accordingly and (2) to the extent the holders of the Other Applicable
Indebtedness decline to have such Indebtedness prepaid, repaid or repurchased,
the declined amount shall promptly (and in any event within ten Business Days
after the date of such rejection) be applied in accordance with the terms hereof
(without giving effect to this Section 2.11(h)). SECTION 2.12 Fees. (a) The
Borrower agrees to pay to the Administrative Agent in dollars for the account of
each Revolving Lender a commitment fee, which shall accrue at the rate of 0.50%
per annum (or at any time following delivery of the consolidated financial
statements pursuant to Section 5.01(a) or Section 5.01(b) as of and for the
fiscal quarter ended September 30, 2020, (i) 0.375% per annum if the First Lien
Leverage Ratio is less than or equal to 3.00 to 1.00, but greater than 2.50 to
1.00 and (ii) 0.25% per annum if the First Lien Leverage Ratio is less than or
equal to 2.50 to 1.00 on the actual daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Beginning with September 30, 2020, accrued commitment fees accrued through and
including the last day of March, June, September and December of each year shall
be payable in arrears on the last Business Day of each such month and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender. (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate, in each case, used to determine the
interest rate applicable to Eurocurrency Revolving unreimbursed LC
Disbursements), during the period from and including the Effective Date to but
excluding the later of the date Revolving Lender ceases to have any LC Exposure.
In addition, the Borrower agrees to pay to each Issuing Bank, for -79-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen085.jpg]
its own account, a fronting fee, in respect of each Letter of Credit issued by
such Issuing Bank to the Borrower for the period from the date of issuance of
such Letter of Credit through the expiration date of such Letter of Credit (or
if terminated on an earlier date to the termination date of such Letterter of
Credit), computed at a rate equal to 0.125% per annum or such other percentage
per annum to be agreed upon between the Borrower and such Issuing Bank of the
ees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the last Business Day of each such
month, commencing on September 30, 2020; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand until the expiration or cancellation of all outstanding
Letters of Credit. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed. (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances. (d) The Borrower
agrees to pay to the Administrative Agent, for its own account, an agency fee
payable in the amount and at the times separately agreed upon between the
Borrower and the Administrative Agent. (e) Notwithstanding the foregoing, and
subject to Section 2.22, the Borrower shall not be obligated to pay any amounts
to any Defaulting Lender pursuant to this Section 2.12; provided that such
amounts shall be payable to any non-Defaulting Lender which assumes the
obligations of a Defaulting Lender pursuant to Section 2.22(a)(iv). SECTION 2.13
Interest. (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate. (b) The Loans comprising each
Eurocurrency Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate. (c)
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, during the
continuance of an Event of Default under clauses (a), (b), (h) or (i) of Section
7.01, such overdue amount shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
(including overdue interest), 2.00% per annum plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section; provided that no
amount shall be payable pursuant to this Section 2.13(c) to a Defaulting Lender
so long as such Lender shall be a Defaulting Lender; provided, further, that no
amounts shall accrue pursuant to this Section 2.13(c) on any overdue amount,
reimbursement obligation in respect of any LC Disbursement or other amount
payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender; provided, further, that such amounts shall be payable to any
non-Defaulting Lender which assumes the obligations of a Defaulting Lender
pursuant to Section 2.22(a)(iv). (d) Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments, provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. -80- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen086.jpg]
(e) All computations of interest for ABR Loans (including ABR Loans determined
by reference to the Adjusted LIBO Rate) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.18, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. SECTION
2.14 Alternate Rate of Interest. (a) Other than as set forth in clause (b)
below: (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (x) adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period or (y)
deposits in the principal amounts and currencies of the Loans comprising such
Eurocurrency Borrowing are not generally available in the relevant market; or
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Impacted Loans the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (x)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Borrowing
then such Borrowing shall be made as an ABR Borrowing and the utilization of the
LIBO Rate component in determining the Alternate Base Rate shall be suspended;
provided, however, that, in each case, the Borrower may revoke any Borrowing
Request that is pending when such notice is received. Notwithstanding the
foregoing, if the Administrative Agent has made the determination described in
clause (i) of this Section 2.14(a) and/or is advised by the Required Lenders of
their determination in accordance with clause (ii) of this Section 2.14(a) and
the Borrower shall so request, the Administrative Agent, the Required Lenders
and the Borrower original intent thereof in light of such change; provided that,
until so amended, such Impacted Loans will be handled as otherwise provided
pursuant to the terms of this Section 2.14; provided, further, that any amended
definition of Agreement. (b) (i) Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders; provided that, with respect to any such amendment to
replacement LIBOR with a Benchmark Replacement, Lenders shall (i) not be
entitled to object to any SOFR-Based Rate contained in such amendment and (ii)
only be entitled to object to the Benchmark Replacement Adjustments with respect
thereto. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacemen -81-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen087.jpg]
(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent (with the consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed)) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section title of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required (iv)
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of ABR based upon LIBOR will not be used in
any determination of ABR. SECTION 2.15 Increased Costs. (a) If any Change in Law
shall: (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or any Letter
of Credit or participation therein; or (iii) subject any Lender to any Taxes
(other than Indemnified Taxes, Other Taxes or Excluded Taxes) on its Loans,
letters of credit, Commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the actual cost to such Lender of making or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to increase the actual cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender or Issuing Bank, the Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as the case may be, for such
increased costs actually incurred or reduction actually suffered, provided that
to the extent any such costs or reductions are incurred by any Lender as a
result of any requests, rules, guidelines or directives enacted or promulgated
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
Basel III after the Effective Date, then such Lender shall be compensated
pursuant to this Section 2.15(a) only to the extent such Lender certified that
it is imposing such charges on similarly situated borrowers under the other
credit facilities containing comparable yield protection provisions. -82-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen088.jpg]
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has t consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such for such Change in Law (taking into company
with respect to liquidity or capital adequacy), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts reduction
actually suffered. (c) A certificate of a Lender or an Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 Business Days after receipt thereof. (d) Failure or delay on the part of any
Lender or Issuing Bank to demand compensation pursuant to this provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.15 for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. SECTION 2.16 Break Funding Payments. In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan or Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(f) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19 or Section 9.02(c), then, in any such event,
the Borrower shall, after receipt of a written request by any Lender affected by
any such event (which request shall set forth in reasonable detail the basis for
requesting such amount), compensate each Lender for the actual loss, cost and
expense attributable to such event. For purposes of calculating amounts payable
by the Borrower to the Lenders under this Section 2.16, each Lender shall be
deemed to have funded each Eurocurrency Loan by a matching deposit or other
borrowing for a comparable amount and for a comparable period, whether or not
such Eurocurrency Loan was in fact so funded. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 Business Days after receipt of such demand.
Notwithstanding the foregoing, this Section 2.16 will not apply to losses, costs
or expenses resulting from Taxes, as to which Section 2.17 shall govern. SECTION
2.17 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes, provided that if the applicable withholding agent shall
be required by applicable Requirements of Law to withhold or deduct any Taxes
from such payments (as determined in the good faith discretion of the Borrower
or such other withholding agent), then (i) the applicable withholding agent
shall make such withholdings or deductions, (ii) the applicable withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law and
(iii) if the Tax in question is an Indemnified Tax or Other Tax, the amount
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including -83-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen089.jpg]
deductions applicable to additional amounts payable under this Section 2.17) the
applicable Lender (or, in the case of a payment received by the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such deductions been made. (b) Without
limiting the provisions of paragraph (a) above, the Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
Requirements of Law. (c) The Borrower shall indemnify the Administrative Agent
and each Lender, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, and any Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17), in each case, without duplication of the amounts paid pursuant to
Section 2.17(a), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (d) As soon as practicable after any payment
of Taxes by a Loan Party to a Governmental Authority pursuant to this Section
2.17, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (e) Each
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable
Requirements of Law and such other documentation reasonably requested by the
Borrower or the Administrative Agent (i) as will permit such payments to be made
without, or at a reduced rate of, withholding or (ii) as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to withholding or information reporting requirements. Each Lender shall,
whenever a lapse of time or change in circumstances renders such documentation
obsolete, expired or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so. In addition, any Lender,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(1),
(e)(2)(A) through (D) and (e)(3) of this Section) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the foregoing: (1) the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding. (2) Foreign Lender
nd the Administrative Agent on or before the date on which it becomes a party to
this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent) whichever of the following is applicable:
-84- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen090.jpg]
(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W- 8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to any Loan
Document, Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8ECI (or any successor forms), (C) in
the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two properly
completed and duly signed certificates substantially in the form of Exhibit P-1,
P-2, P-3 or P-4, as applicable, (any such U.S. Tax Compliance Certificate
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor forms), (D) to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by Internal
Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, Form W-9 or Form W-8IMY, a U.S.
Tax Compliance Certificate or any other required information (or any successor
forms) from each beneficial owner that would be required under this Section
2.17(e) if such beneficial owner were a Lender, as applicable (provided that, if
the Lender is a partnership for U.S. federal income tax purposes (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such direct or indirect partner(s)), or (E)
two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made. (3) If a payment made to a Lender
under any Loan Document would be subject to withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Requirements of Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such mendments made to FATCA after the date hereof.
Notwithstanding any other provisions of this clause (e), a Lender shall not be
required to deliver any form or other documentation that such Lender is not
legally eligible to deliver. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so. (f) If the Borrower determines in good faith that a reasonable basis
exists for contesting any Taxes for which indemnification has been demanded
hereunder, the Administrative Agent or the relevant Lender, as applicable, -85-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen091.jpg]
shall use commercially reasonable efforts to cooperate with the Borrower in a
reasonable challenge of such Taxes if so requested by the Borrower; provided
that (a) the Administrative Agent or such Lender determines in its reasonable
discretion that it would not be subject to any unreimbursed third party cost or
expense or otherwise be prejudiced by cooperating in such challenge, (b) the
Borrower pays all related expenses of the Administrative Agent or such Lender,
as applicable and (c) the Borrower indemnifies the Administrative Agent or such
Lender, as applicable, for any liabilities or other costs incurred by such party
in connection with such challenge. The Administrative Agent or a Lender shall
claim any refund that it determines is reasonably available to it, unless it
concludes in its reasonable discretion that it would be materially and adversely
affected by making such a claim. If the Administrative Agent or a Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under Section 2.17 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at wer with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that the
Administrative Agent or such Lender deems confidential). Notwithstanding
anything to the contrary, this Section 2.17(f) shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to Taxes which it deems confidential) to any Loan
Party or any other Person. (g) Each Lender hereby authorizes the Administrative
Agent to deliver to the Loan Parties and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to Section 2.17(e). (h) The agreements in this Section 2.17 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. (i) For purposes of this Section 2.17 To the extent legally
permissible, upon request by the Borrower, the Administrative Agent shall (i)
deliver a duly executed IRS Form W-9 to the Borrower in the event that the
Administrative Agent is a U.S. Person or (ii) if the Administrative Agent is not
a U.S. Person, deliver a duly executed applicable IRS Form W-8 certifying its
exemption from U.S. withholding Taxes with respect to amounts payable hereunder,
on or prior to the date the Administrative Agent becomes a party to this
Agreement. SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest, fees, or reimbursement
of LC Disbursement or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, free and clear of and without setoff, recoupment, defense or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank
shall be made as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment (other
than payments on the Eurocurrency Loans) under any Loan Document shall be due on
-86- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen092.jpg]
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day. If any payment on a Eurocurrency Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments or prepayments of any Loan shall be made in the currency
in which such Loan is denominated, all reimbursements of any LC Disbursements
shall be made in dollars, all payments of accrued interest payable on a Loan or
LC Disbursement shall be made in dollars, and all other payments under each Loan
Document shall be made in dollars. (b) If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all
applicable amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of applicable interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the applicable amounts of interest and fees
then due to such parties, and (ii) second, towards payment of applicable
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties. (c) If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans of a given Class
or participations in LC Disbursements resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans of such Class or
participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender with outstanding Loans of the same Class
or participations in LC Disbursements, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such Class or participations in LC Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class or participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant (including a Purchasing Borrower Party) or (C) any
disproportionate payment obtained by a Lender of any Class as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments of that Class or any increase in the Applicable Rate in
respect of Loans of Lenders that have consented to any such extension. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation. (d)
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. (e) If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.05(e), Section
2.05(f), Section 2.06(a), Section 2.06(b), Section 2.06(c), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion and in the
order determined by the Administrative Agent (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account -87- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen093.jpg]
paid and/or (ii) hold any such amounts in a segregated account as Cash
Collateral for, and to be applied to, any future funding obligations of such
Lender under any such Section. (f) If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest. SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) Each
Lender may make any Loans or each Issuing Bank may issue Letters of Credit to
the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loans or
Letters of Credit in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or any event that gives rise to
the operation of Section 2.23, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17 or mitigate the applicability
of Section 2.23, as the case may be, and (ii) would not subject such Lender to
any unreimbursed cost or expense reasonably deemed by such Lender to be material
and would not be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material economic, legal or regulatory respect to, such
Lender. (b) If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.23, (ii) the Borrower are required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.17, or (iii) any Lender becomes or is a Defaulting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation), provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank), which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements, accrued but unpaid interest thereon, accrued
but unpaid fees and all other amounts payable to it hereunder from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (C) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, payment required to be made pursuant to Section 2.17 or a notice
given under Section 2.23, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto. SECTION 2.20 Incremental Credit Extension. (a) The Borrower or
any Subsidiary Loan Party may at any time and from time to time after the
Effective Date, subject to the terms and conditions set forth herein, by notice
to the Administrative Agent request (i) one or -88- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen094.jpg]
more additional Classes of term loans or additional term loans of the same Class
of any existing Class of term loans Incremental Term Loans or (ii) one or more
increases in the amount of the Revolving Commitments of any Incremental
Revolving Commitment Increase and, together with the Incremental Term
Incremental Facilities provided that, subject to Section 1.07, (x) after giving
effect to the effectiveness of any Incremental Facility Amendment referred to
below and at the time that any such Incremental Term Loan or Incremental
Revolving Commitment Increase is made or effected, no Event of Default shall
have occurred and be continuing or would result therefrom (except, in the case
of the incurrence or provision of any Incremental Facility in connection with a
Permitted Acquisition or other Investment not prohibited by the terms of this
Agreement, which shall be subject to no Event of Default under clause (a), (b),
(h) or (i) of Section 7.01), and (y) the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects in accordance with Section 4.02(a) (except, in the case of the
incurrence or provision of any Incremental Facility in connection with a
Permitted Acquisition or other Investment not prohibited by the terms of this
Agreement, only the Specified Representations shall be true and correct in all
material respects). Notwithstanding anything to contrary herein, the sum of (i)
the aggregate principal amount of the Incremental Facilities, and (ii) the
aggregate outstanding principal amount of Incremental Equivalent Debt shall not
at the time of incurrence of any such Incremental Facilities or Incremental
Equivalent Debt (and after giving effect to such incurrence) exceed the
Incremental Cap at such time (b) Each Incremental Term Loan shall comply with
the following clauses (A) through (E): (A) except with respect to (I) Customary
Bridge Loans which would either automatically be converted into or required to
be exchanged for permanent financing which does not mature earlier than the Term
Maturity Date and (II) Incremental Term Loans incurred in connection with an
Acquisition Transaction or other Investment, the maturity date of any
Incremental Term Loans shall not be earlier than the Term Maturity Date and the
Weighted Average Life to Maturity of the Incremental Term Loans shall not be
shorter than the remaining Weighted Average Life to Maturity of the Term
(including prepayment premiums), funding discounts and, subject to clause (A),
the maturity and amortization schedule for any Incremental Term Loans shall be
determined by the Borrower and the applicable Additional Lenders; provided that,
with respect to any Incremental Term Loans (other than any Specified Incremental
Term Loans), in the event that the Effective Yield of any Incremental Term Loans
is greater than the Effective Yield of the Term Loans by more than 0.50% per
annum, then the Applicable Rates for the Term Loans shall be increased to the
extent necessary so that the Effective Yield of the Term Loans is equal to the
Effective Yield of such Incremental Term Loans minus MFN Protection be secured
solely by a Lien on the Collateral ranking equal in priority (but without regard
to the control of remedies) with (or, subject to a First Lien/Second Lien
Intercreditor Agreement, junior in priority to) the Lien on the Collateral
securing the Secured Obligations and (ii) no Incremental Term Loans shall be
guaranteed by entities other than the Guarantors or the Borrower, (D)
Incremental Term Loans shall be on terms and pursuant to documentation to be
determined by the Borrower and the applicable Additional Lenders; provided that,
to the extent such terms and documentation are not consistent with the Term
Loans (except to the extent permitted by clause (A) or (B) above), such terms
shall not be materially more favorable (when taken as a whole) to the lenders or
investors providing such Incremental Term Loans than the terms of the then
existing Term Facility unless such terms are reasonably satisfactory to the
Administrative Agent (it being understood that, to the extent that any financial
maintenance covenant or any other covenant is added for the benefit of any
Incremental Term Loan, no consent shall be required from the Administrative
Agent or any of the Term Lenders to the extent that such financial maintenance
covenant or other covenant is (1) also added for the benefit of any existing
Loans or (2) only applicable after the Latest Maturity Date), and (E) such
Incremental Term Loans may be provided in any currency as mutually agreed among
the Administrative Agent, Borrower and the applicable Additional Lenders. Each
Incremental Term Loan shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof (unless the Borrower and the
Administrative Agent otherwise agree); provided that such amount may be less
than $5,000,000, if such amount represents all the remaining availability under
the aggregate principal amount of Incremental Term Loans set forth above. (c)
The Incremental Revolving Commitment Increase shall be treated the same as the
Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Credit Facility being increased (it being understood that, if required
to consummate an Incremental Revolving Commitment Increase, the pricing,
interest rate margins, rate floors and undrawn commitment fees on the Class of
Revolving Commitments being increased may be increased and additional upfront
-89- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen095.jpg]
or similar fees may be payable to the lenders providing the Incremental
Revolving Commitment Increase (without any requirement to pay such fees to any
existing Revolving Lenders)). (d) [Reserved]. (e) Each notice from the Borrower
pursuant to this Section 2.20 shall set forth the requested amount of the
relevant Incremental Term Loans or Incremental Revolving Commitment Increases.
(f) Commitments in respect of Incremental Term Loans and Incremental Revolving
Commitment Increases shall become Commitments (or in the case of an Incremental
Revolving Commitment Increase to be Commitment) under this Incremental Facility
Amendment Agreement and, as appropriate, the other Loan Documents, executed by
the Borrower and any applicable Subsidiary Loan Party, each Lender agreeing to
provide such Commitment (provided that no Lender shall be obligated to provide
any loans or commitments under any Incremental Facility unless it so agrees), if
any, each Additional Lender, if any, the Administrative Agent (such consent not
to be unreasonably withheld or delayed) and, in the case of Incremental
Revolving Commitment Increases, each Issuing Bank (such consent not to be
unreasonably withheld or delayed). purposes of this Agreement and the other Loan
Documents. The Incremental Facility Amendment may without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, appropriate or advisable (including changing the
amortization schedule or extending the call protection of existing Term Loans in
a manner required to make the Incremental Term Loans fungible with such Term
Loans), in the reasonable opinion of the Administrative Agent and the Borrower,
to effect the provisions of this Section 2.20 (including, in connection with an
Incremental Revolving Commitment Increase, to reallocate Revolving Exposure on a
pro rata basis among the relevant Revolving Lenders). The effectiveness of any
Incremental Facility Amendment and the occurrence of any credit event (including
the making of a Loan and the issuance, increase in the amount, or extension of a
letter of credit thereunder) pursuant to such Incremental Facility Amendment may
be subject to the satisfaction of such additional conditions as the parties
thereto shall agree. The Borrower and any Restricted Subsidiary may use the
proceeds of the Incremental Term Loans and Incremental Revolving Commitment
Increases for any purpose not prohibited by this Agreement. (g) Notwithstanding
anything to the contrary, this Section 2.20 shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary. SECTION 2.21 Refinancing
Amendments. (a) At any time after the Effective Date, the Borrower may obtain,
from any Lender or any Additional Lender, Credit Agreement Refinancing
Indebtedness in respect of (a) all or any portion of any Class of Term Loans
then outstanding under this Agreement (which for purposes of this clause (a)
will be deemed to include any then outstanding Other Term Loans) or (b) all or
any portion of the Revolving Loans (or unused Revolving Commitments) under this
Agreement (which for purposes of this clause (b) will be deemed to include any
then outstanding Other Revolving Loans and Other Revolving Commitments), in the
form of (i) Other Term Loans or Other Term Commitments or (ii) Other Revolving
Loans or Other Revolving Commitments, as the case may be, in each case pursuant
to a Refinancing Amendment; provided that the Net Proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans or
reduction of Revolving Commitments being so refinanced, as the case may be;
provided, further, that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained. Each Class of Credit
Agreement Refinancing Indebtedness incurred under this Section 2.21 shall be in
an aggregate principal amount that is (x) not less than $5,000,000 in the case
of Other Term Loans or $5,000,000 in the case of Other Revolving Loans and (y)
an integral multiple of $1,000,000 in excess thereof (in each case unless the
Borrower and the Administrative Agent otherwise agree). Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower pursuant to any Other Revolving Commitments established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit under the Revolving Commitments. The Administrative Agent -90-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen096.jpg]
shall promptly notify each applicable Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. (b)
Notwithstanding anything to the contrary, this Section 2.21 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary. SECTION 2.22
Defaulting Lenders. (a) General. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law: (i) Waivers and Amendments amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 9.02. (ii) Reallocation of Payments. Subject to the last sentence of
Section 2.11(f), any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to each Issuing Bank hereunder; third, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that fifth, in the case of a Revolving Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or such Issuing Bank against that Defaulting Lender as a result of that
Defaulting Lender seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Loan Party as a result of any judgment
of a court of competent jurisdiction obtained by any Loan Party against that
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or LC Disbursements and such Lender is a
Defaulting Lender under clause (a) of the definition thereof, such payment shall
be applied solely to pay the relevant Loans of, and LC Disbursements owed to,
the relevant non-Defaulting Lenders on a pro rata basis prior to being applied
pursuant to Section 2.05(j) or this Section 2.22(a)(ii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay -91- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen097.jpg]
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to
Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto. (iii) Certain Fees. That
Defaulting Lender (x) shall not be entitled to receive or accrue any commitment
fee pursuant to Section 2.12(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.12(b). (iv) Reallocation of Applicable Percentages to
Reduce Fronting Exposure. During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each non-
Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Section 2.05, -Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of that Defaulting Lender; provided
that the aggregate obligation of each non- Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of that Lender. (b) Defaulting Lender Cure. If the Borrower, the
Administrative Agent and each Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.22(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder SECTION 2.23 Illegality.
If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, the applicable currency in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon three e Administrative
Agent), in the case of Eurocurrency Loans, prepay or, if applicable, convert all
Eurocurrency Loans of such Lender to ABR Loans either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans, and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall, during the period of such
suspension, compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Each Lender agrees to notify the Administrative Agent and the Borrower in
writing promptly upon becoming aware that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. -92- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen098.jpg]
SECTION 2.24 Loan Modification Offers. (a) At any time after the Effective Date,
the Borrower may on one or more occasions, by written notice Loan Modification
Offer or more Classes (each Class subject to such a Lo Affected Class Permitted
Amendments relating to such Affected Class pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to Borrower
(including mechanics to permit conversions, cashless rollovers and exchanges by
Lenders and other repayments and reborrowings of Loans of Accepting Lenders or
Non- Accepting Lenders replaced in accordance with this Section 2.24). Such
notice shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective. Permitted Amendments shall become effective only with respect
to the Loans and Commitments Accepting Lenders (b) A Permitted Amendment shall
be effected pursuant to a Loan Modification Agreement executed and delivered by
the Borrower, each applicable Accepting Lender and the Administrative Agent;
provided that no Permitted Amendment shall become effective unless the Borrower
shall have delivered to the Administrative Agent ificates and other documents as
shall be reasonably requested by the Administrative Agent in connection
therewith. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each Loan Modification
Agreement may, without the consent of any Lender other than the applicable
Accepting Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.24,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting in connection with a Permitted Amendment related to
Revolving Loans and/or Revolving Commitments, to reallocate, if applicable,
Revolving Exposure on a pro rata basis among the relevant Revolving Lenders. (c)
If, in connection with any proposed Loan Modification Offer, any Lender declines
to consent to such Loan Modification Offer on the terms and by the deadline set
forth in such Loan Modification Offer (each such Non-Accepting Lender -
Accepting Lender, replace such Non-Accepting Lender in whole or in part by
causing such Lender to (and such Lender shall be obligated to) assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04) all or any part of its interests, rights and
obligations under this Agreement in respect of the Loans and Commitments of the
Affected Class to one or more Eligible Assignees (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that (a) the applicable assignee
shall have agreed to provide Loans and/or Commitments on the terms set forth in
the applicable Permitted Amendment, (b) such Non-Accepting Lender shall have
received payment of an amount equal to the outstanding principal of the Loans of
the Affected Class assigned by it pursuant to this Section 2.24(c), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the Eligible Assignee (to the extent of such outstanding principal and
accrued interest and fees) and (c) unless waived, Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b). (d) No rollover, conversion or
exchange (or other repayment or termination) of Loans or Commitments pursuant to
any Loan Modification Agreement in accordance with this Section 2.24 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement. (e) Notwithstanding anything to the contrary, this Section 2.24 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary. -93-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen099.jpg]
ARTICLE III REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants
to the Lenders that: SECTION 3.01 Organization; Powers. The Borrower and each
Restricted Subsidiary is (a) duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to carry on its business as now conducted and
to execute, deliver and perform its obligations under each Loan Document to
which it is a party and, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
the case of clause (a) (other than with respect to any Loan Party), clause (b)
(other than with respect to any Loan Party) and clause (c), where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. SECTION 3.02 Authorization; Enforceability.
This Agreement has been duly authorized, executed and delivered by the Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party, as the case may
be, enforceable against it in accordance with its terms, subject to subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. SECTION 3.03 Governmental Approvals; No Conflicts. The
execution, delivery and performance by any Loan Party of this Agreement or any
other Loan Document (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
third party, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate (i) the Organizational Documents of the Borrower
or any other Loan Party, or (ii) any Requirements of Law applicable to the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other agreement or instrument binding upon the
Borrower or any other Restricted Subsidiary or their respective assets, or give
rise to a right thereunder to require any payment, repurchase or redemption to
be made by the Borrower or any Restricted Subsidiary, or give rise to a right
of, or result in, termination, cancellation or acceleration of any obligation
thereunder, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Restricted Subsidiary, except Liens created
under the Loan Documents, except (in the case of each of clauses (a), (b)(ii)
and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, default or right as
the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. SECTION 3.04 Financial Condition; No
Material Adverse Effect. (a) The Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly indicated therein, including the notes
thereto, and (ii) fairly present in all material respects the financial
condition of the Borrower and its consolidated subsidiaries and the Target
Companies and their respective consolidated subsidiaries, as applicable, as of
the respective dates thereof and the consolidated results of their operations
for the respective periods then ended in accordance with GAAP consistently
applied during the periods referred to therein, except as otherwise expressly
indicated therein, including the notes thereto. (b) The Unaudited Financial
Statements (A) were prepared in accordance with GAAP consistently applied during
the periods referred to therein, except as otherwise expressly indicated
therein, including the notes thereto, and (B) fairly present in all material
respects the financial condition of the Target Companies and their respective
consolidated subsidiaries and the Borrower and its consolidated subsidiaries, as
applicable, as of the date thereof, subject, in the case of clauses (A) and (B),
to the absence of footnotes and to normal year-end audit adjustments and to any
other adjustments described therein. (c) Since the Effective Date, there has
been no Material Adverse Effect. -94- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen100.jpg]
SECTION 3.05 Properties.The Borrower and each Restricted Subsidiary has good and
valid title to, or valid leasehold interests in, all its real and personal
property material to its business, if any, (i) free and clear of all Liens
except for Liens permitted by Section 6.02 and (ii) except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted or to utilize such properties
for their intended purposes, in each case, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any Restricted Subsidiary that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. (b) Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any Restricted Subsidiary (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of the Borrower, become subject to any Environmental
Liability, (iii) has received written notice of any Environmental Liability or
(iv) has, to the knowledge of the Borrower, any basis to reasonably expect that
the Borrower or any Restricted Subsidiary will become subject to any
Environmental Liability. SECTION 3.07 Compliance with Laws and Agreements. The
Borrower and each Restricted Subsidiary is in compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. SECTION 3.08
Investment Company Status. None of the Borrower or any other Loan Party is an
from time to time. SECTION 3.09 Taxes. Except as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Borrower and each Restricted Subsidiary (a) have timely filed or caused to
be filed all Tax returns required to have been filed and (b) have paid or caused
to be paid all Taxes required to have been paid (whether or not shown on a Tax
return) including in their capacity as tax withholding agents, except any Taxes
(i) that are not overdue by more than 30 days or (ii) that are being contested
in good faith by appropriate proceedings, provided that the Borrower or such
Restricted Subsidiary, as the case may be, has set aside on its books adequate
reserves therefor in accordance with GAAP. SECTION 3.10 ERISA; Labor Matters.
(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other applicable laws. (b)
Except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (i) no ERISA Event has occurred during the
six year period prior to the date on which this representation is made or deemed
made or is reasonably expected to occur, (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA), (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan, (iv) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction -95- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen101.jpg]
that could be subject to Section 4069 or 4212(c) of ERISA, and (v) no non- the
meaning of Section 4975 of the Code) has occurred with respect to any Plan or
Multiemployer Plan. (c) (i) There are no strikes, lockouts, or slowdowns against
the Borrower or any of the Restricted Subsidiaries pending or, to the knowledge
of any Loan Party, threatened in writing, and (ii) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union, works council or similar body under any
collective bargaining agreement, works council agreement or similar agreement to
which the Borrower or any of the Restricted Subsidiaries is bound, other than to
the extent that any of the foregoing matters in preceding clauses (i) and (ii),
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. SECTION 3.11 Disclosure. As of the Effective Date,
none of the reports, financial statements, certificates or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
delivered thereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading, provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time delivered and, if
such projected financial information was delivered prior to the Effective Date,
as of the Effective Date, it being understood that any such projected financial
information may vary from actual results and such variations could be material.
SECTION 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of the Borrower and each Subsidiary in,
each Subsidiary. SECTION 3.13 Intellectual Property; Licenses, Etc. Except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, the Borrower and each Restricted Subsidiary owns,
licenses or possesses the right to use, all of the rights to Intellectual
Property that are reasonably necessary for the operation of its business as
currently conducted, free and clear of all Liens other than Liens permitted by
Section 6.02, and, without conflict with the rights of any Person. The Borrower
or any Restricted Subsidiary do not, in the operation of their businesses as
currently conducted, infringe upon any Intellectual Property rights held by any
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the Intellectual Property owned by the Borrower or
any of the Restricted Subsidiaries is pending or, to the knowledge of the
Borrower, threatened in writing against the Borrower or any Restricted
Subsidiary, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. SECTION 3.14 Solvency. On the
Effective Date, immediately after the consummation of the Transactions to occur
on the Effective Date, the Borrower and its Subsidiaries are, on a consolidated
basis after giving effect to the Transactions, Solvent. SECTION 3.15 [Reserved].
SECTION 3.16 Federal Reserve Regulations. None of the Borrower or any Restricted
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.
SECTION 3.17 Use of Proceeds. The Borrower will use the proceeds of (a) the Term
Loans made on the Effective Date to finance the Transactions, to pay Transaction
Costs and for working capital and other general corporate purposes (including
any purpose not prohibited by this Agreement) and (b) Revolving Loans made (i)
on the Effective Date to pay a portion of the Transaction Costs in an aggregate
principal amount of up to $15,000,000, -96- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen102.jpg]
(ii) on and after the Effective Date for working capital purposes and (iii)
after the Effective Date for general corporate purposes (including any purpose
not prohibited by this Agreement). SECTION 3.18 PATRIOT Act, OFAC and FCPA. (a)
The Borrower and the Restricted Subsidiaries will not, directly or indirectly,
use the proceeds of the Loans or Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of funding (i) any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or (ii) any other transaction that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor, lender or otherwise) of
Sanctions. (b) The Borrower and the Restricted Subsidiaries will not use the
proceeds of the Loans or Letters of Credit directly, or, to the knowledge of the
Borrower, indirectly, (i) in violation of the USA Patriot Act, the applicable
anti-money laundering statutes and foreign asset control regulations of
jurisdictions where the Borrower and its Anti-Money Laundering Laws governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in FCPA
2010, and all other applicable similar anti-corruption laws. (c) Except as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the Borrower, the Restricted Subsidiaries and, to the
knowledge of the Borrower, the directors, officers, employees and agents of each
Loan Party and each Restricted Subsidiary are in compliance in all material
Assets Control OFAC applicable similar anti-corruption laws. (d) None of the
Borrower, the Restricted Subsidiaries or, to the knowledge of the Borrower, any
director, officer, employee or agent of any Loan Party or other Restricted
Subsidiary, in each case, is an individual or Restricted Subsidiary located,
organized or resident in a country or territory that is the subject of
Sanctions. SECTION 3.19 Insurance. The properties of the Borrower and each of
the Restricted Subsidiaries are insured with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
to be financially sound and reputable at the time the relevant coverage is
placed or renewed in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of the
management of the Borrower) are reasonable and prudent in light of the size and
nature of its business. No Loan Party has received or is aware of any notice of
violation or cancellation of any such insurance policy. ARTICLE IV CONDITIONS
SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02): (a) The Administrative
Agent (or its counsel) shall have received from each party hereto either (i) a
counterpart of this Agreement or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement. -97- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen103.jpg]
(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Cooley
LLP, New York and Delaware counsel for the Loan Parties. The Borrower hereby
requests such counsel to deliver such opinions. (c) The Administrative Agent
shall have received a certificate of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit G with appropriate insertions, executed by
any Responsible Officer of such Loan Party, and including or attaching the
documents referred to in paragraph (d) of this Section. (d) The Administrative
Agent shall have received a copy of (i) each Organizational Document of each
Loan Party certified, to the extent applicable, as of a recent date by the
applicable Governmental Authority, (ii) signature and incumbency certificates of
the Responsible Officers of each Loan Party executing the Loan Documents to
which it is a party, (iii) resolutions of the Board of Directors and/or similar
governing bodies of each Loan Party approving and authorizing the execution,
delivery and performance of Loan Documents to which it is a party, certified as
of the Effective Date by its secretary, an assistant secretary or a Responsible
Officer as being in full force and effect without modification or amendment, and
(iv) a good standing certificate (to the extent such concept exists) from the
applicable Governmental Authority of each (e) The Administrative Agent shall
have received, or substantially simultaneously with the initial Borrowing on the
Effective Date shall receive, all fees and other amounts previously agreed in
writing by the Lead Arrangers and the Joint Bookrunners and the Borrower to be
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least three Business Days prior to the Effective Date (except as
otherwise reasonably agreed by the Borrower), reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document. (f) The Collateral and Guarantee Requirement shall have been
satisfied; provided that if, notwithstanding the use by the Borrower and the
Borrower of commercially reasonable efforts to cause the Collateral and
Guarantee Requirement to be satisfied on the Effective Date, the requirements
thereof (other than (a) the execution and delivery of the Guarantee Agreement
and the Collateral Agreement by the Loan Parties, (b) creation of and perfection
of security interests in the certificated Equity Interests of the Borrower and
Material Subsidiaries (other than Foreign Subsidiaries) that are wholly-owned
subsidiaries of the Borrower; provided that any such certificated Equity
Interests of the Target Companies and their Subsidiaries shall only be required
commercially reasonable efforts, and (c) delivery of Uniform Commercial Code
financing statements with respect to perfection of security interests in other
assets of the Loan Parties that may be perfected by the filing of a financing
statement under the Uniform Commercial Code) are not satisfied as of the
Effective Date, the satisfaction of such requirements shall not be a condition
to the availability of the initial Loans on the Effective Date (but shall be
required to be satisfied as promptly as practicable after the Effective Date and
in any event within the period specified therefor in Schedule 5.14 or such later
date as the Administrative Agent may reasonably agree in its sole discretion).
(g) There shall not have occurred and be continuing a Material Adverse Effect
(as defined in the Acquisition Agreement) (h) The Lead Arrangers and the Joint
Bookrunners shall have received the (i) Audited Financial Statements, (ii)
Unaudited Financial Statements and (iii) a pro forma consolidated statement of
income of the Borrower and its Subsidiaries as of the fiscal quarter ended
December 31, 2019 in the model delivered to the Lead Arrangers on February 15,
2020. (i) The Specified Representations shall be accurate in all material
respects on and as of the Effective Date; provided ge shall be true and correct
in all respects, as the case may be. -98- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen104.jpg]
(j) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date, shall be consummated,
in all material respects in accordance with the Acquisition Agreement (without
giving effect to any amendments, supplements, waivers or other modifications to
or of the Acquisition Agreement that are materially adverse to the interests of
the Lenders or the Joint Bookrunners in their capacities as such, except to the
extent that the Joint Bookrunners have consented thereto). (k) The
Administrative Agent (or its counsel) shall have received a supplemental
indenture onvertible Notes, duly executed and delivered by the parties thereto.
(l) Substantially simultaneously with the initial Borrowing under the Term
Facility and the consummation of the Acquisition, the Effective Date Refinancing
shall be consummated. (m) The Administrative Agent shall have received a
certificate from a chief financial officer of the Borrower certifying that the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions are Solvent. (n) (i) The Administrative Agent shall have received
all documentation at least three Business Days prior to the Effective Date and
other information about the Loan Parties that shall have been reasonably
requested in writing by the Administrative Agent at least 10 Business Days prior
to the Effective Date and that the Administrative Agent has reasonably
determined is required by United States regulatory authorities -money laundering
rules and regulations, including without limitation Title III of the USA Patriot
Act. (ii) Beneficial Ownership Regulation, the Borrower shall deliver to the
Administrative Agent, a Beneficial Ownership Certification in relation to the
Borrower at least 3 Business Days prior to the Effective Date. (o) The Specified
Acquisition Agreement Representations shall be accurate in all material respects
on and as of the Effective Date to the extent the Borrower has the right to
terminate its obligations under the Acquisition Agreement or decline to
consummate the Acquisition (in each case, in accordance with the terms of the
Acquisition Agreement); provided that any representation and warranty that is
qualified as pects, as the case may be. Without limiting the generality of the
provisions of Article VIII, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto. SECTION 4.02 Each
Credit Event. The obligation of each Lender to make a Loan on the occasion of
any Borrowing, and of each Issuing Bank to issue, amend, renew, increase or
extend any Letter of Credit, in each case other than on the Effective Date or in
connection with any Incremental Facility, Loan Modification Offer or Permitted
Amendment, is subject to receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions: (a) The representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal, increase or extension of such Letter of
Credit, as the case may be (in each case, unless such date is the Effective
Date); provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further -99-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen105.jpg]
h credit extension or on such earlier date, as the case may be. (b) At the time
of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal, increase or extension of such Letter of Credit, as the case
may be (unless such Borrowing is on the Effective Date), no Default or Event of
Default shall have occurred and be continuing or would result therefrom. To the
extent this Section 4.02 is applicable, each Borrowing (provided that a
conversion or a continuation renewal, increase or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section. ARTICLE V AFFIRMATIVE COVENANTS Until the Termination Date
shall have occurred, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender, the following:
(a) beginning with the fiscal year ending December 31, 2019 and thereafter, on
or before the date on which such financial statements are required or permitted
to be filed with the SEC (or, if such financial statements are not required to
be filed with the SEC, on or before the date that is 90 days after the end of
each such fiscal year of the Borrower (or, in the case of the fiscal year ended
December 31, 2019 for the Target Companies and their respective consolidated
subsidiaries, on or before the date that is 75 days after the Effective Date)),
an audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income/loss, cash flows and in each case in
comparative form the figures for the previous fiscal year (which comparative
form may be based on pro forma financial information and/or financial
information of the Target Companies and their respective consolidated
subsidiaries to the extent any previous fiscal year includes a period occurring
prior to the Effective Date), all reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national qualification or
exception as to the scope of such audit (other than any exception or explanatory
paragraph, but not a qualification, with respect to, or resulting from, (A) an
upcoming maturity date of any Indebtedness, (B) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiaries or (C)
any potential inability to satisfy a financial maintenance covenant on a future
date or in a future period)) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year on a consolidated basis in accordance with GAAP
consistently applied; (b) commencing with the financial statements for the
fiscal quarter ending March 31, 2020, on or before the date on which such
financial statements are required or permitted to be filed with the SEC with
respect to each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 45 days after the end of each such fiscal
quarter, unaudited consolidated balance sheets and unaudited consolidated
statements of operatio the Borrower as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year and, commencing with the
financial statements for the fiscal quarter ending March 31, 2021, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year (which comparative form may be based on pro forma financial
information and/or financial information of the Target Companies and their
respective consolidated subsidiaries to the extent any previous period includes
a period occurring prior to the Effective Date), all certified by a Financial
Officer as presenting fairly in all material respects the financial position and
results of operations and cash flows of the Borrower and the Subsidiaries as of
the end of and for such fiscal quarter and (except in the case of cash flows)
such portion of the fiscal year on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; -100- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen106.jpg]
(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in paragraphs (a) and (b) above, the related
consolidating financial information reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; (d) not later than five days after any
delivery of financial statements under paragraph (a) or (b) above, a certificate
of a Financial Officer (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) setting forth (x) the
First Lien Leverage Ratio as of the most recently ended Test Period, (y) unless
the ECF Percentage is zero percent (0%), reasonably detailed calculations in the
case of financial statements delivered under paragraph (a) above, beginning with
the financial statements for the fiscal year of the Borrower ending December 31,
2021, of Excess Cash Flow for such fiscal year and (z) in the case of financial
statements delivered under paragraph (a) above, a reasonably detailed
calculation of the Net Proceeds received during the applicable period by or on
behalf of the Borrower or any Subsidiary in respect of any Asset Sale Prepayment
Event; (e) [reserved]; (f) promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and registration
statements (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) filed by the Borrower or any
Subsidiary with the SEC or with any national securities exchange; (g) promptly
following any request therefor, information and documentation reasonably
requested by the Administrative Agent or any Lender (through the Administrative
Agent) for purposes of compliance with -money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation; and (h) promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary, or compliance with the terms of
any Loan Document, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing. Notwithstanding the foregoing, the
obligations in paragraphs (a) and (b) of this Section 5.01 may be satisfied with
respect to financial information of the Borrower and its Subsidiaries by
furnishing (A) the Form 10-K or 10-Q (or the equivalent), as applicable, of the
Borrower filed with the SEC or with a similar regulatory authority in a foreign
jurisdiction or (B) the applicable financial statements of the Borrower.
Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earlier of the date (A) on which the Borrower posts
such documents, or provides Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver such documents to the
Administrative Agent upon its reasonable request until a written notice to cease
delivering such documents is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and upon its reasonable request,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or maintain paper copies of the documents
referred to above, and each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents. The
Borrower hereby acknowledges that (a) the Administrative Agent, the Lead
Arrangers and/or the Joint Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower Company
Materials Platform Public Lender do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
-101- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen107.jpg]
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with reasonable request, use commercially
reasonable efforts to identify that portion of Company Materials that may be
distributed to the Public Lenders and that (i) all such Company Materials shall
be clearly and conspicuously marked thereof; (ii) by marking Company Mat
Administrative Agent, the Lead Arrangers, the Joint Bookrunners and the Lenders
to treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 9.12);
(iii) for posting on a portion of the Platform not design immediately preceding
sentence, the Borrower shall be under no obligation to mark any Company
Materials provided that any financial statements delivered pursuant to Section
5.01(a) or (b) will be deemed SECTION 5.02 Notices of Material Events. Promptly
after any Responsible Officer of the Borrower obtains actual knowledge thereof,
the Borrower will furnish to the Administrative Agent (for distribution to each
Lender through the Administrative Agent) written notice of the following: (a)
the occurrence of any Default; and (b) the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of a Financial Officer or another senior executive officer
of the Borrower, affecting the Borrower or any of its Subsidiaries or the
receipt of a written notice of an Environmental Liability or the occurrence of
an ERISA Event, in each case, that could reasonably be expected to result in a
Material Adverse Effect. Each notice delivered under this Section shall be
accompanied by a written statement of a Responsible Officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. SECTION 5.03
Information Regarding Collateral. (a) The Borrower will furnish to the
Administrative Agent promptly (and in any event within 60 days or such longer
period as reasonably agreed to by the Collateral Agent) written notice of any
change (i) in any Loan incorporation or organization of any Loan Party or in the
form of its organization. (b) Not later than five days after delivery of
financial statements pursuant to Section 5.01(a), the Borrower shall deliver to
the Administrative Agent a certificate executed by a Responsible Officer of the
Borrower (i) setting forth the information required pursuant to Schedules I
through IV of the Collateral Agreement or confirming that there has been no
change in such information since the Effective Date or the date of the most
recent certificate delivered pursuant to this Section, (ii) identifying any
wholly-owned Subsidiary that has become, or ceased to be, a Material Subsidiary
during the most recently ended fiscal quarter and (iii) certifying that all
notices required to be given prior to the date of such certificate by this
Section 5.03 and 5.12 have been given. SECTION 5.04 Existence; Conduct of
Business. The Borrower will, and will cause each Restricted Subsidiary to, do or
cause to be done all things necessary to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises and Intellectual Property material to the conduct of its
business, in each case (other than the preservation of the existence of the
Borrower), except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect, provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or any Disposition permitted by Section 6.05. -102-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen108.jpg]
SECTION 5.05 Payment of Taxes, Etc. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations in respect of Taxes before the
same shall become delinquent or in default, except where the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. SECTION 5.06 Maintenance of Properties. The
Borrower will, and will cause each Restricted Subsidiary to, keep and maintain
all property material to the conduct of its business in good working order and
condition (ordinary wear and tear excepted), except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. SECTION 5.07 Insurance.The Borrower will, and will
cause each Restricted Subsidiary to, maintain, with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts (after giving effect to
any self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of the
management of the Borrower) are reasonable and prudent in light of the size and
nature of its business; and will furnish to the Lenders, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. Not later than 60 days after the Effective Date (or
such later date as the Collateral Agent may reasonably agree in its sole
discretion), each such policy of insurance maintained by a Loan Party shall (i)
name the Collateral Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear and loss payee/mortgagee
thereunder. SECTION 5.08 Books and Records; Inspection and Audit Rights. The
Borrower will, and will cause each Restricted Subsidiary to, maintain proper
books of record and account in which entries that are full, true and correct in
all material respects and are in conformity with GAAP (or applicable local
standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
the Restricted Subsidiaries, as the case may be. The Borrower will, and will
cause the Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise visitation and inspection rights of the
Administrative Agent and the Lenders under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default, which
visitation and inspection shall be at the reasonable expense of the Borrower;
provided, further that (a) when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice and (b) the
Administrative Agent and the Lenders shall give the Borrower the opportunity
untants. SECTION 5.09 Compliance with Laws. (a) The Borrower will, and will
cause each Restricted Subsidiary to, comply with its Organizational Documents
and all Requirements of Law (including ERISA, Environmental Laws, Anti-Money
Laundering Laws, OFAC and Anti-Corruption Laws) with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. (b) The
Borrower and the Restricted Subsidiaries will not, directly or indirectly, use
the proceeds of the Loans or Letters of Credit, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of funding (i) any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or (ii) any other transaction that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor, lender or otherwise) of Sanctions.
-103- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen109.jpg]
(c) The Borrower and the Restricted Subsidiaries will not use the proceeds of
the Loans or Letters of Credit directly, or, to the knowledge of the Borrower,
indirectly, (i) in violation of the USA Patriot Act, the Anti- Money Laundering
Laws or (ii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA, the
UK Bribery Act 2010, and all other applicable similar anti-corruption laws.
SECTION 5.10 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Term Loans and any Revolving Loans drawn on the Effective Date
to directly or indirectly finance a portion of the Transactions and to pay
Transaction Costs (and, in the case of Revolving Loans, no more than $15,000,000
may be used on the Effective Date to fund the Transactions and/or Transaction
Costs) and for working capital purposes. The Borrower and its subsidiaries will
use the proceeds of (i) the Term Loans funded on the Effective Date and
Revolving Loans drawn after the Effective Date and Letters of Credit for general
corporate purposes (including Permitted Acquisitions, Restricted Payments and
any other purpose not prohibited by this Agreement) and (ii) any Credit
Agreement Refinancing Indebtedness applied among the Loans and any Incremental
Term Loans in accordance with the terms of this Agreement. The proceeds of the
Incremental Term Loans will be used for working capital and general corporate
purposes and any other purpose not prohibited by this Agreement (including
Permitted Acquisitions and Restricted Payments). SECTION 5.11 Additional
Subsidiaries. If any additional Restricted Subsidiary is formed or acquired
after the Effective Date (including, without limitation, upon the formation of
any Restricted Subsidiary that is a Division Successor), the Borrower will,
within 90 days after such newly formed or acquired Restricted Subsidiary is
formed or acquired (unless such Restricted Subsidiary is an Excluded
Subsidiary), notify the Collateral Agent thereof, and will and will cause such
Restricted Subsidiary and the other Loan Parties to take all actions (if any)
required to satisfy the Collateral and Guarantee Requirement with respect to
such Restricted Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary owned by or on behalf of any Loan
Party within 90 days after such notice (or such longer period as the Collateral
Agent shall reasonably agree). SECTION 5.12 Further Assurances. (a) The Borrower
will, and will cause each Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law and that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied, all at the expense of the Loan Parties. (b) If, after the
Effective Date, any material assets with a Fair Market Value in excess of
$20,000,000, are acquired by the Borrower or any other Loan Party or are held by
any Subsidiary on or after the time such Subsidiary becomes a Loan Party
(including, without limitation, any acquisition pursuant to a Division) pursuant
to Section 5.11 (other than assets constituting Collateral under a Security
Document that become subject to the Lien created by such Security Document upon
acquisition thereof or assets constituting Excluded Assets), the Borrower will
notify the Collateral Agent thereof, and, if such assets are not already subject
to a Lien granted under a Security Document and if requested by the Collateral
Agent, the Borrower will cause such assets to be subjected to a Lien securing
the Secured Obligations and will take and cause the other Loan Parties to take,
such actions as shall be necessary and reasonably requested by the Collateral
Agent and consistent with the Collateral and Guarantee Requirement to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties and SECTION 5.13 Ratings. The
Borrower will use commercially reasonable efforts to cause (a) the Borrower to
continuously have a public corporate credit rating from at least two Rating
Agencies (but not to maintain a specific rating) and (b) the term loan
facilities made available under this Agreement to be continuously publicly rated
by at least two Rating Agencies (but not to maintain a specific rating). SECTION
5.14 Certain Post-Closing Obligations. As promptly as practicable, and in any
event within the time periods after the Effective Date specified in Schedule
5.14 or such date as reasonably agreed by the Collateral Agent in its sole
discretion, including to reasonably accommodate circumstances unforeseen on the
Effective Date, -104- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen110.jpg]
the Borrower and each other Loan Party shall deliver the documents or take the
actions specified on Schedule 5.14, in each case except to the extent otherwise
agreed by the Collateral Agent pursuant to its authority as set forth in the
SECTION 5.15 Designation of Subsidiaries. The Borrower may at any time after the
Effective Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation on a
Pro Forma Basis as of the end of the most recent Test Period, no Event of
Default shall have occurred and be continuing, (b) no Subsidiary that owns, or
which has any Subsidiary which owns, any Equity Interests or Indebtedness of, or
owns or holds any Lien on, any property of, the Borrower or any Restricted
Subsidiary (other than solely any Subsidiary of the Subsidiary to be so
designated) may be designated as an Unrestricted Subsidiary, and (c) no
Subsidiary may be designated as an of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower (as applicable) investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower or the
applicable Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the Fair Market Value at the date of such SECTION
5.16 Change in Business. The Borrower and the Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by them on the Effective
Date and other business activities which are extensions thereof or otherwise
incidental, complementary, reasonably related or ancillary to any of the
foregoing. SECTION 5.17 Changes in Fiscal Periods. The Borrower shall not make
any change in its fiscal year; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year (which adjustments may include, among other things,
adjustments to financial reporting requirements to account for such changes,
including without limitation, the impact on year over year comparison reporting
and stub period reporting obligations. ARTICLE VI NEGATIVE COVENANTS Until the
Termination Date shall have occurred, the Borrower covenants and agrees with the
Lenders that: SECTION 6.01 Indebtedness; Certain Equity Securities. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except: (i) Indebtedness of
the Borrower and the Restricted Subsidiaries under the Loan Documents (including
any Indebtedness incurred pursuant to Section 2.20, 2.21 or 2.24); (ii)
Indebtedness (A) outstanding on the date hereof and listed on Schedule 6.01 and
any Permitted Refinancing thereof and (B) that is intercompany Indebtedness
among the Borrower and/or the Restricted Subsidiaries outstanding on the date
hereof and any Permitted Refinancing thereof; (iii) Guarantees by the Borrower
and the Restricted Subsidiaries in respect of Indebtedness of the Borrower or
any Restricted Subsidiary otherwise permitted hereunder; provided that (A) such
Guarantee is otherwise permitted by Section 6.04, (B) no Guarantee by any
Restricted Subsidiary of any Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the -105-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen111.jpg]
Loan Document Obligations pursuant to the Guarantee Agreement and (C) if the
Indebtedness being Guaranteed is subordinated to the Loan Document Obligations,
such Guarantee shall be subordinated to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness; (iv) Indebtedness of the Borrower or of
any Restricted Subsidiary owing to any other Restricted Subsidiary, the Borrower
to the extent permitted by Section 6.04; provided that all such Indebtedness of
any Loan Party owing to any Restricted Subsidiary that is not a Loan Party shall
be subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is 30 days after the
Effective Date or such later date as the Administrative Agent may reasonably
agree in its sole discretion) (but only to the extent permitted by applicable
law and not giving rise to material adverse Tax consequences) on terms (A) at
least as favorable to the Lenders as those set forth in the form of intercompany
note attached as Exhibit H or (B) otherwise reasonably satisfactory to the
Administrative Agent; (v) (A) Indebtedness (including Capital Lease Obligations)
of the Borrower or any of the Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets
(whether through the direct purchase of property or any Person owning such
property); provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding subclause (A); provided,
further, that, at the time of any such incurrence of Indebtedness and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness that is outstanding in reliance on
this clause (v) shall not exceed the greater of $82,500,000 and 30% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
(vi) Indebtedness in respect of Swap Agreements (other than Swap Agreement
entered into for speculative purposes); (vii) (A) Indebtedness of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) after the date hereof as a result of a Permitted
Acquisition or other Investment, or Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition
of assets by the Borrower or such Restricted Subsidiary in a Permitted
Acquisition or other Investment; provided that (I) such Indebtedness is not
incurred in contemplation of such Permitted Acquisition or other Investment and
(II) subject to Section 1.07, at the time of incurrence thereof and after giving
Pro Forma Effect thereto, no Event of Default has occurred and is continuing;
provided, further, that the Total Leverage Ratio after giving Pro Forma Effect
to the assumption of such Indebtedness and such Permitted Acquisition or other
Investment is equal to or less than 5.25 to 1.00 for the most recently ended
Test Period as of such time and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A); (viii) Indebtedness in respect
of Permitted Receivables Financings; (ix) Indebtedness representing deferred
compensation to employees of the Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business; (x) Indebtedness consisting of
unsecured promissory notes issued by any Loan Party to current or former
officers, directors and employees or their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests in the
Borrower permitted by Section 6.08(a); (xi) Indebtedness constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments (including earnout or similar obligations) incurred in
connection with the Transactions or any Permitted Acquisition, any other
Investment or any Disposition, in each case permitted under this Agreement;
-106- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen112.jpg]
(xii) Indebtedness consisting of obligations under deferred compensation to
employees or other similar arrangements incurred in connection with the
Transactions or any Permitted Acquisition or other Investment permitted
hereunder; (xiii) Cash Management Obligations and other Indebtedness in respect
of netting services, overdraft protections and similar arrangements and
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds,
(including Indebtedness owed on a short term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business of the Borrower and its Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Borrower and its Restricted
Subsidiaries); (xiv) Indebtedness of the Borrower and the Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of
$137,500,000 and 50% of Consolidated EBITDA for the most recently ended Test
Period as of such time; (xv) Indebtedness consisting of (A) the financing of
insurance premiums or (B) take-or-pay obligations contained in supply
arrangements, in each case in the ordinary course of business; (xvi)
Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries in
respect of obligations or liabilities incurred, in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims; (xvii) obligations in respect of performance, bid,
appeal and surety bonds and performance, or any of the Restricted Subsidiaries
or obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice; (xviii) [reserved]; (xix) other unsecured or
secured Indebtedness of the Borrower or any of the Restricted Subsidiaries so
long as (A)(i) if such Indebtedness is unsecured, after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis the Total Leverage Ratio is
equal to or less than 5.25 to 1.00 for the most recently ended Test Period and
(ii) any Permitted Refinancing of Indebtedness incurred pursuant to the
foregoing subclause (A)(i), (B)(i) if such Indebtedness is secured by Liens
having a junior priority relative to the Liens on the Collateral securing the
Secured Obligations after giving effect to the incurrence of such Indebtedness
on a Pro Forma Basis the Secured Leverage Ratio is equal to or less than 5.25 to
1.00 for the most recently ended Test Period and (ii) any Permitted Refinancing
of Indebtedness incurred pursuant to the foregoing subclause (B)(i) and (C)(i)
if such Indebtedness is secured by Liens having an equal priority relative to
the Liens on the Collateral securing the Secured Obligations, after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis the First
Lien Leverage Ratio is equal to or less than 4.25 to 1.00 for the most recently
ended Test Period and (ii) any Permitted Refinancing of Indebtedness incurred
pursuant to the foregoing subclause (C)(i); provided, that (I) subject to
Section 1.07, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, no Event of Default has occurred and is continuing, (II) such
Indebtedness complies with the Required Additional Debt Terms, (III) such
Indebtedness in the form of term loans secured on a pari passu basis with the
Secured Obligations shall be subject to the MFN Protection as if such
Indebtedness was an Incremental Term Facility, and (IV) the aggregate principal
amount of Indebtedness of which the primary obligor or a guarantor is a
Restricted Subsidiary that is not a Loan Party outstanding in reliance on this
clause (xix) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $82,500,000 and 30% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
-107- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen113.jpg]
(xx) Indebtedness supported by a letter of credit issued pursuant to this
Agreement or any other letter of credit, bank guarantee or similar instrument
permitted by this Section 6.01(a), in a principal amount not to exceed the face
amount of such letter of credit, bank guarantee or such other instrument; (xxi)
Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof;
(xxii) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing thereof; (xxiii) (A)
Indebtedness of the Borrower or any Subsidiary Loan Party issued in lieu of
Incremental Facilities consisting of (i) secured or unsecured bonds, notes or
debentures (which bonds, notes or debentures, if secured, may be secured either
by Liens on the Collateral ranking equal in priority (but without regard to
control of remedies) with the Liens on the Collateral securing the Secured
Obligations or by Liens on the Collateral ranking junior in priority to the
Liens on the Collateral securing the Secured Obligations) or (ii) secured or
unsecured loans (which loans, if secured on a pari passu basis with the Secured
Obligations, shall be subject to the MFN Protection); provided that (i) the
aggregate outstanding principal amount of all such Indebtedness issued pursuant
to this clause shall not exceed at the time of incurrence thereof (x) the
Incremental Cap less (y) the amount of all Incremental Facilities, (ii) such
Indebtedness shall be considered Consolidated First Lien Debt for purposes of
this clause and Section 2.20, (iii) such Indebtedness complies with the Required
Additional Debt Terms and (iv) the condition set forth in clause (x) of the
proviso in Section 2.20(a) shall have been complied with as if such Indebtedness
was an Incremental Facility and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing clause (A); (xxiv) additional Indebtedness in
an aggregate principal amount, measured at the time of incurrence and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, not to
exceed 100% of the aggregate amount of direct or indirect equity investments in
cash or Permitted Investments in the form of common Equity Interests or
Qualified Equity Interests (excluding, for the avoidance of doubt, any Cure
Amounts) received by Borrower (to the extent contributed to Borrower in the form
of common Equity Interests or Qualified Equity Interests) to the extent not
included within the Available Equity Amount or applied to increase any other
basket hereunder; (xxv) Indebtedness of any Restricted Subsidiary that is not a
Loan Party; provided that the aggregate principal amount of Indebtedness of
which the primary obligor or a guarantor is a Restricted Subsidiary that is not
a Loan Party outstanding in reliance on this clause (xxv) shall not exceed, at
the time of incurrence thereof and after giving Pro Forma Effect thereto, the
greater of $68,750,000 and 25% of Consolidated EBITDA for the most recently
ended Test Period as of such time; (xxvi) (A) Indebtedness incurred to finance a
Permitted Acquisition or other Investment; provided that the Total Leverage
Ratio after giving Pro Forma Effect to the incurrence of such Indebtedness and
such Permitted Acquisition or other Investment is equal to or less than 5.25 to
1.00 for the most recently ended Test Period and (B) any Permitted Refinancing
of Indebtedness incurred pursuant to the foregoing clause (A); provided,
further, that (I) subject to Section 1.07, at the time of incurrence thereof and
after giving Pro Forma Effect thereto, no Event of Default has occurred and is
continuing, (II) such Indebtedness complies with the Required Additional Debt
Terms, (III) such Indebtedness in the form of term loans secured on a pari passu
basis with the Secured Obligations shall be subject to the MFN Protection as if
such Indebtedness was an Incremental Term Facility, and (IV) the aggregate
principal amount of Indebtedness of which the primary obligor or a guarantor is
a Restricted Subsidiary that is not a Loan Party outstanding in reliance on this
clause (xxvi) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $82,500,000 and 30% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
(xxvii) Indebtedness in the form of Capital Lease Obligations arising out of any
Sale Leaseback and any Permitted Refinancing thereof; and (xxviii) all premiums
(if any), interest (including post-petition interest), fees, expenses, charges
and additional or contingent interest on obligations described in clauses (i)
through (xxvii) above. -108- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen114.jpg]
(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
issue any preferred Equity Interests or any Disqualified Equity Interests,
except (A) in the case of the Borrower, preferred Equity Interests that are
Qualified Equity Interests and (B) in the case of the Borrower or any Restricted
Subsidiary, (x) preferred Equity Interests or Disqualified Equity Interests
issued to and held by the Borrower or any Restricted Subsidiary and (y)
preferred Equity Interests (other than Disqualified Equity Interests) issued to
and held by joint venture partners after the Effecti JV Preferred Equity
Interests provided that in the case of this clause (y), any such issuance of JV
Preferred Equity Interests shall be deemed to be an incurrence of Indebtedness
and subject to the provisions set forth in Section 6.01(a). For purposes of
determining compliance with this Section 6.01, in the event that an item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a)(i) through (a)(xxxi) above, the Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a)(i); provided, further, that (x) if all or any portion of any
Indebtedness (other than any Indebtedness set forth in the preceding proviso)
that is not initially incurred in reliance on Section 6.01(a)(xix) subsequently
could be incurred in reliance on Section 6.01(a)(xix) or (y) if all or any
portion of any Indebtedness that is initially incurred in reliance on clause (a)
or (b) of the definition of Incremental Cap subsequently could be incurred in
reliance on clause (c) of the definition of Incremental Cap, then, in each case,
such Indebtedness, or the relevant portion thereof, may be reclassified at such
time, as the Borrower may elect from time to time, as having been incurred in
reliance on Section 6.01(a)(xix) or clause (c) of the definition of Incremental
Cap, as applicable. Accrual of interest or dividends, the accretion of accreted
value, the accretion or amortization of original issue discount and the payment
of interest or dividends in the form of additional Indebtedness or Disqualified
Equity Interests will not be deemed to be an incurrence of Indebtedness or
Disqualified Equity Interests for purposes of this covenant. SECTION 6.02 Liens.
The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except: (i) Liens created under the Loan Documents;
(ii) Permitted Encumbrances; (iii) Liens existing on the Effective Date;
provided that any Lien securing Indebtedness or other obligations in excess of
$10,000,000 individually shall only be permitted if set forth on Schedule 6.02,
and any modifications, replacements, renewals or extensions thereof; provided
that (A) such modified, replacement, renewal or extension Lien does not extend
to any additional property other than (i) after- acquired property that is
affixed or incorporated into the property covered by such Lien and (ii) proceeds
and products thereof, and (B) the obligations secured or benefited by such
modified, replacement, renewal or extension Lien are permitted by Section 6.01;
(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v) or (xxvii);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for accessions to such property and the proceeds and the
products thereof, and any lease of such property (including accessions thereto)
and the proceeds and products thereof and (C) with respect to Capital Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for accessions to or proceeds of such assets) other than the assets subject to
such Capital Lease Obligations; provided, further, that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender; -109- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen115.jpg]
(v) leases, licenses, subleases or sublicenses granted to others that do not (A)
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole or (B) secure any Indebtedness; (vi)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry; (viii) Liens (A) on cash advances or escrow deposits in favor
of the seller of any property to be acquired in an Investment permitted pursuant
to Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition),
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien or (C) with respect to escrow deposits consisting of the
proceeds of Indebtedness (and related interest and fee amounts) otherwise
permitted pursuant to Section 6.01 in connection with Customary Escrow
Provisions financing, and contingent on the consummation of any Investment,
Disposition or Restricted Payment permitted by Section 6.04, Section 6.05 or
Section 6.08; (ix) Liens on property of any Restricted Subsidiary that is not a
Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary or
another Restricted Subsidiary that is not a Loan Party, in each case permitted
under Section 6.01(a); (x) Liens granted by a Restricted Subsidiary that is not
a Loan Party in favor of any Loan Party, Liens granted by a Restricted
Subsidiary that is not a Loan Party in favor of Restricted Subsidiary that is
not a Loan Party and Liens granted by a Loan Party in favor of any other Loan
Party; (xi) Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (including by the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary), in each case after the date hereof;
provided that (A) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (B) such Lien does not extend
to or cover any other assets or property (other than, with respect to such
Person, any replacements of such property or assets and additions and
accessions, proceeds and products thereto, after-acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after-acquired
property of such Person, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (C) the Indebtedness secured thereby is permitted under
Section 6.01(a)(v) or (vii); (xii) any interest or title of a lessor under
leases (other than leases constituting Capital Lease Obligations) entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business; (xiii) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale or purchase of goods by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business; -110- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen116.jpg]
(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted (xv) Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes; (xvi) Liens that are contractual rights of
setoff (A) relating to the establishment of depository relations with banks not
given in connection with the incurrence of Indebtedness, (B) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries or (C) relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business; (xvii) ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of the Restricted
Subsidiaries are located; (xviii) Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; (xix) Liens
on the Collateral (A) securing Permitted First Priority Refinancing Debt, (B)
securing Permitted Second Priority Refinancing Debt (so long as such Liens do
not secure Consolidated First Lien Debt), and (C) securing Incremental
Equivalent Debt; (xx) other Liens; provided that at the time of incurrence of
the obligations secured thereby (after giving Pro Forma Effect to any such
obligations) the aggregate outstanding face amount of obligations secured by
Liens existing in reliance on this clause (xx) shall not exceed the greater of
$96,250,000 and 35% of Consolidated EBITDA for the Test Period then last ended;
(xxi) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;
(xxii) Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings; (xxiii) (A) receipt of progress payments and
advances from customers in the ordinary course of business to the extent the
same creates a Lien on the related inventory and proceeds thereof and (B) Liens
on tate the purchase, shipment, or storage of such inventory or other goods in
the ordinary course of business; (xxiv) Liens on cash or Permitted Investments
securing Swap Agreements in the ordinary course of business in accordance with
applicable Requirements of Law; (xxv) Liens on equipment of the Borrower or any
Restricted Subsidiary granted in the ordinary located; (xxvi) security given to
a public utility or any municipality or governmental authority when required by
such utility or authority in connection with the operations of such Person in
the ordinary course of business; (xxvii) (A) Liens on Equity Interests in joint
ventures; provided that any such Lien is in favor of a creditor of such joint
venture and such creditor is not an Affiliate of any partner to such joint
venture and -111- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen117.jpg]
(B) purchase options, call, and similar rights of, and restrictions for the
benefit of, a third party with respect to Equity Interests held by the Borrower
or any Restricted Subsidiary in joint ventures; and (xxviii) Liens securing
obligations issued or incurred pursuant to Section 6.01(a)(xix) and (a)(xxvi)
and Permitted Refinancings of Indebtedness in respect thereof, subject to (i) in
the case of any such Liens having an equal priority relative to the Liens on the
Collateral securing the Secured Obligations, the First Lien Leverage Ratio being
equal to or less than 4.25 to 1.00 for the most recently ended Test Period as of
such time and (ii) in the case of any such Liens having a junior priority
relative to the Liens on the Collateral securing the Secured Obligations, the
Secured Leverage Ratio being equal to or less than 5.25 to 1.00 for the most
recently ended Test Period as of such time, in each case, on a Pro Forma Basis;
and provided that all such Indebtedness shall be subject to an Intercreditor
Agreement. For purposes of determining compliance with this Section 6.02, in the
event that any Lien meets the criteria of more than one of the categories of
Liens described in clauses (i) through (xxviii) above, the Borrower may, in its
sole discretion, classify and reclassify or later divide, classify or reclassify
such Lien (or any portion thereof) and will only be required to include the
amount and type of such Lien in one or more of the above clauses. SECTION 6.03
Fundamental Changes; Holding Companies. The Borrower will not, nor will it
permit any Restricted Subsidiary to, merge into or consolidate or amalgamate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve (including, in each case, pursuant to a
Division), except that: (a) any Restricted Subsidiary may merge, consolidate or
amalgamate with (i) the Borrower; provided that the Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted Subsidiaries
of the Borrower; provided that when any Subsidiary Loan Party is merging or
amalgamating with another Restricted Subsidiary either (A) the continuing or
surviving Person shall be a Subsidiary Loan Party or (B) if the continuing or
surviving Person is not a Subsidiary Loan Party, the acquisition of such
Subsidiary Loan Party by such surviving Restricted Subsidiary is permitted under
Section 6.04; (b) any Restricted Subsidiary may liquidate or dissolve or change
its legal form if the Borrower determines in good faith that such action is in
the best interests of the Borrower and the Restricted Subsidiaries and is not
materially disadvantageous to the Lenders; (c) any Restricted Subsidiary may
make a Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then either (A) the transferee
must be a Loan Party, (B) to the extent constituting an Investment, such
Investment must be an Investment in a Restricted Subsidiary that is not a Loan
Party permitted by Section 6.04 or (C) to the extent constituting a Disposition
to a Restricted Subsidiary that is not a Loan Party, such Disposition is for
Fair Market Value and any promissory note or other non- cash consideration
received in respect thereof is an Investment in a Restricted Subsidiary that is
not a Loan Party permitted by Section 6.04; (d) the Borrower may merge,
amalgamate or consolidate with any other Person; provided that (A) the Borrower
shall be the continuing or surviving Person or (B) if the Person formed by or
surviving any Successor Borrower laws of the United States or any political
subdivision thereof, (2) a Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Administrative Agent, (3) each Loan
Party other than the Borrower, unless it is the other party to such merger or
consolidation, amalgamation or consolidation, shall have reaffirmed, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, that its Guarantee of, and grant of any Liens Agreement, (4) the Borrower
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer and an opinion of counsel, each stating that such merger, amalgamation
or consolidation complies with this Agreement, and (5) no Event of Default
exists immediately prior to or after giving effect to such -112-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen118.jpg]
merger or consolidation; provided, further, that the Borrower agrees to provide
any documentation and other information about such Successor Borrower as shall
have been reasonably requested in writing by any Lender through the
Administrative Agent that such Lender shall have reasonably determined is
required by -money laundering rules and regulations, including Title III of the
USA Patriot Act and the Beneficial Ownership Regulation; (e) [reserved]; (f) any
Restricted Subsidiary may merge, consolidate or amalgamate with any other Person
in order to effect an Investment permitted pursuant to Section 6.04; provided
that the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of the Restricted Subsidiaries, shall have complied with the
requirements of Sections 5.11 and 5.12; (g) the Borrower and the Restricted
Subsidiaries may consummate the Transactions; and (h) any Restricted Subsidiary
may effect a merger, dissolution, liquidation consolidation or amalgamation to
effect a Disposition permitted pursuant to Section 6.05. SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower will
not, nor will it permit any Restricted Subsidiary to, make or hold any
Investment, except: (a) Permitted Investments at the time such Permitted
Investment is made; (b) loans or advances to officers, directors and employees
of the Borrower and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous (or any direct
or indirect parent thereof) (provided that the amount of such loans and advances
made in cash to such Person shall be contributed to the Borrower in cash as
common equity or Qualified Equity Interests) and (iii) for purposes not
described in the foregoing clauses (i) and (ii); provided that at the time of
incurrence thereof and after giving Pro Forma Effect thereto, the aggregate
principal amount outstanding in reliance on this clause (iii) shall not exceed
the greater of $13,750,000 and 5% of Consolidated EBITDA for the most recently
ended Test Period as of such time; (c) Investments by the Borrower or any
Restricted Subsidiary in any of the Borrower or any Restricted Subsidiary; (d)
Investments consisting of prepayments to suppliers in the ordinary course of
business; (e) Investments consisting of extensions of trade credit in the
ordinary course of business; (f) Investments (i) existing or contemplated on the
date hereof and set forth on Schedule 6.04(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) Investments existing on the
date hereof by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04(f) or
as otherwise permitted by this Section 6.04; (g) Investments in Swap Agreements
permitted under Section 6.01; (h) promissory notes and other non-cash
consideration received in connection with Dispositions permitted by Section
6.05; (i) Permitted Acquisitions; (j) the Transactions; -113-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen119.jpg]
(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices; (l) Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers, from financially troubled account debtors or in
settlement of delinquent obligations of, or other disputes with, customers and
suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment; (m) [reserved];
(n) other Investments and other acquisitions (i) so long as, at the time any
such Investment or other acquisition is made, the aggregate outstanding amount
of all Investments made in reliance on this clause (i) together with the
aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (i) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed the greater of $137,500,000 and 50% of
Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Investment or other acquisition, (ii) so long
as immediately prior to and after giving effect to any such Investment no Event
of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, in an amount not to exceed the Available Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Investment, (iii) in an amount not to exceed the Available Equity Amount that is
Not Otherwise Applied as in effect immediately prior to the time of making of
such Investment and (iv) in an amount not to exceed the Available RP Capacity
Amount; (o) [reserved]; (p) advances of payroll payments to employees in the
ordinary course of business; (q) Investments and other acquisitions to the
extent that payment for such Investments is made with Qualified Equity Interests
(excluding Cure Amounts) of the Borrower; provided that (i) such amounts used
pursuant to this clause (q) shall not increase the Available Equity Amount or be
applied to increase any other basket hereunder and (ii) any amounts used for
such an Investment or other acquisition that are not Qualified Equity Interests
of the Borrower shall otherwise be permitted pursuant to this Section 6.04; (r)
Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; (s) non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral and the
guarantees made by the Guarantors of the Secured Obligations, taken as a whole,
would not be materially impaired; (t) Investments consisting of Liens,
Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted (other than by reference to this Section 6.04(t)) under Section 6.01,
6.02, 6.03, 6.05 and 6.08, respectively, in each case, other than by reference
to this Section 6.04(t); (u) additional Investments; provided that (i) after
giving effect to such Investment on a Pro Forma Basis, the Total Leverage Ratio
is less than or equal to 4.00 to 1.00 and (ii) immediately prior to and after
giving effect thereto, there is no continuing Event of Default under Section
7.01(a), (b), (h) or (i); (v) independent contractors or other service providers
or other grantor trust subject to claims of creditors in the case of a
bankruptcy of the Borrower; -114- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen120.jpg]
(w) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, Intellectual Property, or other rights, in
each case in the ordinary course of business; (x) Investments by an Unrestricted
Subsidiary entered into prior to the day such Unrestricted Subsidiary is
redesignated as a Restricted Subsidiary pursuant to the defi (y) any Investment
in a Similar Business; provided that at the time any such Investment is made,
the aggregate outstanding amount of all Investments made in reliance on this
clause (y) together with the aggregate amount of all consideration paid in
connection with all other acquisitions made in reliance on this clause (y),
shall not exceed the greater of (A) $82,500,000 and (B) 30% of Consolidated
EBITDA for the most recently ended Test Period after giving Pro Forma Effect to
the making of such Investment; (z) Investments in Unrestricted Subsidiaries;
provided that at the time any such Investment is made, the aggregate outstanding
amount of all Investments made in reliance on this clause (z) together with the
aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (z), shall not exceed the greater
of (A) $82,500,000 and (B) 30% of Consolidated EBITDA for the most recently
ended Test Period after giving Pro Forma Effect to the making of such
Investment; and (aa) Investments in Subsidiaries in the form of receivables and
related assets required in connection with a Permitted Receivables Financing
(including the contribution or lending of cash and cash equivalents to
Subsidiaries to finance the purchase of such assets from the Borrower or other
Restricted Subsidiaries or to otherwise fund required reserves). For purposes of
determining compliance with this Section 6.04, in the event that a proposed
Investment (or portion thereof) meets the criteria of clauses (a) through (aa)
above (or any sub-clause therein), the Borrower will be entitled to classify or
later reclassify (based on circumstances existing on the date of such
reclassification) such Investment (or portion thereof) between such clauses (a)
through (aa) (or any sub-clause therein), in a manner that otherwise complies
with this Section 6.04; provided that, if all or any portion of any Investment
that is not initially made in reliance on Section 6.04(u) subsequently could be
made in reliance on Section 6.04(u), such Investment, or the relevant portion
thereof, may be reclassified at such time, as the Borrower may elect from time
to time, as having been made in reliance on Section 6.04(u). SECTION 6.05 Asset
Sales. The Borrower will not, nor will it permit any Restricted Subsidiary to,
(i) sell, transfer, lease, license or otherwise dispose of any asset (in one
transaction or in a series of related transactions and whether effected pursuant
to a Division or otherwise), including any Equity Interest owned by it or (ii)
permit any Restricted Subsidiary to issue any additional Equity Interest in such
Rest qualifying shares, nominal shares issued to foreign nationals to the extent
required by applicable Requirements of Law and other than issuing Equity
Interests to the Borrower or a Restricted Subsidiary in compliance with Section
6.04(c)) Disposition (a) Dispositions of obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful, or economically practicable
to maintain, in the conduct of the business of the Borrower and the Restricted
Subsidiaries (including allowing any Intellectual Property that is no longer
used or useful, or economically practicable to maintain, to lapse or go
abandoned or be invalidated); (b) Dispositions of inventory and other assets in
the ordinary course of business; (c) Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, (ii) an amount equal to the Net Proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property or (iii) such Disposition is allowable under Section 1031 of the Code,
or any comparable or successor provision is for like property (and any boot
thereon) and for use in a Similar Business; -115- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen121.jpg]
(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (i) the transferee must be a Loan Party, (ii) to the extent constituting
an Investment, such Investment must be an Investment in a Restricted Subsidiary
that is not a Loan Party permitted by Section 6.04 or (iii) to the extent
constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
such Disposition is for Fair Market Value and any promissory note or other
non-cash consideration received in respect thereof is an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04; (e)
Dispositions permitted by Section 6.03, Investments permitted by Section 6.04,
Restricted Payments permitted by Section 6.08, Liens permitted by Section 6.02,
in each case, other than by reference to this Section 6.05(e); (f) any issuance,
sale or pledge of Equity Interests in, or Indebtedness, or other securities of,
an Unrestricted Subsidiary; (g) Dispositions of Permitted Investments; (h)
Dispositions of (A) accounts receivable in connection with the collection or
compromise thereof and (B) receivables and related assets pursuant to any
Permitted Receivables Financing; (i) leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and that do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole; (j)
transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event; (k) Dispositions of property to Persons other
than the Borrower or any of the Restricted Subsidiaries (including (x) the sale
or issuance of Equity Interests in a Restricted Subsidiary and (y) any Sale
Leaseback) not otherwise permitted under this Section 6.05; provided that (i)
such Disposition is made for Fair Market Value and (ii) with respect to any
Disposition pursuant to this clause (k) for a purchase price in excess of the
greater of (x) $13,750,000 and (y) 5% of Consolidated EBITDA for the most
recently ended Test Period for all transactions permitted pursuant to this
clause (k) since the Effective Date, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Permitted Investments; provided, however, that for the purposes of this clause
(ii), (A) the greater of the principal amount and carrying value of any
liabilities (as reflected on the most recent balance sheet of the Borrower
provided hereunder or in the footnotes thereto), or if incurred, accrued or
increased subsequent to the date of such balance sheet, such liabilities that
would have been reflected on the balance sheet of Borrower or in the footnotes
thereto if such incurrence, accrual or increase had taken place on or prior to
the date of such balance sheet, as determined in good faith by Borrower) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Loan Document Obligations, that are assumed by the
transferee of any such assets (or are otherwise extinguished in connection with
the transactions relating to such Disposition) pursuant to a written agreement
which releases the Borrower or such Restricted Subsidiary from such liabilities,
(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash or Permitted Investments (to the extent of the cash or Permitted
Investments received) within 180 days following the closing of the applicable
Disposition, shall be deemed to be cash and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate Fair Market Value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause (l)
that is at that time outstanding, not in excess (at the time of receipt of such
Designated Non-Cash Consideration) of 5% of Consolidated Total Assets for the
most recently ended Test Period as of the time of receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash; (l)
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; -116-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen122.jpg]
(m) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and the Restricted Subsidiaries and (B) made to obtain the
approval of any applicable antitrust authority in connection with a Permitted
Acquisition; (n) powers to the respective Governmental Authority or agency that
has condemned the same (whether by deed in lieu of condemnation or otherwise),
and transfers of property arising from foreclosure or similar action or that
have been subject to a casualty to the respective insurer of such real property
as part of an insurance settlement; (o) Dispositions of property for Fair Market
Value not otherwise permitted under this Section 6.05 having an aggregate
purchase price not to exceed the greater of (A) $41,250,000 and (B) 15% of
Consolidated EBITDA for the most recently ended Test Period at the time of such
Disposition; and (p) the unwinding of any Swap Obligations or Cash Management
Obligations. SECTION 6.06 Certain Restrictions on Amendments to Organizational
Documents. The Borrower will not, nor will it permit any Restricted Subsidiary
to, amend or modify any of its Organizational Documents (including by the filing
or modification of any certificate of designation) or any agreement to which it
is a party with or modification is materially adverse to the Lenders. SECTION
6.07 Negative Pledge; Subsidiary Distributions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any agreement, instrument,
deed or lease that (x) prohibits or limits the ability of any Loan Party to
create, incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, for the benefit
of the Secured Parties with respect to the Secured Obligations or under the Loan
Documents, or which requires the grant of any security for an obligation if
security is granted for another obligation, or (y) prohibits, restricts or
imposes any condition upon the ability of any Restricted Subsidiary that is not
a Loan Party from paying dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to any Restricted
Subsidiary or to Guarantee Indebtedness of any Restricted Subsidiary; provided
that the foregoing shall not apply to restrictions and conditions imposed by:
(a) (i) Requirements of Law, (ii) any Loan Document, (iii) [reserved], (iv) any
documentation relating to any Permitted Receivables Financing, (v) any
documentation governing Incremental Equivalent Debt, (vi) any documentation
governing Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt, (vii) any
documentation governing Indebtedness incurred pursuant to Section 6.01(a)(xxvii)
and (viii) any documentation governing any Permitted Refinancing incurred to
refinance any such Indebtedness referenced in clauses (i) through (vii) above;
provided that with respect to Indebtedness referenced in (A) clauses (v) and
(vii) above, such restrictions shall be no more restrictive in any material
respect than the restrictions and conditions in the Loan Documents or, in the
case of Junior Financing, are market terms at the time of issuance and (B)
clause (vi) above, such restrictions shall not expand the scope in any material
respect of any such restriction or condition contained in the Indebtedness being
refinanced; (b) customary restrictions and conditions existing on the Effective
Date and any extension, renewal, amendment, modification or replacement thereof,
except to the extent any such amendment, modification or replacement expands the
scope of any such restriction or condition; (c) restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale; provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder; (d) customary provisions in leases, licenses and other contracts
restricting the assignment thereof; -117- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen123.jpg]
(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing by such Indebtedness; (f) any restrictions or conditions set
forth in any agreement in effect at any time any Person becomes a Restricted
Subsidiary (but not any modification or amendment expanding the scope of any
such restriction or condition); provided that such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary and the
restriction or condition set forth in such agreement does not apply to the
Borrower or any Restricted Subsidiary; (g) restrictions or conditions in any
Indebtedness permitted pursuant to Section 6.01 that is incurred or assumed by
Restricted Subsidiaries that are not Loan Parties to the extent such
restrictions or conditions are no more restrictive in any material respect than
the restrictions and conditions in the Loan Documents or are market terms at the
time of issuance and are imposed solely on such Restricted Subsidiary and its
Subsidiaries; (h) restrictions on cash (or Permitted Investments) or other
deposits imposed by agreements entered into in the ordinary course of business
(or other restrictions on cash or deposits constituting Permitted Encumbrances);
(i) restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition; (j) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted by Section 6.02 and
applicable solely to such joint venture and entered into in the ordinary course
of business; and (k) customary net worth provisions contained in real property
leases entered into by Subsidiaries, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations. SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.
(a) The Borrower will not, nor will it permit any Restricted Subsidiary to, pay
or make, directly or indirectly, any Restricted Payment, except: (i) the
Borrower and each Restricted Subsidiary may make Restricted Payments to the
Borrower or any other Restricted Subsidiary; provided that in the case of any
such Restricted Payment by a Restricted Subsidiary that is not a wholly-owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests; (ii) to or in connection with a
consolidation, amalgamation, merger, transfer of assets or acquisition that
complies with Section 6.03 or Section 6.04; (iii) the Borrower may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of the Borrower; (iv) Restricted Payments made in connection with or
in order to consummate the Transactions; (v) repurchases of Equity Interests in
the Borrower deemed to occur upon exercise of stock options or warrants or other
incentive interests if such Equity Interests represent a portion of the exercise
price of such stock options or warrants or other incentive interest; -118-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen124.jpg]
(vi) Restricted Payments by the Borrower to redeem, acquire, retire or
repurchase its Equity Interests (or any options, warrants, restricted stock
units or stock appreciation rights or other equity-linked interests issued with
respect to any of such Equity Interests) held by current or former officers,
managers, consultants, directors and employees (or their respective Affiliates,
spouses, former spouses, other Permitted Transferees, successors, executors,
administrators, heirs, legatees or distributees) of the Borrower (or any direct
or indirect parent thereof), the Borrower and the Restricted Subsidiaries, upon
the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, profits interest, employment
termination agreement or any other employment provided that, except with respect
to non-discretionary repurchases, the aggregate amount of Restricted Payments
permitted by this clause (vi) after the Effective Date, shall not exceed the sum
of (a) the greater of $41,250,000 and 15% of Consolidated EBITDA for the most
recently ended Test Period in any fiscal year of the Borrower (net of any
proceeds from the reissuance or resale of such Equity Interests to another
Person received by the Borrower or any Restricted Subsidiary), (b) the amount in
any fiscal year equal to the cash proceeds of key man life insurance policies
received by the Borrower or the Restricted Subsidiaries after the Effective
Date, and (c) the cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Borrower (to the extent contributed to the
Borrower in the form of common Equity Interests or Qualified Equity Interests)
to any future, present or former employees, directors, managers or consultants
of the Borrower or any of its Subsidiaries that occurs after the Effective Date,
to the extent the cash proceeds from the sale of such Equity Interests are
contributed to the Borrower in the form of common Equity Interests or Qualified
Equity Interests and are not Cure Amounts and have not otherwise been applied to
the payment of Restricted Payments by virtue of the Available Equity Amount or
are otherwise applied to increase any other basket hereunder; provided that any
unused portion of the preceding basket calculated pursuant to clauses (a) and
(b) above for any fiscal year may be carried forward to the immediately
succeeding two fiscal years; (vii) [reserved]; (viii) additional Restricted
Payments by the Borrower (A) in an aggregate amount not to exceed, at the time
of making any such Restricted Payment and when taken together with the aggregate
amount of any other Restricted Payments made utilizing this clause (A), the
greater of $55,000,000 and 30% of Consolidated EBITDA for the most recently
ended Test Period after giving Pro Forma Effect to the making of such Restricted
Payment, so long as immediately prior to and after giving effect to any such
Restricted Payment, no Event of Default under Section 7.01(a), (b), (h) or (i)
has occurred and is continuing, (B) in an amount not to exceed the Available
Amount that is Not Otherwise Applied, so long as (x) immediately prior to and
after giving effect to any such Restricted Payment, no Event of Default has
occurred and is continuing, and (y) after giving effect to such Restricted
Payment on a Pro Forma Basis, the Fixed Charge Coverage Ratio is not less than
2.00 to 1.00, and (C) in an amount not to exceed the Available Equity Amount
that is Not Otherwise Applied; provided that any Investments or payments made in
reliance upon the Available RP Capacity Amount utilizing the unused amounts
available pursuant to clause (A) of this Section 6.08(a)(viii) shall reduce the
amounts available pursuant to this Section 6.08(a)(viii); (ix) redemptions in
whole or in part of any of its Equity Interests for another class of its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests; provided that such new Equity Interests
contain terms and provisions at least as advantageous to the Lenders in all
respects material to their interests as those contained in the Equity Interests
redeemed thereby; (x) (a) payments made or expected to be made in respect of
withholding or similar Taxes payable by any future, present or former employee,
director, manager or consultant and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases, in each case, in
connection with the exercise of stock options and the vesting of restricted
stock and restricted stock units and (b) payments or other adjustments to
outstanding Equity Interests in accordance with any management equity plan,
stock option plan or any other similar employee benefit plan, agreement or
arrangement in connection with any Restricted Payment; -119-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen125.jpg]
(xi) the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition (or other similar Investment)
and (b) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms; (xii) additional Restricted Payments; provided that (A) after giving
effect to such Restricted Payment on a Pro Forma Basis, the Total Leverage Ratio
is less than or equal to 3.50 to 1.00 and (B) immediately prior to and after
giving effect to such Restricted Payment, there is no continuing Event of
Default under Section 7.01(a), (b), (h) or (i); (xiii) the distribution, by
dividend or otherwise, of shares of Equity Interests of, or Indebtedness owed to
the Borrower or a Restricted Subsidiary by, Unrestricted Subsidiaries (other
than Unrestricted Subsidiaries, the primary assets of which are Permitted
Investments); and (xiv) the declaration and payment of dividends in respect of
JV Preferred Equity Interests issued in accordance with Section 6.01 to the
extent such dividends are included in the calculation of Consolidated Interest
Expense. For purposes of determining compliance with this Section 6.08(a), in
the event that a proposed Restricted Payment (or a portion thereof) meets the
criteria of clauses (i) through (xvii) above (or any sub-clause therein), the
Borrower will be entitled to classify or later reclassify (based on
circumstances existing on the date of such reclassification) such Restricted
Payment (or portion thereof) between such clauses (i) through (xvii) (or any
sub- clause therein), in a manner that otherwise complies with this Section
6.08(a); provided that, if all or any portion of any Restricted Payment that is
not initially made in reliance on Section 6.08(a)(xii) subsequently could be
made in reliance on Section 6.08(a)(xii), such Restricted Payment, or the
relevant portion thereof, may be reclassified at such time, as the Borrower may
elect from time to time, as having been made in reliance on Section
6.08(a)(xii). Notwithstanding anything to the contrary in the foregoing, the
issuance of, entry into (including any payments of premiums in connection
therewith), performance of obligations under (including any payments of
interest), and conversion, exercise, repurchase, redemption, settlement or early
termination or cancellation of (whether in whole or in part and including by
netting or set-off) (in each case, whether in cash, common stock of the Borrower
or, following a merger event or other change of the common stock of Borrower,
other securities or property), or the satisfaction of any condition that would
permit or require any of the foregoing, any Permitted Convertible Indebtedness,
any Permitted Bond Hedge Transaction and any Permitted Warrant Transaction, in
each case, shall not constitute a Restricted Payment by the Borrower. (b) The
Borrower will not, nor will it permit any Restricted Subsidiary to, make or pay,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Junior Financing, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, prepayment, defeasance,
acquisition, cancellation or termination of any Junior Financing (any such
payment, a Restricted Debt Payment (i) payment of regularly scheduled interest
and principal payments as, in the form of payment and when due in respect of any
Indebtedness, other than payments in respect of any Junior Financing prohibited
by the subordination provisions thereof; (ii) refinancings of Junior Financing
Indebtedness with proceeds of other Junior Financing Indebtedness or (except in
the case of Indebtedness that is subordinated in right of payment to the Loan
Document Obligations) unsecured Indebtedness permitted to be incurred under
Section 6.01; (iii) the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of the Borrower; -120-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen126.jpg]
(iv) Restricted Debt Payments prior to their scheduled maturity, (A) in an
aggregate amount not to exceed, at the time of making any such Restricted Debt
Payment and when taken together with any other Restricted Debt Payments made
utilizing this subclause (A), the sum of (x) the greater of $68,750,000 and 25%
of Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Restricted Debt Payment and (y) the Available
RP Capacity Amount at such time, in each case, so long as immediately prior to
and after giving effect to any such Restricted Debt Payment, no Event of Default
under Section 7.01(a), (b), (h) or (i) has occurred and is continuing, (B) in an
amount not to exceed the Available Amount that is Not Otherwise Applied, so long
as (x) immediately prior to and after giving effect to any such Restricted Debt
Payment, no Event of Default has occurred and is continuing, and (y) after
giving effect to such Restricted Debt Payment on a Pro Forma Basis, the Fixed
Charge Coverage Ratio is not less than 2.00 to 1.00, and (C) in an amount not to
exceed the Available Equity Amount that is Not Otherwise Applied; (v) Restricted
Debt Payments (including prior to their scheduled maturity); provided that (A)
after giving effect to such Restricted Debt Payment on a Pro Forma Basis, the
Total Leverage Ratio is less than or equal to 3.50 to 1.00 and (B) immediately
prior to and after giving effect to such Restricted Debt Payment, no Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing;
and (vi) Restricted Debt Payments in respect of the Existing Convertible Notes.
For purposes of determining compliance with this Section 6.08(b), in the event
that any Restricted Debt Payment (or a portion thereof) meets the criteria of
clauses (i) through (v) above (or any sub-clause therein), the Borrower will be
entitled to classify or later reclassify (based on circumstances existing on the
date of such reclassification) such payment (or portion thereof) between such
clauses (i) through (v) (or any sub-clause therein), in a manner that otherwise
complies with this Section 6.08(b); provided that, if all or any portion of any
Restricted Debt Payment that is not initially made in reliance on Section
6.08(b)(v) subsequently could be made in reliance on Section 6.08(b)(v), such
Restricted Debt Payment, or the relevant portion thereof, may be reclassified at
such time, as the Borrower may elect from time to time, as having been made in
reliance on Section 6.08(b)(v). (c) The Borrower will not, nor will it permit
any Restricted Subsidiary to, amend or modify any documentation governing any
Junior Financing, in each case if the effect of such amendment or modification
(when taken as a whole) is materially adverse to the Lenders. Notwithstanding
anything herein to the contrary, the foregoing provisions of this Section 6.08
will not prohibit the payment of any Restricted Payment or Restricted Debt
Payment within 60 days after the date of declaration thereof or the giving of
such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement. SECTION 6.09 Transactions with Affiliates. The Borrower will
not, nor will it permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions respect
thereto with, any of its Affiliates, except: (i) (A) transactions with the
Borrower or any Restricted Subsidiary and (B) transactions involving aggregate
payments or consideration of less than the greater of $13,750,000 and 5% of
Consolidated EBITDA for the most recently ended Test Period prior to such
transaction; (ii) on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtai -length transaction with a Person other
than an Affiliate; (iii) the Transactions and the payment of fees and expenses
related to the Transactions; (iv) issuances of Equity Interests of the Borrower
to the extent otherwise permitted by this Agreement; -121- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen127.jpg]
(v) employment and severance arrangements (including salary or guaranteed
payments and bonuses) between the Borrower and the Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business or
otherwise in connection with the Transactions (including loans and advances
pursuant to Sections 6.04(b) and 6.04(p)); (vi) payments by the Borrower and the
Restricted Subsidiaries pursuant to tax sharing agreements among the Borrower
and the Restricted Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries, to
the extent payments are permitted by Section 6.08; (vii) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers and employees of, the Borrower and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries; (viii) transactions pursuant to any agreement or arrangement in
effect as of the Effective Date and set forth on Schedule 6.09, or any
amendment, modification, supplement or replacement thereto (so long as any such
amendment, modification, supplement or replacement is not disadvantageous in any
material respect to the Lenders when taken as a whole as compared to the
applicable agreement or arrangement as in effect on the Effective Date as
determined by the Borrower in good faith); (ix) Restricted Payments permitted
under Section 6.08; (x) customary payments by the Borrower and any of the
Restricted Subsidiaries made for any financial advisory, consulting, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions, divestitures or
financings) and any subsequent transaction or exit fee, which payments are
approved by the majority of the members of the Board of Directors or a majority
of the disinterested members of the Board of Directors of such Person in good
faith; (xi) the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Borrower to any Permitted Holder or to any
former, current or future director, manager, officer, employee or consultant (or
any Affiliate of any of the foregoing) of the Borrower, any of the Subsidiaries
or any direct or indirect parent thereof; (xii) [reserved]; (xiii) [reserved];
(xiv) transactions in connection with any Permitted Receivables Financing; (xv)
loans, advances and other transactions between or among the Borrower, any
Restricted Subsidiary and/or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower but extent
permitted hereunder; and (xvi) the existence and performance of agreements and
transactions with any Unrestricted Subsidiary that were entered into prior to
the designation of a Restricted Subsidiary as such Unrestricted Subsidiary to
the extent that the transaction was permitted at the time that it was entered
into with such Restricted Subsidiary and transactions entered into by an
Unrestricted Subsidiary with an Affiliate prior to the redesignation of any such
Unrestricted Subsidiary as a Restricted Subsidiary; provided that such
transaction was not entered into in contemplation of such designation or
redesignation, as applicable. SECTION 6.10 Financial Covenant. Solely with
respect to the Revolving Credit Facility, if on the last day of any Test Period,
beginning with the Test Period ending December 31, 2020, the sum of (i) the
aggregate -122- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen128.jpg]
principal amount of Revolving Loans then outstanding (other than, for the Test
Periods ending December 31, 2020, March 31, 2021 and June 30, 2021, any
Revolving Loans made on the Effective Date to finance the Transactions or to pay
Transaction Costs) plus (ii) the amount by which the face amount of Letters of
Credit then outstanding (other than Letters of Credit that are Cash
Collateralized) is in excess of $15,000,000 in the aggregate, exceeds 35.0% of
the aggregate principal amount of Revolving Commitments then in effect, the
Borrower will not permit the First Lien Leverage Ratio to exceed 6.00 to 1.00 as
of the last day of such Test Period. ARTICLE VII EVENTS OF DEFAULT SECTION 7.01
Events of Default Event of Default (a) any Loan Party shall fail to pay any
principal of any Loan when and as the same shall become due and payable and in
the currency required hereunder, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; (b) any Loan Party shall fail to pay
any interest on any Loan, or any reimbursement obligation in respect of any LC
Disbursement or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Section) payable under any Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days; (c) any representation or warranty made or
deemed made by or on behalf of the Borrower or any of the Restricted
Subsidiaries in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made, and such incorrect representation or warranty (if curable,
including by a restatement of any financial statements) shall remain incorrect
for a period of 30 days after notice thereof from the Administrative Agent to
the Borrower; (d) the Borrower or any of the Restricted Subsidiaries shall fail
to observe or perform any covenant, condition or agreement contained in Sections
5.02(a), 5.04 (with respect to the existence of the Borrower) or in Article VI
(other than Section 6.10); provided that (i) any Event of Default under Section
6.10 is subject to cure as provided in Section 7.02 and an Event of Default with
respect to such Section shall not occur until the expiration of the 10th
Business Day subsequent to the date on which the financial statements with
respect to the applicable fiscal quarter (or the fiscal year ended on the last
day of such fiscal quarter) are required to be delivered pursuant to Section
5.01(a) or Section 5.01(b), as applicable and (ii) a default under Section 6.10
shall not constitute an Event of Default with respect to the Term Loans unless
and until the Required Revolving Lenders shall have terminated their Revolving
Commitments or declared all amounts under the Revolving Loans to be due and
payable, respectively (such period commencing with a default under Section 6.10
and ending on the date on which the Required Lenders with Standstill Period (e)
any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower; (f) the Borrower or any of the Restricted Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);
-123- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen129.jpg]
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event), (iii) any breach or default that is (I) remedied by the
Borrower or the applicable Restricted Subsidiary or (II) waived (including in
the form of amendment) by the required holders of the applicable item of
Indebtedness, in either case, prior to the acceleration of Loans and Commitments
pursuant to this Article VII or (iv) any conversion of any convertible
Indebtedness or satisfaction of any condition giving rise to or permitting a
conversion of any convertible Indebtedness, in either case, into cash, Equity
Interests of the Borrower (and nominal cash payments in respect of fractional
shares) or any combination thereof in accordance with the express terms or
conditions thereof); (h) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, court protection,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a material part of its assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
examiner, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a material part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; (i) the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, court
protection, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a material part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors; (j) one or more enforceable judgments for the payment of
money in an aggregate amount in excess of the greater of (a) $68,750,000 and (b)
25% of Consolidated EBITDA for the most recently ended Test Period (to the
extent not covered by insurance or indemnities as to which the applicable
insurance company or third party has not denied its obligation) shall be
rendered against the Borrower, any of the Restricted Subsidiaries or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
judgment creditor shall legally attach or levy upon assets of such Loan Party
that are material to the businesses and operations of the Borrower and the
Restricted Subsidiaries, taken as a whole, to enforce any such judgment; (k) (i)
an ERISA Event occurs that has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount that could reasonably be expected to result in a
Material Adverse Effect; (l) to the extent unremedied for a period of 10
Business Days (in respect of a default under clause (x) only), any Lien
purported to be created under any Security Document (x) shall cease to be, or
(y) shall be asserted by any Loan Party not to be, a valid and perfected Lien on
any material portion of the Collateral, except (i) as a result of the sale or
other disposition of the applicable Collateral to a Person that is -124-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen130.jpg]
failure to (A) maintain possession of any stock certificates, promissory notes
or other instruments delivered to it under the Security Documents or (B) file
Uniform Commercial Code continuation statements, or (iii) as a result of acts or
omissions of the Collateral Agent, the Administrative Agent or any Lender; (m)
any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder; (n) any Guarantees of the Loan
Document Obligations by the Borrower or Subsidiary Loan Party pursuant to the
Guarantee Agreement shall cease to be in full force and effect (in each case,
other than in accordance with the terms of the Loan Documents); (o) a Change in
Control shall occur; then, and in every such event (other than an event with
respect to the Borrower described in paragraph (h) or (i) of this Article), and
at any time thereafter during the continuance of such event (but, solely with
respect to clauses (c), (d), (e), (j), (k) and (o) of this Section 7.01, for a
period not to exceed two years from the date such event is reported publicly or
to the Administrative Agent and the Lenders), the Administrative Agent may, and
at the request of the Required Lenders (or, if an Event of Default resulting
from a breach of the Financial Performance Covenant occurs and is continuing and
prior to the expiration of the Standstill Period, (x) at the request of the
Required Revolving Lenders (in such case only with respect to the Revolving
Commitments, Revolving Loans and any Letters of Credit) Revolving Acceleration
evolving Acceleration, at the request of the Required Term Loan Lenders), shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the applicable Commitments, and thereupon
the Commitments shall terminate immediately, (ii) declare the applicable Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.05(j), in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Notwithstanding anything in this Agreement to the contrary, each
Lender and the Administrative Agent hereby acknowledge and agree that a
restatement of historical financial statements shall not result in a Default
hereunder (whether pursuant to Section 7.01(c) as it relates to a representation
made with respect to such financial statements (including any interim unaudited
financial statements) or pursuant to Section 7.01(d) as it relates to delivery
requirements for financial statements pursuant to Section 5.01) to the extent
that such restatement does not reveal any difference that is adverse in any
material respect in the financial condition, results of operations or cash flows
of the Borrower and its Restricted Subsidiaries from the previously reported
information in the actual results reflected in such restatement for any relevant
prior period. SECTION 7.02 Right to Cure. Notwithstanding anything to the
contrary contained in Section 7.01, in the event that the Borrower and its
Restricted Subsidiaries fail to comply with the requirements of the Financial
Performance Covenant as of the last day of any fiscal quarter of the Borrower,
at any time after the beginning of such fiscal quarter until the expiration of
the 10th Business Day following the date on which the financial statements with
respect to such fiscal quarter (or the fiscal year ended on the last day of such
fiscal quarter) are required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b), the Borrower shall have the right to issue common Equity
Interests or other Equity Interests (provided such other Equity Interests are
reasonably satisfactory to the Administrative Agent) for cash or otherwise
receive cash contributions to the capital of the Borrower as cash common Equity
Interests or other Equity Interests (provided such other Equity Interests are
reasonably satisfactory to the Administrative Agent) Cure Right -125-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen131.jpg]
Cure Amount Performance Covenant shall be recalculated giving effect to the
following pro forma adjustment: (a) Consolidated EBITDA shall be increased with
respect to such applicable fiscal quarter and any four fiscal quarter period
that contains such fiscal quarter, solely for the purpose of measuring the
Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; (b) if, after giving effect to
the foregoing pro forma adjustment (without giving effect to any portion of the
Cure Amount on the balance sheet of the Borrower and its Restricted Subsidiaries
with respect to such fiscal quarter only but with giving pro forma effect to any
portion of the Cure Amount applied to any repayment of any Indebtedness), the
Borrower and its Restricted Subsidiaries shall then be in compliance with the
requirements of the Financial Performance Covenants, the Borrower and its
Restricted Subsidiaries shall be deemed to have satisfied the requirements of
the Financial Performance Covenant as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement; and
(c) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times,
(iii) the Cure Amount shall be no greater than the amount required for purposes
of complying with the Financial Performance Covenant and any amounts in excess
thereof shall not be deemed to be a Cure Amount and (iv) the Lenders shall not
be required to make a Loan or issue, amend, renew or extend any Letter of Credit
unless and until the Borrower has received the Cure Amount required to cause the
Borrower and the Restricted Subsidiaries to be in compliance with the Financial
Performance Covenants. Notwithstanding any other provision in this Agreement to
the contrary, the Cure Amount received pursuant to any exercise of the Cure
Right shall be disregarded for purposes of determining the Available Amount, the
Available Equity Amount, any financial ratio-based conditions or tests, pricing
or any available basket under Article VI of this Agreement. SECTION 7.03
Application of Proceeds. After the exercise of remedies provided for in Section
7.01, any amounts received on account of the Secured Obligations shall be
applied by the Collateral Agent in accordance with Section 4.02 of the
Collateral Agreement and/or the similar provisions in the other Security
Documents. Notwithstanding the foregoing, Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Secured Obligations
otherwise set forth in Section 4.02 of the Collateral Agreement and/or the
similar provisions in the other Security Documents. ARTICLE VIII THE
ADMINISTRATIVE AGENT AND COLLATERAL AGENT Each of the Lenders and the Issuing
Banks hereby irrevocably appoint Morgan Stanley to serve as Administrative Agent
and Collateral Agent under the Loan Documents, and authorize the Administrative
Agent and Collateral Agent to take such actions and to exercise such powers as
are delegated to the Administrative Agent and Collateral Agent by the terms of
the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Collateral Agent, the Lenders and the Issuing
Banks, and none of the Borrower or any other Loan Party shall have any rights as
Loan Documents (or any other similar term) with reference to the Administrative
Agent or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. -126- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen132.jpg]
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it unless the context
otherwise requires, include the Person serving as Administrative Agent and
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any other Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders. The Administrative
Agent, the Joint Bookrunners or the Lead Arrangers, as applicable, shall not
have any hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent, the Joint Bookrunners or
the Lead Arrangers, as applicable, (a) shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) shall not have any duty to take any discretionary action or to
exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law, and (c) shall not have any duty or responsibility to disclose, and
shall not be liable for the failure to disclose, to any Lender or any Issuing
Bank, any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their Affiliate, that is communicated to, obtained
or in the possession of, the Administrative Agent, the Joint Bookrunners, the
Lead Arrangers or any of their Related Parties in any capacity, except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein. Neither the Administrative Agent nor
any Joint Bookrunner or Lead Arranger shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank.
Neither the Administrative Agent nor any Joint Bookrunner or Lead Arranger shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the value or the sufficiency of any
Collateral or creation, perfection or priority of any Lien purported to be
created by the Security Documents or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Revolving Exposure
or the component amounts thereof. The Administrative Agent shall be entitled to
rely, and shall not incur any liability for relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (including, if applicable, a
Responsible Officer or Financial Officer of such Person). The Administrative
Agent also may rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (including, if applicable, a Financial Officer or a Responsible
Officer of such Person). In determining compliance with any condition hereunder
to the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received -127- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen133.jpg]
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may perform any of and
all its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents other than as determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from . Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, receipt of any such notice of re (unless an Event of Default
under Section 7.01(a), (b), (h) or (i) has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Req Resignation Effective Date may (but shall not be obligated to) on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be an Approved Bank with an office in New York, New York, or an
Affiliate of any such Approved Bank. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (e) of the
definition thereof, the Required Lenders and the Borrower may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the consent of the
Borrower (unless an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing), appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment Removal Effective Date such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. With
effect from the Resignation Effective Date or the Removal Effective Date (as
applicable) (1) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed and (ii) with respect to any outstanding payment obligations)
and (2) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Bank directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents as set forth in this Section. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect -128-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen134.jpg]
of any actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent. Each Lender and
each Issuing Bank expressly acknowledges that none of the Administrative Agent
nor the Lead Arrangers or Joint Bookrunners has made any representation or
warranty to it, and that no act by the Administrative Agent, the Lead Arrangers
or Joint Bookrunners hereafter taken, including any consent to, and acceptance
of any assignment or review of the affairs of any Loan Party of any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent, the Lead Arrangers or Joint Bookrunners to any Lender or
any Issuing Bank as to any matter, including whether the Administrative Agent,
the Lead Arrangers or and each Issuing Bank represents to the Administrative
Agent, the Lead Arrangers and the Joint Bookrunners that it has, independently
and without reliance upon the Administrative Agent, the Lead Arrangers, the
Joint Bookrunners, any other Lender or any Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender and each Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Lead Arrangers, the Joint Bookrunners, any other
Lender or any Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender and each Issuing
Bank represents and warrants that (i) the Loan Documents set forth the terms of
a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or Issuing Bank for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or Issuing Bank, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and each Issuing Bank agrees not to assert a claim in contravention
of the foregoing. Each Lender and each Issuing Bank represents and warrants that
it is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such Issuing Bank, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment, Refinancing Amendment or Loan
Modification Offer pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date. No Lender shall have any right individually to realize upon any
of the Collateral or to enforce any Guarantee of the Secured Obligations, it
being understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders in accordance with the terms thereof. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, as agent for and representative
of the Lenders (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent on behalf of the Lenders at such sale or other disposition. Each Lender,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations, to have
agreed to the foregoing provisions. -129- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen135.jpg]
Notwithstanding anything herein to the contrary, neither any Lead Arranger nor
any Joint Bookrunner shall have any duties or obligations under this Agreement
or any other Loan Document (except in its capacity, as applicable, as a Lender
or an Issuing Bank), but all such Persons shall have the benefit of the
indemnities provided for hereunder, including under Section 9.03, fully as if
named as an indemnitee or indemnified person therein and irrespective of whether
the indemnified losses, claims, damages, liabilities and/or related expenses
arise out of, in connection with or as a result of matters arising prior to, on
or after the effective date of any Loan Document. To the extent required by any
applicable Requirements of Law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax.
Without limiting or expanding the provisions of Section 2.17, each Lender shall
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the U.S. Internal Revenue Service
or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document. Each Lender party to this Agreement
hereby appoints the Administrative Agent and Collateral Agent to act as its
agent under and in connection with the relevant Security Documents. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders or Net Short Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not (a)
be obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Lender or Net
Short Lender or (b) have any liability with respect to or arising out of any
assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any Disqualified Lender or Net Short Lender. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit obligations and all other Loan
Document Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and (b) collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Banks, to pay to the Administrative Agent any
amount due for the reasonable -130- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen136.jpg]
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.12 and 9.03. All provisions of this Article VIII applicable to
the Administrative Agent shall apply to the Collateral Agent and the Collateral
Agent shall be entitled to all the benefits and indemnities applicable to the
Administrative Agent under this Agreement. ARTICLE IX MISCELLANEOUS SECTION 9.01
Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, e-mail or other electronic transmission, as follows: (a) If to the
Borrower, to: Cornerstone OnDemand, Inc. 1601 Cloverfield Blvd. Suite 620 South
Santa Monica, CA 90404 Attention: Adam Weiss Email: aweiss@csod.com With a copy
to: Cooley LLP 55 Hudson Yards 550 West 34th Street, 42nd Floor New York, NY
10001 Attention: Patrick Flanagan Email: PFlanagan@cooley.com (b) If to the
Administrative Agent, to: Morgan Stanley Senior Funding, Inc., as Administrative
Agent 1300 Thames Street, 4th Floor Thames Street Wharf Baltimore, MD 21231
Attention: Gianpiero Di Vanna and Maggie Klinedinst Email for Loan Parties:
AGENCY.BORROWERS@morganstanley.com Email for Lenders: MSAGENCY@morgantanley.com
Email for Intralinks Postings: Borrower.Documents@morganstanley.com With a copy
to: Latham & Watkins LLP 355 South Grand Ave., Suite 100 Los Angeles, CA 90071
Attention: Josh Holt Email: josh.holt@lw.com -131- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen137.jpg]
(c) If to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); and (d) If to any other Lender, to it at its address (or fax
number or email address) set forth in its Administrative Questionnaire. Notices
and other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by fax or other electronic transmission
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). The
Borrower may change its address, email or facsimile number for notices and other
communications hereunder by notice to the Administrative Agent, the
Administrative Agent may change its address, email or facsimile number for
notices and other communications hereunder by notice to the Borrower and the
Lenders may change their address, email or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent. Notices
and other communications to the Lenders and the Issuing Banks hereunder may also
be delivered or furnished by electronic transmission (including email and
Internet or intranet websites) pursuant to procedures reasonably approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic transmission. - FINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
COMPANY MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or
any of its Related other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) notices through
the Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
have resulted from the willful misconduct, bad faith or gross negligence of the
Administrative Agent or any of its Related Parties, as applicable. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices and Borrowing
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. SECTION 9.02 Waivers;
Amendments; Net Short Lenders. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then -132- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen138.jpg]
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or the issuance, amendment, renewal or extension of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, the Collateral Agent, or any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances. (b) Except
as expressly provided herein, neither any Loan Document nor any provision
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent (to the extent that such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
execute such waiver, amendment or other modification to the extent approved by
the Required Lenders) and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that no
such agreement shall: (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender),
(ii) reduce the principal amount of any Loan or LC Disbursement (it being
understood that a waiver of any Default, Event of Default, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness in principal) or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that an definitions thereof
shall not constitute a reduction of interest or fees), provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay default interest pursuant to Section 2.13(c), (iii) postpone
the maturity of any Loan (it being understood that a waiver of any Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension of any maturity date), or the date of any
scheduled amortization payment of the principal amount of any Loan under Section
2.10 or the applicable Refinancing Amendment or Loan Modification Agreement, or
the reimbursement date with respect to any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby), (iv) change any of the provisions of this Section
without the written consent of each Lender directly and adversely affected
thereby, provided that any such change which is in favor of a Class of Lenders
holding Loans maturing after the maturity of other Classes of Lenders (and only
takes effect after the maturity of such other Classes of Loans or Commitments)
will require the written consent of the Required Lenders with respect to each
Class directly and adversely affected thereby, Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release all or substantially all the value of
the Guarantees under the Guarantee Agreement (except as expressly provided in
the Loan Documents) without the written consent of each Lender (other than a
Defaulting Lender), -133- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen139.jpg]
(vii) release all or substantially all the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (other than a
Defaulting Lender) (except as expressly provided in the Loan Documents), (viii)
change the currency in which any Loan is denominated, without the written
consent of each Lender directly affected thereby, (ix) change any of (x) the
provisions of Section 2.18 of this Agreement in a manner that would by its terms
alter the pro rata sharing of payments required thereby, (y) the provisions of
Section 7.03, or (z) Section 4.02 referred to therein, without the written
consent of each Lender directly and adversely affected thereby or (x) amend
Section 1.11 Bank affected thereby; provided, further, that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent or any Issuing Bank without the prior
written consent of the Administrative Agent, Collateral Agent or Issuing Bank,
as the case may be, including, without limitation, any amendment of this
Section, (B) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, error, defect or
inconsistency and (C) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into solely by the Borrower, the Administrative
Agent and the requisite percentage in interest of the affected Class of Lenders
stating that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the Required Class
Lenders may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion, (b) this
Agreement and other Loan Documents may be amended or supplemented by an
agreement or agreements in writing entered into by the Administrative Agent and
the Borrower or any Loan Party as to which similar provisions, and any
authorizations or granting of powers by the Lenders and the other Secured
Parties in favor of the Collateral Agent, in each case required to create in
favor of the Collateral Agent any security interest contemplated to be created
under this Agreement, or to perfect any such security interest, where the
Administrative Agent shall have been advised by its counsel that such provisions
are necessary or advisable under local law for such purpose (with the Borrower
hereby agreeing to, and to cause its subsidiaries to, enter into any such
agreement or agreements upon reasonable request of the Administrative Agent
promptly upon such request) and (c) upon notice thereof by the Borrower to the
Administrative Agent with respect to the inclusion of any previously absent
financial maintenance covenant or other covenant, this Agreement shall be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent without the need to obtain the consent of any Lender to
include any such covenant on the date of the incurrence of the applicable
Indebtedness to the extent required by the terms of such definition or section.
(c) Proposed Change iring the consent of all Lenders, all Lenders of an affected
Class or all directly and adversely affected Lenders, if the consent of the
Required Lenders or the Required Class Lenders of any such affected Class, as
applicable, to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of
Non-Consenting Lender o long as the Lender that is acting as the Administrative
Agent is not a Non-Consenting Lender, the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations -134- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen140.jpg]
(which Eligible Assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and, if a Revolving Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld, (b) such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts (including any amounts under Section
2.11(a)(i)), payable to it hereunder from or on behalf of the Eligible Assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (c) unless waived, the
Borrower or such Eligible Assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b). Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto. (d) Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, Revolving Commitments,
Revolving Exposure and Term Loans of any Lender that is at the time a Defaulting
Lender shall not have any voting or approval rights under the Loan Documents and
shall be excluded in determining whether all Lenders (or all Lenders of a
Class), all affected Lenders (or all affected Lenders of a Class) or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(i) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (ii) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender. (e) Notwithstanding anything to
the contrary herein, in connection with any determination as to whether the
Required Lenders have (A) consented (or not consented) to any amendment or
waiver of any provision of this Agreement or any other Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document, or (C) directed or required Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, any Lender (alone or together with its Affiliates
(but in the case of its Ethically Screened Affiliates, subject to clause (vi)
below)) (other than (x) any Lender that is a Regulated Bank, (y) any Revolving
Lender as of the Effective Date and (z) in the case of each Lender identified
pursuant to clauses (x) and (y), any of its Affiliates) that, as a result of its
(or its Affiliates (but in the case of its Ethically Screened Affiliates,
subject to clause (vi) below)) interest in any total return swap, total rate of
return swap, credit default swap or other derivative contract (other than any
such total return swap, total rate of return swap, credit default swap or other
derivative contract entered into pursuant to bona fide market making
activities), has a net short position with respect to the Loans and/or
Commitments Net Short Lender not, without the consent of the Borrower (in its
sole discretion), have any right to vote any of its Loans and Commitments and
shall be deemed to have voted its interest as a Lender without discretion in the
same proportion as the allocation of voting with respect to such matter by
Lenders who are not Net Short Lenders. For purposes of determining whether a
Lender (alone or together with its Affiliates (but in the case of its Ethically
Screed Affiliates, subject to clause (vi) below)) respect to the Loans and/or
Commitments and such contracts that are the functional equivalent thereof shall
be counted at the notional amount thereof in Dollars, (ii) the notional amounts
in other currencies shall be converted to the dollar equivalent thereof by such
Lender in a commercially reasonable manner consistent with generally accepted
financial practices and based on the prevailing conversion rate (determined on a
mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of Borrower or other Loan Parties or any
instrument issued or guaranteed by any of Borrower or other Loan Parties shall
not be deemed to create a short position with respect to the Loans and/or
Commitments, so long as (x) such index is not created, designed, administered or
requested by such Lender or its Affiliates and (y) Borrower and the other Loan
Parties and any instrument issued or guaranteed by any of Borrower or other Loan
Parties, collectively, shall represent less than five percent (5%) of the
components of such index, (iv) derivative transactions that are documented using
either the 2014 ISDA Credit Derivatives ISDA CDS Definitions deemed to create a
short position with respect to the Loans and/or Commitments if such Lender or
its Affiliates (but in the case of its Ethically Screed Affiliates, subject to
clause (vi) below) is a protection buyer or the equivalent thereof for such
derivative transaction and (x) the Loans and/or Commitments is cified as -135-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen141.jpg]
applicable in the relevant documentation or in any other manner), (y) the Loans
and/or Commitments would be a (or its successor) derivative transactions or
other derivatives transactions not documented using the ISDA CDS Definitions
shall be deemed to create a short position with respect to the Loans and/or
Commitments if such transactions are functionally equivalent to a transaction
that offers the Lender or its Affiliates (but in the case of its Ethically
Screed Affiliates, subject to clause (vi) below) protection in respect of the
Loans and/or Commitments, or as to the credit quality of any of Borrower or
other Loan Parties other than, in each case, as part of an index so long as (x)
such index is not created, designed, administered or requested by such Lender or
its Affiliates and (y) Borrower and other Loan Parties and any instrument issued
or guaranteed by any of Borrower or other Loan Parties, collectively, shall
represent less than five percent (5%) of the components of such index and (vi)
each Lender shall reasonably inquire as to whether its Ethically Screened
Affiliates have any interest in any Loans and Commitments and/or any applicable
total return swap, total rate of return swap, credit default swap or other
derivative contract, and any such interests therein shall only be included in
determining whether such Lender (alone or together with its Affiliates) is a Net
Short Lender to the extent determined from such reasonable inquiry (and any
interests therein not so determinable shall be disregarded). In connection with
any such determination, each Lender shall promptly notify Administrative Agent
in writing that it is a Net Short Lender, or shall otherwise be deemed to have
represented and warranted to Borrower and Administrative Agent that it is not a
Net Short Lender (it being understood and agreed that Borrower and
Administrative Agent shall be entitled to rely on each such representation and
deemed representation without independent verification thereof). (f) Without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to negotiate, execute and deliver on behalf of the
Secured Parties any Intercreditor Agreement in a form substantially consistent
with Exhibit E or Exhibit F hereto. (g) Notwithstanding the foregoing, (i) only
the Required Revolving Lenders shall have the ability to waive, amend,
supplement or modify the covenant set forth in Section 6.10, Article VII (solely
as it relates to Section 6.10) or any component definition of the covenant set
forth in Section 6.10 (solely as it relates to Section 6.10), (ii) in accordance
with the Fee Letter referenced in clause (ii) of the definition of Fee Letters,
and (iii) the Fee Letters may be amended only by the parties thereto in
accordance with their terms. SECTION 9.03 Expenses; Indemnity; Damage Waiver.
(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Lead Arrangers, the Joint Bookrunners and their
Affiliates (without duplication), including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and to the extent
reasonably determined by the Administrative Agent to be case for the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Joint
Bookrunners, and to the provided for herein, the preparation and administration
of the Loan Documents or any amendments, modifications or waivers of the
provisions thereof and (ii) all reasonable and documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent and the Collateral
Agent, each Issuing Bank, the Lead Arrangers, the Joint Bookrunners or any
Lender, including the fees, charges and disbursements of counsel for the
Administrative Agent and the Collateral Agent, the Issuing Banks, the Lead
Arrangers, the Joint Bookrunners and the Lenders, in connection with the
enforcement or protection of their respective rights in connection with the Loan
Documents, including their respective rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that such
counsel shall be limited to one lead counsel and one local counsel in each
applicable jurisdiction and, in the case of an actual or perceived conflict of
interest, one additional counsel per affected party. (b) The Borrower shall
indemnify each Agent, each Issuing Bank, each Lender, the Lead Arrangers and the
Joint Bookrunners and each Related Party of any of the foregoing Persons (each
such Person being called an Indemnitee reasonable and documented or invoiced
out-of-pocket fees and expenses of one counsel and one local counsel in each
-136- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen142.jpg]
applicable jurisdiction (and, in the case of an actual or perceived conflict of
interest, where the Indemnitee affected by such conflict notifies the Borrower
of the existence of such conflict and thereafter retains its own counsel, one
additional counsel) for all Indemnitees (which may include a single special
counsel acting in multiple jurisdictions), incurred by or asserted against any
Indemnitee by any third party or by the Borrower or any Subsidiary arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) to the extent in any way arising from or relating to any of the
foregoing, any actual or alleged presence or Release of Hazardous Materials on,
at or from any property currently or formerly owned or operated by the Borrower
or any Restricted Subsidiary, or any other Environmental Liability, related to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, any of its Subsidiaries, its Affiliates, its
shareholders, its security holders or creditors or any other Person, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or a
material breach of the Loan Documents by, such Indemnitee or its Related Parties
or (ii) any dispute between or among Indemnitees or their Related Parties that
does not involve an act or omission by the Borrower or any of the Restricted
Subsidiaries except that each Agent, the Lead Arrangers and the Joint
Bookrunners shall be indemnified in their capacities as such to the extent that
none of the exceptions set forth in clause (i) applies to such Person at such
time. This Section 9.03(b) should not apply with respect to Taxes other than
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. (c) To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Collateral Agent or any Issuing
Bank under paragraph (a) or (b) of this Section, and without Age unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, Collateral Agent or Issuing Bank, in its capacity as such.
For purposes d upon its share of the aggregate Revolving Exposure, outstanding
Loans and unused Commitments at the time. The obligations of the Lenders under
this paragraph (c) are subject to the last sentence of Section 2.02 (which shall
apply mutatis mutandis paragraph (c)). (d) To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties, or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement or instrument contemplated
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. (e) All amounts due under this Section shall be payable not
later than 10 Business Days after written demand therefor; provided, however,
that any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 9.03. SECTION 9.04 Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues -137-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen143.jpg]
any Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issued any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (g) below,
any Lender may assign to one or more Eligible Assignees (provided that, for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders has been made available to all
Lenders by the Borrower) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of (A) the Borrower (such
consent not to be unreasonably withheld or delayed), provided that no consent of
the Borrower shall be required for an assignment (1) by a Term Lender to any
Lender or an Affiliate of any Lender, (2) by a Term Lender to an Approved Fund,
(3) to any Eligible Assignees disclosed to, and approved by, the Borrower by the
Lead Arrangers made in connection with the initial syndication of the Term
Commitments in effect and Term Loans to be made, in each case, on the Effective
Date by the Lead Arrangers or any of their Affiliates, (4) by a Revolving Lender
to a Revolving Lender or an Affiliate of any Revolving Lender, (5) if an Event
of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, by a Term Lender or a Revolving Lender to any other assignee or (6)
by a Revolving Lender to any Designated Assignee; and provided, further, that
the Borrower shall have the right to withhold its consent to any assignment if,
in order for such assignment to comply with applicable law, any Loan Party would
be required to obtain the consent of, or make any filing or registration with,
any Governmental Authority, (B) the Administrative Agent (such consent not to be
unreasonably withheld or delayed), provided that no consent of the
Administrative Agent shall be required for (1) an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or to the Borrower or any
Affiliate thereof or (2) an assignment by a Revolving Lender to a Revolving
Lender or an Affiliate of a Revolving Lender and (C) solely in the case of
Revolving Loans and Revolving Commitments, each Issuing Bank (such consent not
to be unreasonably withheld or delayed), provided that no consent of any Issuing
Bank shall be required for an assignment of all or any portion of a Term Loan or
Term Commitment. Notwithstanding anything in this Section 9.04 to the contrary,
if any Person the consent of which is required by this paragraph with respect to
any assignment has not given the Administrative Agent written notice of its
objection to such assignment within 10 Business Days after written notice to
such Person, such Person shall be deemed to have consented to such assignment.
In connection with designate in writing to the Administrative Agent up to two
additional individuals (which, for the avoidance of doubt, may include officers
or employees of Silver Lake Partners, L.P.) who shall be copied on any such
consent requests (or receive separate notice of such proposed assignments) from
the Administrative Agent. (ii) Assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire Loans
of any Class, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the trade date specified in
the Assignment and Assumption with respect to such assignment or, if no trade
date is so specified, as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than, in the case of a Revolving Loan or Revolving Commitment, $5,000,000 (and
integral multiples of $1,000,000 in excess thereof) or, in the case of a Term
Loan, $1,000,000 (and integral multiples of $1,000,000 in excess thereof),
unless the Borrower and the Administrative Agent otherwise consent (such consent
not to be unreasonably withheld or delayed), provided that no such consent of
the Borrower shall be required if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, (B) each partial assignment
shall be made as an assignment of a proportionate part of all provided that this
subclause (B) shall obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (which shall include a
representation -138- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen144.jpg]
by the assignee that it meets all the requirements to be an Eligible Assignee),
together (unless waived by the Administrative Agent) with a processing and
recordation fee of $3,500, provided that assignments made pursuant to Section
2.19(b) or Section 9.02(c) shall not require the signature of the assigning
Lender to become effective; provided, further, that such recordation fee shall
not be payable in the case of assignments by any Affiliate of the Joint
Bookrunners and (D) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent any tax documentation required by Section 2.17(e) and
an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such and state securities laws and (E) unless the Borrower otherwise
consents, no assignment of all or any portion of the Revolving Commitment of a
Lender that is also an Issuing Bank may be made unless (1) the assignee shall be
or become an Issuing Bank and assume a ratable portion of the rights and
obligations of such assignor in its capacity as Issuing Bank, or (2) the
assignor agrees, in its discretion, to retain all of its rights with respect to
and obligations to make or issue Letters of Credit hereunder in which case the
Applicable Fronting Exposure of such as Section 2.05(b) by an amount not to
exceed the difference between the assigno provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing. (iii) Subject to acceptance and
recording thereof pursuant to paragraph (b)(v) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under rights and obligations under this Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
(and subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17
and 9.03 been paid). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c)(i)
of this Section. (iv) The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal and interest amounts of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof Register egister shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and,
solely with respect to its Loans or Commitments, any Lender at any reasonable
time and from time to time upon reasonable prior notice. (v) Upon its receipt of
a duly completed Assignment and Assumption executed by an assigning required by
Section 2.17(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph (b). -139- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen145.jpg]
(vi) and Assumption shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act. (c) (i) Any Lender may, without the prior written consent of
the Borrower, the Administrative Agent or any Issuing Bank (but, solely in the
case of any participation of Revolving Loans or Revolving Commitments, notice
shall be given to the Borrower, the Administrative Agent and any representative
of Silver Lake Partners, L.P. (solely to the extent Silver Lake Partners, L.P.
or any of its affiliates maintain one seat on the Board of Directors of the
Borrower) after giving effect to the sale of such participation), sell
participations to one or more banks or other Persons (other than (x) to a Person
that is not an Eligible Assignee (provided that, for the purposes of this
provision, Disqualified Lenders shall be deemed to be Eligible Assignees unless
a list of Disqualified Lenders has been made available to all Lenders by the
Borrowe Participant provided that responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such t or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender (subject to the requirements
and limitations thereof, it being understood that any tax documentation required
by Section 2.17(e) shall be provided to the Lender that sold the participation)
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant agrees to be subject to Section 2.19 as
though it were an assignee under paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(b) as though it were a Lender. (ii) A Participant
shall not be entitled to receive any greater payment under Section 2.15 or
Section 2.17 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made wit prior consent (not to be
unreasonably withheld or delayed). (iii) Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and Participant Register provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant under any Loan Document) except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and each Person whose name is recorded in the Participant
Register pursuant to the terms hereof shall be treated as a Participant for all
purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register. (d)
Any Lender may, without the consent of the Borrower or the Administrative Agent,
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or -140-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen146.jpg]
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. (e) Granting Lender SPV he Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. The use of an SPV by any Granting
Lender shall not relieve the Granting Lender of its obligations pursuant to
Section 2.17 and such obligations shall apply to any SPV as if such SPV were a
Lender. (f) [Reserved]. (g) Assignments of Term Loans to any Purchasing Borrower
Party shall be permitted through open open market purchases) by such Purchasing
Borrower Party shall have been made to all Term Lenders, so long as (i) no Event
of Default has occurred and is continuing or would result therefrom, (ii) the
Term Loans purchased are immediately cancelled and (iii) no proceeds from any
loan under the Revolving Credit Facility shall be used to fund such assignments.
Purchasing Borrower Parties may not purchase Revolving Loans. (h) Upon any
contribution of Loans to the Borrower or any Restricted Subsidiary and upon any
purchase of Loans by a Purchasing Borrower Party, (A) the aggregate principal
amount (calculated on the face amount thereof) of such Loans shall automatically
be cancelled and retired by the Borrower on the date of such contribution or
purchase (and, if requested by the Administrative Agent, with respect to a
contribution of Loans, any applicable contributing Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in such
Loans to the Borrower for immediate cancellation) and (B) the Administrative
Agent shall record such cancellation or retirement in the Register. SECTION 9.05
Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance, amendment, renewal, increase, or extension of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, Issuing Bank, or
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(without any drawing having been made thereunder that has not been rejected or
honored) and all amounts drawn or paid thereunder having been reimbursed in
full, and so long as the Commitments have not expired or terminated. The
provisions of Sections -141- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen147.jpg]
2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the occurrence of the Termination Date.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit for all purposes of this Agreement and the other Loan Documents, and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.05(e) or
Section 2.05(f). SECTION 9.06 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent and the Collateral Agent or the syndication
of the Loans and Commitments constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement. SECTION 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. SECTION 9.08 Right of Setoff. If an Event of Default under Section
7.01(a), (b), (h) or (i) shall have occurred and be continuing, each Lender and
each Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower then due and
owing under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations are owed to a branch or office of such
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (b) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender and
each Issuing Bank under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or such Issuing
Bank may have. Notwithstanding the foregoing, no amount set off from any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York; provided that, notwithstanding the foregoing, it is
understood and agreed that (i) the interpretation of the -142-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen148.jpg]
definition of Material Adverse Effect (and whether or not a Material Adverse
Effect has occurred), (ii) the determination of the accuracy of any Specified
Acquisition Agreement Representations and whether as a result of any inaccuracy
thereof, the Borrower has the right (taking into account any applicable cure
provisions) to terminate its obligations under the Acquisition Agreement or
decline to consummate the Acquisition and (iii) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement, in each case shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. (b) Each of
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York sitting in New York County, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that any Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to any Loan Document against the Borrower or its properties in the courts of any
jurisdiction. (c) Each of parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. SECTION 9.10 WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. SECTION 9.11 Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. SECTION 9.12
Confidentiality. (a) Each of the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
nts, legal counsel and other agents and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, the
Collateral Agent, the relevant Issuing Bank, or the relevant Lender, as
applicable), (b) (x) to the extent requested by any regulatory authority,
required by applicable law or by any subpoena or similar legal process or (y)
necessary in connection with the exercise of remedies; provided that, (i) in
each case, unless specifically -143- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen149.jpg]
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency or other routine examinations of such Lender by such governmental agency)
for disclosure of any such non-public information prior to disclosure of such
information and (ii) in the case of clause (y) only, each Lender and the
Administrative Agent shall use its reasonable best efforts to ensure that such
Information is kept confidential in connection with the exercise of such
remedies, and provided, further, that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any of its Subsidiaries, (c) to any other party to this
Agreement, (d) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to any Loan Party
or their Subsidiaries and its obligations under the Loan Documents, (e) with the
consent of the Borrower, in the case of Information provided by the Borrower or
any other Subsidiary, (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender on a non-confidential basis from a source other than the Borrower or
(g) to any ratings agency or the CUSIP Service Bureau on a confidential basis.
In addition, each of the Administrative Agent, the Collateral Agent and the
Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Borrowings hereunder. For
Information received from the Borrower relating to the Borrower, any Subsidiary
or their business, other than any such information that is available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. (b)
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. (c) ALL
INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS. SECTION 9.13 USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of
Title III of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Title III of the USA Patriot Act. -144- US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen150.jpg]
SECTION 9.14 Judgment Currency. (a) If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given. (b) The
obligations of the Borrower in respect of any sum due to any party hereto or any
holder of any Applicable Creditor Judgment Currency Agreement Currency of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency and the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder. SECTION 9.15 Release of Liens and Guarantees.
A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by (and, in the case of clause (1), (2) and (3),
in each case, to the extent constituting Excluded Assets, upon the request of
the Borrower, the Equity Interests of) such Subsidiary Loan Party shall be
automatically released, (1) upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as an Unrestricted Subsidiary), (2) upon the
request of the Borrower, upon any Subsidiary Loan Party becoming an Excluded
Subsidiary or (3) upon the request of the Borrower, in connection with a
transaction permitted under this Agreement, as a result of which such Subsidiary
Loan Party ceases to be a wholly- owned Subsidiary or otherwise becomes an
Excluded Subsidiary. Upon (i) any sale or other transfer by any Loan Party
(other than the Borrower or any other Loan Party) of any Collateral in a
transaction permitted under this Agreement or (ii) the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or the release of any Loan Party from its
Guarantee under the Guarantee Agreement pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents or such guarantee
shall be automatically released. Upon the occurrence of the Termination Date,
all obligations under the Loan Documents and all security interests created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent. The Lenders irrevocably authorize the
Administrative Agent and Collateral Agent to release or subordinate any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(iv), (viii)(A) or (xxii) to the extent required by the
terms of the obligations secured by such Liens pursuant to documents reasonably
acceptable to the Administrative Agent and Collateral Agent). SECTION 9.16 No
Fiduciary Relationship. The Borrower, on behalf of itself and its subsidiaries,
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Borrower, the other
Subsidiaries and their Affiliates, on the one hand, and the Agents, the Lenders
and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders or their respective Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications. To the fullest extent permitted by law and
without limiting the provisions of Section 9.03, the Borrower, on behalf of
itself and its subsidiaries, hereby waives and releases any claims that the
Borrower or its subsidiaries may have against the Agents, the Lenders and their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of the transactions contemplated
hereby and any communications in connection therewith. -145-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen151.jpg]
SECTION 9.17 Effectiveness of the Merger. The Target Companies and their
subsidiaries shall have no rights or obligations under the Loan Documents until
the consummation of the Acquisition, and any representations and warranties of
(or related to) the Target Companies or any of their subsidiaries under the Loan
Documents shall not become effective until such time. SECTION 9.18
Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write- down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such Affected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of the applicable Resolution Authority. SECTION
9.19 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Lead Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true: (i) administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement; (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91- 38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
ce of the Loans, the Letters of Credit, the Commitments and this Agreement;
(iii) -14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this -146-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen152.jpg]
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with Letters of Credit, the
Commitments and this Agreement; or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (I) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(II) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that the Administrative Agent,
the Lead Arrangers or any of their respective Affiliates is not administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto). SECTION 9.20 Electronic Execution of
Assignments and Certain Other Documents. The words this Agreement or any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other Borrowing Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper- based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. SECTION 9.21 Acknowledgement Regarding
Any Supported QFCs. To the extent that the Loan Documents provide support,
through a guarantee or otherwise, for any Swap Agreement or any other agreement
or acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer respect of such
Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): (a) In the eve Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. -147-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen153.jpg]
(b) As used in this Section 9.21, the following terms have the following
meanings: BHC Act Affiliate interpreted in accordance with, 12 U.S.C. 1841(k))
of such party. Covered Entity in, and interpreted in accordance with, 12 C.F.R.
§ defined in, and interpreted in accordance with, 12 C.F.R. § 4 term is defined
in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). Default Right
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. QFC
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). -148-
US-DOCS\114614260.17



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen154.jpg]




--------------------------------------------------------------------------------



 
[exhibit102creditagreemen155.jpg]




--------------------------------------------------------------------------------



 
[exhibit102creditagreemen156.jpg]




--------------------------------------------------------------------------------



 
[exhibit102creditagreemen157.jpg]




--------------------------------------------------------------------------------



 
[exhibit102creditagreemen158.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an Issuing Bank By:
Name: Lingzi Huang Title: Authorized Signatory By: Name: Emerson Almeida Title:
Authorized Signatory [Signature Page – Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen159.jpg]
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an Issuing Bank By: Name:
Title: By: Name: Title: [Signature Page – Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102creditagreemen160.jpg]




--------------------------------------------------------------------------------



 
[exhibit102creditagreemen161.jpg]
BANK OF MONTREAL, as a Lender and an Issuing Bank By: Name: Jeff LaRue Title:
Vice President



--------------------------------------------------------------------------------



 